 
 



--------------------------------------------------------------------------------




 
__________________________________________
 
SECOND AMENDED AND RESTATED
 
MASTER LEASE AGREEMENT
 
__________________________________________
 


 
Among
 
OMEGA HEALTHCARE INVESTORS, INC.
 


 
THE LESSOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 
THE LESSEE ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 


 
AND
 


 
THE GUARANTOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 
Dated As Of
 


 
February 1, 2008

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
ARTICLE I
 
2
1.1
LEASE
2
1.2
SINGLE, INDIVISIBLE LEASE
4
1.3
JOINT AND SEVERAL OBLIGATION
4
1.4
TERM.
4
1.5
OPTIONS TO RENEW.
4
ARTICLE II
 
6
2.1
DEFINITIONS
6
ARTICLE III
 
16
3.1
RENT
16
3.2
ADDITIONAL CHARGES
16
3.3
LATE CHARGE.
17
3.4
METHOD OF PAYMENT OF RENT
17
3.5
NET LEASE.
17
3.6
LIMITATION ON COUNTERCLAIM.
17
3.7
FUTURE TRANSITION OF CERTAIN ADDITIONAL FACILITIES.
17
ARTICLE IV
 
19
4.1
PAYMENT OF IMPOSITIONS
19
4.2
NOTICE OF IMPOSITIONS
20
4.3
ADJUSTMENT OF IMPOSITIONS
21
4.4
UTILITY CHARGES
21
4.5
INSURANCE PREMIUMS
21
ARTICLE V
 
21
5.1
NO TERMINATION, ABATEMENT, ETC.
21
ARTICLE VI
 
21
6.1
OWNERSHIP OF THE LEASED PROPERTIES
21
6.2
LESSOR’S PERSONAL PROPERTY
22
6.3
LESSEE’S PERSONAL PROPERTY
22
6.4
GRANT OF SECURITY INTEREST IN LESSEE’S PERSONAL PROPERTY
23
ARTICLE VII
 
23
7.1
CONDITION OF THE LEASED PROPERTIES
23
7.2
USE OF LEASED PROPERTIES.
23
7.3
CERTAIN ENVIRONMENTAL MATTERS.
24
ARTICLE VIII
 
30
8.1
REPRESENTATIONS AND WARRANTIES OF LESSEE AND SUN.
30
8.2
REPRESENTATIONS AND WARRANTIES OF LESSOR.
31
8.3
LIMITATION ON REMEDIES.
33
8.4
COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS.
33
8.5
LEGAL REQUIREMENT COVENANTS
33
8.6
CERTAIN COVENANTS REGARDING MANAGEMENT.
33
ARTICLE IX
 
34
9.1
MAINTENANCE AND REPAIR.
34
9.2
ENCROACHMENTS, RESTRICTIONS, ETC
36
9.3
FACILITY IMPROVEMENTS
37
ARTICLE X
 
37
10.1
CONSTRUCTION OF ALTERATIONS AND ADDITIONS TO THE LEASED PROPERTIES
37
ARTICLE XI
 
38
11.1
LIENS
38
ARTICLE XII
 
38
12.1
PERMITTED CONTESTS.
38
12.2
LESSOR’S REQUIREMENT FOR DEPOSITS
39
ARTICLE XIII
 
40
13.1
GENERAL INSURANCE REQUIREMENTS
40
13.2
REPLACEMENT COST
41
13.3
ADDITIONAL INSURANCE.
42
13.4
WAIVER OF SUBROGATION
42
13.5
FORM SATISFACTORY, ETC.
42
13.6
INCREASE IN LIMITS.
43
13.7
BLANKET POLICY.
43
13.8
NO SEPARATE INSURANCE.
43
ARTICLE XIV
 
44
14.1
INSURANCE PROCEEDS.
44
14.2
RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION COVERED BY INSURANCE.
44
14.3
RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION NOT COVERED BY INSURANCE
45
14.4
LESSEE’S PROPERTY.
45
14.5
RESTORATION OF LESSEE’S PROPERTY.
45
14.6
DAMAGE NEAR END OF TERM.
45
14.7
WAIVER.
46
14.8
PROCEDURE FOR DISBURSEMENT OF INSURANCE PROCEEDS EQUAL TO OR GREATER THAN THE
SELF-ADMINISTERED AMOUNT
46
14.9
INSURANCE PROCEEDS PAID TO FACILITY MORTGAGEE.
47
14.10
TERMINATION OF MASTER LEASE; ABATEMENT OF RENT.
47
ARTICLE XV
 
48
15.1
CONDEMNATION ARTICLE DEFINITIONS.
48
15.2
PARTIES’ RIGHTS AND OBLIGATIONS.
48
15.3
TOTAL TAKING.
48
15.4
ALLOCATION OF PORTION OF AWARD
48
15.5
PARTIAL TAKING
49
15.6
TEMPORARY TAKING.
50
15.7
CONDEMNATION AWARDS PAID TO FACILITY MORTGAGEE.
50
ARTICLE XVI
 
51
16.1
EVENTS OF DEFAULT
51
16.2
CERTAIN REMEDIES
54
16.3
DAMAGES
54
16.4
WAIVER.
55
16.5
APPLICATION OF FUNDS.
55
16.6
AVAILABILITY OF REMEDIES.
55
ARTICLE XVII
 
55
17.1
RIGHTS TO CURE DEFAULT.
55
ARTICLE XVIII
 
56
18.1
HOLDING OVER.
56
18.2
CONTINUING CLEAN-UP.
57
18.3
POST TERMINATION TRANSITION.
57
18.4
INDEMNITY.
57
ARTICLE XIX
 
57
19.1
SUBORDINATION.
57
19.2
ATTORNMENT.
58
19.3
ESTOPPEL CERTIFICATE.
58
ARTICLE XX
 
59
20.1
RISK OF LOSS.
59
ARTICLE XXI
 
59
21.1
LESSEE INDEMNIFICATION.
59
21.2
LESSOR INDEMNIFICATION.
59
21.3
SURVIVAL.
60
ARTICLE XXII
 
60
22.1
GENERAL PROHIBITION AGAINST ASSIGNMENT.
60
22.2
CORPORATE OR PARTNERSHIP TRANSACTIONS.
60
22.3
SUBORDINATION AND ATTORNMENT.
61
22.4
SUBLEASE LIMITATION.
61
ARTICLE XXIII
 
62
23.1
OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS
62
23.2
PUBLIC OFFERING INFORMATION.
63
23.3
LESSOR’S OBLIGATIONS
63
ARTICLE XXIV
 
64
24.1
LESSOR’S RIGHT TO INSPECT.
64
ARTICLE XXV
 
64
25.1
NO WAIVER
64
ARTICLE XXVI
 
64
26.1
REMEDIES CUMULATIVE
64
ARTICLE XXVII
 
64
27.1
ACCEPTANCE OF SURRENDER.
64
ARTICLE XXVIII
 
64
28.1
NO MERGER OF TITLE.
64
28.2
NO PARTNERSHIP
65
ARTICLE XXIX
 
65
29.1
CONVEYANCE BY LESSOR
65
ARTICLE XXX
 
65
30.1
QUIET ENJOYMENT.
65
ARTICLE XXXI
 
65
31.1
NOTICES
65
ARTICLE XXXII
 
66
32.1
RIGHT OF FIRST OPPORTUNITY.
66
32.2
APPRAISERS
67
ARTICLE XXXIII
 
68
33.1
BREACH BY LESSOR
68
33.2
COMPLIANCE WITH FACILITY MORTGAGES.
68
ARTICLE XXXIV
 
69
34.1
FACILITY TRADE NAMES.
69
34.2
TRANSFER OF OPERATIONAL CONTROL OF THE FACILITIES
69
34.3
INTANGIBLES AND PERSONAL PROPERTY
70
ARTICLE XXXV
 
70
35.1
ARBITRATION.
70
ARTICLE XXXVI
 
71
36.1
INDEMNIFICATION OF LESSOR.
71
36.2
INDEMNIFICATION OF SUN.
71
36.3
CONDUCT OF CLAIMS.
72
ARTICLE XXXVII
 
72
37.1
SURVIVAL, CHOICE OF LAW
72
37.2
LIMITATION ON RECOVERY.
73
37.3
CONSENTS.
73
37.4
COUNTERPARTS.
73
37.5
OPTIONS PERSONAL
73
37.6
RIGHTS CUMULATIVE
74
37.7
ENTIRE AGREEMENT.
74
37.8
AMENDMENT IN WRITING
74
37.9
SEVERABILITY.
74
37.10
SUCCESSORS.
74
37.11
TIME OF THE ESSENCE.
74
ARTICLE XXXVIII
 
74
38.1
COMMISSIONS
74
ARTICLE XXXIX
 
75
39.1
MEMORANDUM OF LEASE
75
ARTICLE XL
 
75
40.1
SECURITY DEPOSIT.
75
40.2
APPLICATION OF SECURITY DEPOSIT
75
40.3
TRANSFER OF SECURITY DEPOSIT.
76
                             





 
 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Master Lease”),
is made and entered into on this 1st day of February, 2008 (the “Effective
Date”) by and among the lessor entities identified on the signature page hereof
(collectively, the “Lessor,” and where the context requires, each, a “Lessor”),
the lessee entities listed on the signature page hereof (collectively, jointly
and severally, the “Lessee,” and where the context requires, each, a “Lessee”),
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (“Omega”), and the
guarantor entities identified on the signature page hereof (each a “Guarantor”
and collectively, the “Guarantors”).
 
RECITALS
 
The circumstances underlying the execution of this Master Lease are as follows:
 
A. Capitalized terms used in this Master Lease and not otherwise defined herein
are defined in Article II hereof.
 
B. Pursuant to an Amended and Restated Master Lease Agreement dated as of March
1, 2004, but effective as of December 1, 2003, as amended by a First Amendment
to Amended and Restated Master Lease Agreement, Amended and Restated Security
Agreement and Amended and Restated Guaranty dated as of December 1, 2004 (the
“Original Sun Master Lease”), a Second Amendment to Amended and Restated Master
Lease Agreement, Amended and Restated Security Agreement and Amended and
Restated Guaranty dated as of March 16, 2005, a Third Amendment to Amended and
Restated Master Lease Agreement, Amended and Restated Security Agreement and
Amended and Restated Guaranty dated as of December 9, 2005, and a Fourth
Amendment to Amended and Restated Master Lease Agreement, Amended and Restated
Security Agreement and Amended and Restated Guaranty dated as of March 1, 2006
(collectively, the “Existing Sun Master Lease”), among certain of the entities
comprising Lessor, certain of the entities comprising Lessee, Omega and Sun,
Lessee leases from Lessor, as of the Effective Date, thirty-two (32) long term
nursing, rehabilitation hospitals or other health care facilities.
 
C. Pursuant to an Amended and Restated Guaranty, dated as of as of the 1st day
of March, 2004 (to be effective as of December 1, 2003 (as amended, supplemented
or otherwise modified from time to time, the “Guaranty”), Sun agreed to guaranty
the obligations of each of the entities comprising Lessee under the Existing Sun
Master Lease.
 
D. Pursuant to a Master Lease dated as of March 1, 2002, as amended by that
certain First Amendment to Master Lease dated as of February 28, 2007 (as
amended, the “Harborside Master Lease”) by and between OHIMA, Inc., a
Massachusetts corporation, as lessor, and Massachusetts Holdings I, LLC, a
Delaware limited liability company (“Harborside Lessee”), as lessee, the
Harborside Lessee leased the Harborside Facilities (as defined below).  The
Harborside Lessee subleased such facilities to certain of the entities
comprising Lessee (the “Harborside Sublessees”).  Harborside Healthcare
Corporation, a Delaware corporation (“Harborside Guarantor”), has guaranteed the
obligations of the Harborside Lessee under the Harborside Master Lease.  Prior
to the Effective Date, Sun  acquired the Harborside Guarantor and, as a result,
the Harborside Guarantor, the Harborside Lessee and the Harborside Sublessees
are, as of the Effective Date, direct or indirect subsidiaries of Sun.
 
-1-

--------------------------------------------------------------------------------


E. Pursuant to a Master Lease Agreement dated as of October 31, 2002, as
modified by that certain letter dated December 24, 2003, a First Amendment to
Master Lease Agreement dated as of September 19, 2007, a Second Amendment to
Master Lease Agreement dated as of November 30, 2007, a Third Amendment to
Master Lease Agreement dated as of December 31, 2007, and a Fourth Amendment to
Master Lease Agreement dated as of January 31, 2008 (as amended, the “Litchfield
Peak Lease”) by and between OHI Asset (CO), LLC, a Delaware limited liability
company, as landlord, and Peak Medical Colorado No. 2, Inc., a Delaware
corporation (the “Litchfield Peak Lessee”), as tenant, the Litchfield Peak
Lessee leased the Litchfield Facilities (as defined below).   Peak Medical
Corporation, a Delaware corporation (the “Litchfield Peak Guarantor”), has
guaranteed the obligations of the Litchfield Peak Lessee under the Litchfield
Peak Lease.  Prior to the Effective Date, Sun acquired the Litchfield Peak
Guarantor and, as a result, the Litchfield Peak Guarantor and the Litchfield
Peak Lessee are, as of the Effective Date, direct or indirect subsidiaries of
Sun. 
 
F.           Sun, Lessee, Omega and Lessor have agreed as of the Effective Date
to (i) amend and restate in its entirety the Existing Sun Master Lease, (ii)
incorporate the Litchfield Facilities into this Master Lease and (iii) terminate
the Harborside Master Lease and incorporate the Harborside Facilities into this
Master Lease.
 
G.           A list of the forty two (42) facilities covered by this Master
Lease as of the Commencement Date is attached hereto as Exhibit A (the
“Facilities”)
 
F. Concurrently with the execution and delivery of this Master Lease, the
Guaranty, the Existing Security Agreement and the Existing Letter of Credit
Agreement shall be amended and restated as set forth herein and Sun, the
Harborside Guarantor and Litchfield Peak Guarantor shall jointly and severally
guaranty the obligations of Lessee under this Master Lease.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I                                
 
1.1 Lease.  Upon and subject to the terms and conditions set forth in this
Master Lease, from and after the Effective Date, Lessor shall continue to lease
to Lessee, and Lessee shall continue to lease from Lessor, the Leased Properties
upon which the forty-two (42) Facilities listed on attached Exhibit A (which
includes the Future Transition Facilities) are located, on the terms and
conditions set forth herein, it being the express intention of the parties that
the leasehold estates governed by this Master Lease shall be one and the same as
the leasehold estates created under the Existing Sun Master Lease, the
Harborside Master Lease, and  the Litchfield Peak Lease.
 
The term “Leased Properties” as of the Commencement Date means all of Lessor’s
right, title and interest in and to the real properties described on Exhibit B
to this Master Lease (the “Land”) and all of the following:
 
-2-

--------------------------------------------------------------------------------


 
(i)
all buildings, structures, Fixtures (as hereinafter defined) and other
improvements of every kind including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land (collectively, the “Leased
Improvements”);

 
 
(ii)
all easements, rights and appurtenances relating to the Land and the Leased
Improvements (collectively, the “Related Rights”);

 
 
(iii)
all permanently affixed equipment, machinery, fixtures, and other items of real
and/or personal property, including all components thereof, now and hereafter
located in, on or used in connection with, and permanently affixed to or
incorporated into the Leased Improvements, including, without limitation, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus (other than
individual units), sprinkler systems and fire and theft protection equipment,
and built-in oxygen and vacuum systems, all of which to the greatest extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto but specifically excluding all items included within the categories of
Lessor’s Personal Property (defined below) (collectively the “Fixtures”); and

 
 
(iv)
all of the Personal Property (including intangibles), now or hereafter located
on the Land or in the Leased Improvements, together with any and all
replacements thereof, which is the property of Lessor, and all Personal Property
that pursuant to the terms of this Master Lease becomes the property of Lessor
during the Term (“Lessor’s Personal Property”); provided, however that  the term
“Lessor’s Personal Property” shall expressly exclude Cash, Accounts, Lessee’s
Personal Property and all proceeds thereof.

 
In the event that, at anytime during the Term, this Master Lease, by its terms,
terminates as to any portion of the Leased Properties, then effective from and
after such termination and without the need by any of the parties to execute any
amendments to this Master Lease, the “Leased Properties” shall refer to that
portion of the Leased Properties which continues to be subject to the terms of
this Master Lease. The Leased Properties are leased subject to all covenants,
conditions, restrictions, easements and other matters affecting the Leased
Properties as of the Commencement Date and such subsequent covenants,
conditions, restrictions, easement and other matters as may be agreed to by
Lessor or Lessee in accordance with the terms of this Lease, whether or not of
record, including the Permitted Encumbrances and other matters which would be
disclosed by an inspection or accurate survey of the Leased Properties. Lessor
represents and warrants to Lessee that as of the Commencement Date it has no
actual knowledge of any covenants, conditions, restrictions, easement or other
matters affecting the Leased Properties which is not of record.
 
-3-

--------------------------------------------------------------------------------


1.2 Single, Indivisible Lease.  This Master Lease constitutes one indivisible
lease of the Leased Properties and not separate leases governed by similar
terms. The Leased Properties constitute one economic unit, and the Base Rent and
all other provisions have been negotiated and agreed to based on a demise of all
of the Leased Properties to Lessee as a single, composite, inseparable
transaction and would have been substantially different had separate leases or a
divisible lease been intended. Except as expressly provided in this Master Lease
for specific, isolated purposes (and then only to the extent expressly otherwise
stated) and except for the  Future Transition Facilities, which may be
transitioned in accordance with the terms of this Master Lease, all provisions
of this Master Lease apply equally and uniformly to all of the Leased Properties
as one unit. An Event of Default with respect to any Leased Property is an Event
of Default as to all of the Leased Properties. The parties intend that the
provisions of this Master Lease shall at all times be construed, interpreted and
applied so as to carry out their mutual objective to create an indivisible lease
of all of the Leased Properties and, in particular but without limitation, that,
for purposes of any assumption, rejection or assignment of this Master Lease
under 11 U.S.C. Section 365, this is one indivisible and non-severable lease and
executory contract dealing with one legal and economic unit and that this Master
Lease must be assumed, rejected or assigned as a whole with respect to all (and
only as to all) of the Leased Properties.
 
1.3 Joint and Several Obligation.  Lessee acknowledges that collectively they
are jointly and severally liable for the payment of all sums payable and for the
performance of all obligations performable, by one or more of the Lessees.
Notwithstanding the foregoing, however, no Lessee shall, by virtue of this
Master Lease, have any rights to, or title or interest in, the Leased Property
or Properties leased by another Lessee or any obligation to operate the same to
the extent it is not licensed to do so under applicable law.
 
1.4 Term.
 
1.4.1 The initial continued term of this Master Lease (“Initial Continued Term”)
shall commence:
 
(i) on December 1, 2003 and end on December 31, 2013 for the Continued
Facilities; and
 
(ii) on the Effective Date and end on December 31, 2013 for the Harborside
Facilities;
 
in each case, subject to renewal as set forth in Section 1.5.1 below.


1.4.2 The initial term of the Master Lease for the Litchfield Facilities (the
“Initial Litchfield Term”) shall commence on the Effective Date and end on
September 30, 2017, subject to renewal as set forth in Section 1.5.2 below.
 
1.5 Options to Renew. 
 
1.5.1 Lessee is hereby granted two (2) successive options to renew this Master
Lease as to the Non-Litchfield Facilities for a period of ten (10) Lease Years
each (each a “Non-Litchfield Option to Renew”), with the first such
Non-Litchfield Option to Renew being for the period from January 1, 2014 through
December 31, 2023 and the second such option being for the period from January
1, 2024 through December 31, 2033.  The Non-Litchfield Options to Renew are
subject to the following terms and conditions (which conditions may be waived by
Lessor in its sole discretion):
 
-4-

--------------------------------------------------------------------------------


(a) A Non-Litchfield Option to Renew is exercisable only by Notice to Lessor at
least three hundred and sixty-five (365) days, and not more than five hundred
forty-five (545), prior to the expiration of the Initial Continued Term (or
prior to the expiration of the period covered by the preceding Non-Litchfield
Option to Renew, as the case may be);
 
(b) No Event of Default shall have occurred and be continuing either at the time
a Non-Litchfield Option to Renew is exercised or at the commencement of the
period covered by each Non-Litchfield Option to Renew;
 
(c) During the period covered by each Non-Litchfield Option to Renew, except as
otherwise specifically provided for herein, all of the terms and conditions of
this Master Lease shall remain in full force and effect; and,
 
(d) Lessee may exercise its Non-Litchfield Facilities Option to Renew with
respect to all (and no fewer than all) of the Non-Litchfield Facilities which
are subject to this Master Lease at the time of exercise of each Non-Litchfield
Option to Renew.
 
1.5.2 Lessee is hereby granted two (2) successive options to renew this Master
Lease as to the Litchfield Facilities (each a “Litchfield Option to
Renew”), with the first such Litchfield Option to Renew being for the period
from October 1, 2017 through December 31, 2023 and the second such option being
for the period from January 1, 2024 through December 31, 2033.  The Litchfield
Options to Renew are subject to the following terms and conditions (which
conditions may be waived by Lessor in its sole discretion):
 
(a) A Litchfield Option to Renew is exercisable only by Notice to Lessor at
least three hundred and sixty-five (365) days, and not more than five hundred
forty-five (545), prior to the expiration of the Initial Litchfield Term (or
prior to the expiration of the period covered by the preceding Litchfield Option
to Renew, as the case may be);
 
(b) No Event of Default shall have occurred and be continuing either at the time
a Litchfield Option to Renew is exercised or at the commencement of each period
covered by a Litchfield Option to Renew;
 
(c) Lessee shall have exercised all Non-Litchfield Options to Renew which can be
exercised as of the date of the applicable Litchfield Option to Renew;
 
-5-

--------------------------------------------------------------------------------


(d) During the period covered by a Litchfield Option to Renew, except as
otherwise specifically provided for herein, all of the terms and conditions of
this Master Lease shall remain in full force and effect; and,
 
(e) Lessee may exercise its Litchfield Option to Renew with respect to all (and
no fewer than all) of the Litchfield Facilities which are subject to this Master
Lease at the time of exercise of each Litchfield Option to Renew.
 
ARTICLE II                                
 
2.1 Definitions.  For all purposes of this Master Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article II include the plural as well as the singular, (ii) all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP as at the time applicable, (iii) all references in this
Master Lease to designated “Articles,” “Sections” and other subdivisions are to
the designated Articles, Sections and other subdivisions of this Master Lease,
and (iv) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Master Lease as a whole and not to any particular Article,
Section or other subdivision.
 
Accounts: All accounts, all rights to payment or reimbursement for goods sold or
leased or services rendered (including, without limitation, Medicare, Medicaid
and other third party reimbursed receivables) and all accounts receivable, in
each case whether or not evidenced by a contract, document, instrument or
chattel paper and whether or not earned by performance, including without
limitation, the right to payment of management fees and all proceeds of the
foregoing.
 
Action:  Any claim, demand, action or proceeding.
 
Additional Charges:  As defined in Article III.


Affiliate:  When used with respect to any corporation, limited liability
company, or partnership, the term “Affiliate” shall mean any person which,
directly or indirectly, controls or is controlled by or is under common control
with such corporation, limited liability company or partnership.  For the
purposes of this definition, “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests or other
equity interests.


Allocated Current Rent:  As defined in Section 3.9.
 
Amended Security Agreement:  The Second Amended and Restated Security Agreement
dated of even date herewith between Lessor and Lessee, as may be amended or
supplemented from time to time, which agreement amends and restates the Existing
Security Agreement.
 
Applicable Rate:  A rate of interest per annum equal to the higher of: (a) six
percent (6%) and (b) 375 basis points above LIBOR.
 
-6-

--------------------------------------------------------------------------------


Article XXXVI Default Notice: As defined in Section 36.8.
 
Assessment:  Any assessment on the Leased Properties or any part of any of them
for public improvements or benefits whether or not commenced or completed prior
to the date hereof and whether or not to be completed within the Term.
 
Assumed Indebtedness:  Any indebtedness or other obligations expressly assumed
by or taken subject to by Lessor, existing on the Commencement Date and, secured
by a mortgage, deed of trust or other security agreement in or on the related
Leased Property.
 
Award:  As defined in Article XV.
 
Base Rent: means the sum of (i) the Non-Litchfield Base Rent and (ii) the
Litchfield Base Rent.
 
Board:  The Board of Directors of Sun.
 
Business Day:  Any day on which the Common Stock may be traded on any applicable
national securities exchange or via the NASDAQ automated quotation system, or if
not admitted for trading on any national securities exchange, any day other than
a Saturday, Sunday or holiday on which banks in New York City, New York are
required or permitted to be closed.
 
Capital Stock:  (i) With respect to any Person that is a corporation, any and
all shares, interests, participations or other equivalents (however designated)
of capital or capital stock of such Person and (ii) with respect to any Person
that is not a corporation, any and all partnership, limited partnership, limited
liability company or other equity interests of such Person.
 
Cash: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
 
Code:  The Internal Revenue Code of 1986, as amended.
 
Collateral:  As defined in the Amended Security Agreement.
 
Commencement Date:  means the Effective Date for the Harborside Facilities and
the Litchfield Facilities, and December 1, 2003 for all Continued Facilities.
 
Common Stock:  Sun’s common stock, par value $.01 per share, and any Capital
Stock for or into which such Common Stock hereafter is exchanged, converted,
reclassified or recapitalized by Sun.
 
Condemnation, Condemnor:  As defined in Article XV.
 
Continued Facilities: All Facilities other than the Harborside Facilities and
the Litchfield Facilities.
 
-7-

--------------------------------------------------------------------------------


Conversion Shares:  The 760,000 shares of Common Stock which were issued to
Lessor by Sun on April 15, 2004 upon the conversion of the Deferred Base Rent
(as previously defined in the Existing Sun Master Lease).
 
CPI:  The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.
 
Credit Suisse: As defined in the Security Agreement.
 
Date of Taking:  As defined in Article XV.
 
Encumbrance:  Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Properties, or any portion thereof or
interest therein.
 
Event of Default:  As defined in Article XVI.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
Excluded Lessee’s Personal Property: All vehicles, business office equipment,
including computer hardware, software and peripherals, telephone systems and
Specialized Medical Equipment owned or leased by Lessee and used in connection
with the operation of the Leased Properties.
 
Executive Officer:  Any of the Chairman of the Board of Directors, the
President, the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, any Vice President and the Secretary of any corporation, a
general partner of any partnership and a managing member of any limited
liability company upon which service of a Notice is to be made.
 
Existing Letter of Credit Agreement:  The Amended and Restated Letter of Credit
Agreement dated as of December 9, 2005, as amended, among Lessor, Lessee, Omega
and Sun.
 
Existing Security Agreement:   The Amended and Restated Security Agreement dated
as of March 1, 2004, and effective as of December 1, 2003 among Lessor and
Lessee, as amended.
 
Existing Sun Master Lease:   As defined in Recital B.
 
Expiration Date:  As to the Non-Litchfield Facilities, December 31, 2013 if no
Renewal Option has been exercised, December 31, 2023 if the first Renewal Option
has been exercised, or December 31, 2033 if the first and second Renewal Options
have been exercised, and, as to the Litchfield Facilities, September 30, 2017 if
no Renewal Option has been exercised, December 31, 2023 if the first Renewal
Option has been exercised, or December 31, 2033 if the first and second Renewal
Options have been exercised.
 
-8-

--------------------------------------------------------------------------------


Facilit(y)(ies):  The licensed nursing homes, rehabilitation hospitals or other
health care facilities being operated on the Leased Propert(y)(ies).
 
Facility Mortgage:  As defined in Section 13.1.
 
Facility Mortgagee:  As defined in Section 13.1.
 
Facility Trade Name:  As defined in Section 33.2.
 
Financial Statements:                                                      For a
fiscal year period, statements of Sun’s earnings and retained earnings and of
changes in financial position and profit and loss for such period and for the
period from the beginning of the respective fiscal year to the end of such
period and the related balance sheet as at the end of such period, together with
the notes thereto, all in reasonable detail and setting forth in comparative
form the corresponding figures for the corresponding period in the preceding
fiscal year and prepared in accordance with GAAP and reported on by a “big four”
or other nationally recognized accounting firm approved by Lessor, which
approval will not be unreasonably withheld or delayed from the beginning of the
fiscal year to the end of such period.
 
Financials: Unaudited statements of a the financial performance or condition of
any of (i) each Guarantor or the Guarantors, taken as a whole or (ii) each
Facility individually, and the Facilities, taken as a whole, whether or not
fulfilling the requirements for Financial Statements.
 
Fiscal Year:  The annual period commencing January 1 and terminating December 31
of each year.
 
Fixtures:  As defined in Section 1.1.
 
Future Operator Lease: As defined in Section 3.9.
 
Future Operators: As defined in Section 3.9.
 
Future Transition Facilities:  The Facilities listed on attached Schedule III.
 
Future Transition Facilities Notice: As defined in Section 3.9.
 
Future Transition Facilities Rent: As defined in Section 3.9.
 
Future Transition Facilities Rent Shortfall: An amount equal to 75% of the
difference between the Allocated Current Rent and the Future Transition
Facilities Rent.
 
Future Transition Facilities Rent Shortfall Statement: As defined in Section
3.9.
 
GAAP:  Generally accepted accounting principles consistent with those applied in
the preparation of financial statements.
 
Guarantor or Guarantors:  One, some or all of Sun Healthcare Group, Inc., a
Delaware corporation, Peak Medical Corporation, a Delaware corporation,
Harborside Healthcare Corporation, a Delaware corporation or any successor
entity that guaranties the payment or collection of all or any portion of the
amounts payable by Lessee, or the performance by Lessee of all or any of its
obligations, under this Master Lease.
 
-9-

--------------------------------------------------------------------------------


Guarantor Lender: As defined in the Security Agreement.
 
Guaranty:  Any guaranty executed by a Guarantor in favor of Lessor, as the same
may be amended or supplemented from time to time.
 
Harborside Facilities: means the Facilities commonly known as:
 
Name
Address
Falmouth Nursing & Rehab Center
359 Jones Road, Falmouth, MA
Mashpee Nursing & Rehab Center
161 Falmouth Road, Rte 128, Mashpee, MA
Wakefield Nursing & Rehab Center
1 Bathol Street, Wakefield, MA
Westfield Nursing & Rehab Center
60 East Silver Street, Westfield, MA



 
Hazardous Substances:  As defined in Section 7.3.
 
Impositions:  Collectively, all taxes (including, without limitation, all
capital stock and franchise taxes of Lessor, all ad valorem, sales and use,
single business, gross receipts, transaction privilege, rent or similar taxes),
assessments (including Assessments as herein defined), ground rents, water,
sewer or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Leased Properties or the business conducted thereon by Lessee
and/or the Rent (including all interest and penalties thereon due to any failure
of payment by Lessee) applicable to periods of time commencing on the Possession
Date (unless any Tenant’s obligations for any portion of such period has been
discharged as a matter of law) and ending on the expiration of the Term hereof
which at any time during or in respect of such period hereof may be assessed or
imposed on or in respect of or be a lien upon (i) Lessor or Lessor’s interest in
the Leased Properties, (ii) the Leased Properties or any part thereof or any
rent therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Leased Properties or the leasing or use of the
Leased Properties or any part thereof or (iv) the Rent.  The term “Imposition”
shall not include:  (a) any tax based on gross or net income (whether
denominated as a franchise or capital stock or other tax) imposed on Lessor
generally and not specifically arising in connection with the Leased Properties,
but Lessee shall pay any tax hereafter specifically imposed on Rent received by
Lessor from Lessee, or (b) any net revenue tax of Lessor or any other person, or
(c) any tax imposed with respect to the sale, exchange or other disposition by
Lessor of the Leased Properties or the proceeds thereof or (d) any principal or
interest on any Assumed Indebtedness on the Leased Properties or any other
indebtedness of Lessor, except to the extent that any tax, assessment, tax levy
or charge, which Lessee is obligated to pay pursuant to the first sentence of
this definition and which is in effect at any time during the Term hereof is
totally or partially repealed, and a tax, assessment, tax levy or charge set
forth in clause (a) or (b) is levied, assessed or imposed in lieu thereof.
 
-10-

--------------------------------------------------------------------------------


Initial Continued Term:  As defined in Section 1.4.1.
 
Initial Litchfield Term:  As defined in Section 1.4.2.
 
Insurance Requirements:  All terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy.
 
Judgment Date:  The date on which a judgment is entered against a Lessee that
establishes, without the possibility of appeal, the amount of liquidated damages
to which Lessor is entitled under this Master Lease.
 
Land:  As defined in Section 1.1.
 
Lease Year: January 1 through the following December 31 during the Term.  If
this Master Lease is terminated before the end of any Lease Year, the final
Lease Year for purposes of such terminated lease will be January 1 through the
date of termination thereof.
 
Leased Properties:  As defined in Section 1.1.
 
Legal Requirements:  As to the Leased Properties, all federal, state, county,
municipal and other governmental statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions affecting either the Leased
Properties or the construction, use or alteration thereof, whether now or
hereafter enacted and in force, including any which may (i) require repairs,
modifications or alterations in or to any of the Leased Properties or (ii) in
any way adversely affect the use and enjoyment thereof, and all permits,
licenses and authorizations and regulations relating thereto including, but not
limited to, those relating to existing healthcare licenses, those authorizing
the current number of licensed beds and the level of services delivered from the
Leased Properties, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Lessee at any time in
force affecting any Leased Property (other than covenants, agreements,
restrictions and encumbrances created by Lessor with the consent of Lessee,
which consent shall not be unreasonably withheld or delayed, providing that such
covenants, agreements, restrictions and encumbrances will not materially and
adversely affect Lessee’s leasehold rights hereunder).
 
Lessee Encumbrances: All real estate taxes, assessments, water charges,
requirements of municipal or other governmental authorities, or other covenants,
agreements, matters or things which are the obligation of Lessee or its
Affiliates to pay, comply with, conform to or discharge under the provisions of
this Master Lease, the Litchfield Peak Lease, or the Harborside Master Lease;
and all liens, encumbrances, violations, charges or conditions that are due to
any act or omission of Lessee.
 
Lessee’s Leasehold Award: As defined in Section 15.4.
 
Lessee’s Personal Property:  Personal Property owned or leased by Lessee that is
not included within the definition of the term “Lessor’s Personal Property” but
is used by Lessee in the operation of the Facilities, including, but not limited
to, the Excluded Lessee’s Personal Property and any Personal Property
hereinafter provided by Lessee in compliance with Section 6.3 hereof, but
specifically excluding Cash and Accounts.
 
-11-

--------------------------------------------------------------------------------


Lessee’s Personal Property Award: As defined in Section 15.4.
 
Lessor Indemnified Party:  Lessor and each of Lessor’s officers, directors,
employees, agents and affiliates and each person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing persons.
 
Lessor’s Personal Property:  As defined in Section 1.1.
 
Letter of Credit Agreement:  An agreement Lessor, Lessee and Guarantor, as the
same may be amended, modified, replaced or restated from time to time, providing
for a letter of credit to be delivered to Lessor as the Security Deposit.
 
Litchfield Base Rent:
 
(A)            During the Initial Litchfield Term, the Litchfield Base Rent
shall be:
 
(i)           For the period from the Effective Date through September 30, 2008,
the annual sum of Five Million Seven Hundred Thousand and 00/100 Dollars
($5,700,000);
 
(ii)           For each period from October 1 through September 30 thereafter,
the Litchfield Base Rent for the previous twelve month period, increased by an
amount equal to the Litchfield Base Rent for the previous twelve month period
multiplied by the lesser of (x) 235 basis points over the ten year treasury
securities constant maturity rate in effect for the month of December
immediately prior to each such increase and (y) two and one-half percent (2.5%).
 
 
(B)
During a Renewal Term, the Litchfield Base Rent shall be:

 
 
(i)
For each Lease Year during a Renewal Term, the Litchfield Base Rent for the
previous Lease Year increased by an amount equal to the Litchfield Base Rent for
the previous Lease Year multiplied by the lesser of (x) 235 basis points over
the ten year treasury securities constant maturity rate in effect for the month
of December immediately prior to each such increase and (y) two and one-half
percent (2.5%).

 
Litchfield Facilities: means the Facilities commonly known as:
 
Name
Address
Capitol Care Center
8211 Ustick Road, Boise, ID
Cheyenne Mountain Care Center
835 Tenderfoot Hill Road, Colorado Springs, CO
Cheyenne Place Retirement Center
945 Tenderfoot Hill Road, Colorado Springs, CO
Mesa Manor Care Center
2901 North 12th Street, Grand Junction, CO
Pikes Peak Care Center
2719 North Union Boulevard, Colorado Springs, CO
Pueblo Extended Care Center
2611 Jones Avenue, Pueblo, CO



 
-12-

--------------------------------------------------------------------------------


Material Capital Improvement: Any repair, replacement, modification or addition
to any of the Remaining Transition Facilities, including any of the Personal
Property located therein, which has or is reasonably estimated to have a useful
life in excess of twenty four (24) months.
 
Minimum Purchase Price: The Purchase Price for each Leased Property as set forth
in Exhibit C hereto.
 
NASD:  The National Association of Securities Dealers.
 
Net Proceeds: As defined in Section 14.1.
 
Non-Litchfield Base Rent:
 
(A)            During the Initial Continued Term, the Non-Litchfield Base Rent
shall be:
 
(i)           For the period prior to the Effective Date, the amounts set forth
in the Existing Sun Master Lease;
 
(ii)           For the period from February 1, 2008 through December 31, 2008,
the monthly sum of Two Million Eighty Five Thousand One Hundred Seventy Five and
44/100 Dollars ($2,085,175.44), which on an annualized basis is Twenty Five
Million Twenty Two Thousand One Hundred Five and 19/100 Dollars ($25,022,105.19)
(the “2008 Annualized Non-Litchfield Base Rent”);
 
(iii)           For Lease Year commencing January 1, 2009, the 2008 Annualized
Non-Litchfield Base Rent, increased by an amount equal to the 2008 Annualized
Non-Litchfield Base Rent multiplied by the lesser of (x) 235 basis points over
the ten year treasury securities constant maturity rate in effect for the month
of December immediately prior to each such increase and (y) two and one-half
percent (2.5%);
 
(iv)           For each Lease Year following 2009, the Non-Litchfield Base Rent
for the previous Lease Year, increased by an amount equal to the Non-Litchfield
Base Rent for the previous Lease Year multiplied by the lesser of (x) 235 basis
points over the ten year treasury securities constant maturity rate in effect
for the month of December immediately prior to each such increase and (y) two
and one-half percent (2.5%).
 
 
(B)
During a Renewal Term, the Non-Litchfield Base Rent shall be:

 
 
 
(i)
For each Lease Year during a Renewal Term, the Non-Litchfield Base Rent for the
previous Lease Year increased by an amount equal to the Non-Litchfield Base Rent
for the previous Lease Year multiplied by the lesser of (x) 235 basis points
over the ten year treasury securities constant maturity rate in effect for the
month of December immediately prior to each such increase and (y) two and
one-half percent (2.5%).

 
-13-

--------------------------------------------------------------------------------


 
Non-Litchfield Facilities: means all Facilities other than the Litchfield
Facilities.

 
Notice:  A notice given in accordance with Article XXXI.
 
Officer’s Certificate:  A certificate of Lessee signed by one or more Executive
Officers of Lessee.
 
Omega:  Omega Healthcare Investors, Inc., a Maryland corporation.
 
Omega Lenders: As defined in Section 8.2(f).
 
Original Master Leases:  The Master Lease Agreements identified on Schedule I
attached hereto.
 
Original Security Agreements:  Those certain security agreements between Lessor
and any applicable Lessee executed pursuant to any facility lease, the Existing
Sun Master Lease or Original Master Leases, as amended, supplemented or
otherwise modified from time to time prior to the Effective Date.
 
OTA: As defined in Section 3.7.
 
Overdue Rate:  On any date, a rate equal to five (5) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.
 
Payment Date:  The due date for the payment of the installments of Base Rent,
Additional Charges, or any other sums payable under this Master Lease.
 
Peak Idaho Facilities: means the Facilities commonly known as:
 
Name
Address
Idaho Falls Care Center
3111 Channing Way, Idaho Falls, Idaho
Twin Falls Care Center
674 Eastland Drive, Twin Falls, Idaho



Permitted Encumbrances:  The Permitted Encumbrances described in Exhibit D
hereto.
 
Permitted Personal Property Leases or Liens: Liens or other exceptions to title
granted to, or leases entered into with, a third party in connection with the
acquisition of new Personal Property.
 
Person:  An individual or a corporation, partnership, trust, incorporated or
unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
Personal Property:  All machinery, equipment, furniture, furnishings, movable
walls or partitions, computers (and all associated software and peripheral
equipment), trade fixtures and other tangible personal property (but excluding
consumable inventory and supplies owned by Lessee, Cash and Accounts), together
with all replacements, modifications, alterations and additions thereto, except
items, if any, included within the definition of Fixtures or Leased
Improvements. The term “Personal Property” shall exclude personal property
leased from third parties.
 
-14-

--------------------------------------------------------------------------------


Possession Date: As to each Facility, the date that a Lessee first took
possession of such Facility, which, in the case of the Harborside Facilities,
means March 1, 2002, in the case of the Litchfield Facilities, means November 1,
2002, in the case of the Peak Idaho Facilities, means March 26, 1999, in the
case of the Continuing Facilities which are the subject of the Delta I Master
Lease or the Delta II Master Lease (as those terms are defined in Schedule I),
means October 7, 1997, in the case of the Continuing Facilities which are the
subject of the Regency North Carolina Master Lease (as that term is defined in
Schedule I) means February 1, 1996 and in the case of the Continuing Facilities
which are the subject of the Qualicorp Master Lease (as that term is defined in
Schedule I) means June 1, 1997.
 
Primary Intended Use:  As defined in Section 7.2.2.
 
Prime Rate:  On any date, a rate equal to the annual rate on such date publicly
announced by Citibank, N.A. to be its prime rate for 90-day unsecured loans to
its corporate borrowers of the highest credit standing, but in no event greater
than the maximum rate then permitted under applicable law.
 
Reconstruction Period:  Two hundred forty days (240) following damage,
destruction or Condemnation, as applicable, subject to extension to the extent
required by Unavoidable Delay.
 
Relinquished Lessee’s Personal Property: All of the Lessee’s Personal Property
other than the Excluded Lessee’s Personal Property.
 
Renewal Term: A period for which the Term is renewed in accordance with Section
1.5.
 
Rent:  Collectively, the Base Rent and Additional Charges.
 
Replacement Property: As defined in Section 9.1.6.
 
SEC:  The United States Securities and Exchange Commission.
 
SEC Filing:  As defined in Section 8.1(i).
 
Securities Act:  The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
Security Deposit: As defined in Section 40.1.
 
Self-Administered Amount:  One Hundred and Fifty Thousand ($150,000.00) Dollars.
 
-15-

--------------------------------------------------------------------------------


Specialized Medical Equipment: Any non-affixed equipment (i) which is owned or
leased by Lessee, and (ii) which is used by Lessee for lifting or transferring,
or providing therapeutic interventions or other specialized medical services to,
residents/patients.
 
State:  With respect to each Facility, the state in which such Facility is
located
 
Sun:  Sun Healthcare Group, Inc., a Delaware corporation.
 
Taking:  As defined in Section 15.1.1.
 
Term:  Collectively, the Initial Continued Term and the Initial Litchfield Term
plus the Renewal Term or Renewal Terms, if any.
 
Transfer:  As defined in Section 22.1.
 
Unavoidable Delays:  Delays due to strikes, lock-outs, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the control
of the party responsible for performing an obligation hereunder, provided that
lack of funds shall not be deemed a cause beyond the control of a party.
 
Unsuitable for Its Primary Intended Use:  A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot be operated on a commercially practicable
basis for its Primary Intended Use, taking into account, among other relevant
factors, the number of useable beds, the amount of square footage and the
estimated revenue affected by such damage or destruction.
 
ARTICLE III                                
 
3.1 Rent.  During the Term, Lessee will pay to Lessor the Base Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.5. The Base Rent during any Lease Year is payable in advance in
consecutive monthly installments on the third day of each calendar month during
that Lease Year.  Unless otherwise agreed by the parties, Base Rent and
Additional Charges shall be prorated as to any partial months at the beginning
and end of the Term.
 
3.2 Additional Charges.  In addition to the Base Rent, Lessee will also pay and
discharge as and when due and payable all Impositions as provided in Section
4.1, any Future Transition Facilities Rent Shortfall, and all other amounts,
liabilities, obligations and Impositions which Lessee assumes or agrees to pay
under this Master Lease.  In the event of any failure on the part of Lessee to
pay any of those items referred to in the previous sentence, Lessee will also
promptly pay and discharge every fine, penalty, interest and cost which may be
added for non-payment or late payment of such items referred to in this sentence
and the previous sentence.  Collectively, the items referred to in the first two
sentences of this Section 3.3 are referred to as the “Additional Charges” and
shall also constitute Rent.
 
-16-

--------------------------------------------------------------------------------


3.3 Late Charge.  If any installment of Base Rent, or Additional Charges owing
by Lessee to Lessor shall not be paid by its due date, Lessee shall pay Lessor
on demand, as an Additional Charge, a late charge equal to the greater of (i)
five percent (5%) on the amount of such installment or (ii) all charges,
expenses, fees or penalties imposed on Lessor by the Facility Mortgagee for late
payment.
 
3.4 Method of Payment of Rent.  Rent to be paid to Lessor shall be paid by
electronic funds transfer debit transactions through wire transfer of
immediately available funds and shall be initiated by Lessee for settlement on
or before the due date each calendar month; provided, however, if the due date
is not a Business Day, then settlement shall be made on the next succeeding day
which is a Business Day.  Lessor shall provide Lessee with appropriate wire
transfer information in a Notice from Lessor to Lessee.  Lessee shall inform
Lessor of payment by sending a facsimile transmission of Lessee’s wire transfer
confirmation not later than noon, Eastern Standard or Daylight Savings time on
each payment date. If Lessor directs Lessee to pay any Base Rent to any party
other than Lessor, Lessee shall send to Lessor, simultaneously with such
payment, a copy of the transmittal letter or invoice and a check whereby such
payment is made or such other evidence of payment as Lessor may reasonably
require.
 
3.5 Net Lease.
 
3.5.1 The Rent shall be paid absolutely net to Lessor, so that this Master Lease
shall yield to Lessor the full amount of the installments of Base Rent and
Additional Charges payable thereunder throughout the Term, subject only to any
other provisions of this Master Lease which expressly provide for adjustment or
abatement of Rent or other charges.  This Master Lease is and shall be a
“pure-net” or “triple-net” lease, as such terms are commonly used in the real
estate industry, it being intended that Lessee shall pay all costs, expenses,
and charges arising out of the use, occupancy and operation of the Leased
Properties.
 
3.5.2 Lessor shall not be required to furnish any services whatsoever to the
Leased Properties, or make any payment of any kind whatsoever.   Lessee hereby
assumes the full and sole responsibility for the condition, operation, repair,
alteration, improvement, replacement, maintenance and management of the Leased
Properties.  Lessor shall not be responsible for any loss or damage to any
property of Lessee or any sub-tenant, concessionaire, or other user or occupant
of any part of the Leased Properties, absent the gross negligence or willful
misconduct of Lessor, its employees or agents.
 
3.6 Limitation on Counterclaim.  If Lessor commences any proceedings for
non-payment of Rent, Lessee will not interpose any counterclaim or cross
complaint or similar pleading of any nature or description in such proceedings
unless Lessee would lose or waive such claim by the failure to assert it.  This
shall not, however, be construed as a waiver of Lessee’s rights to assert such
claims in a separate action brought by Lessee.  The covenants to pay rent and
other amounts hereunder are independent covenants, and Lessee shall have no
right to hold back, offset or fail to pay any such amounts for default by Lessor
or for any other reason whatsoever.
 
-17-

--------------------------------------------------------------------------------


3.7 Future Transition of Certain Additional Facilities.
 
3.7.1 If as a consequence of actions taken by the State of California or any
instrumentality thereof or of any political subdivision thereof, including
without limitation the California Department of Health Services or Department of
Justice, any County Department of Mental Health or the California Bureau of
Medi-Cal Fraud and Elder Abuse, whether under the Superseding Permanent
Injunction and Final Judgment filed on September 14, 2005 in the Superior Court
of the State of California for the County of San Diego, Central Division in
People v. Sun Healthcare Group, Inc., et al (San Diego Superior Court Case No.
GIC853861) (the “PIFJ”) or otherwise (i) the cash flow of the Future Transition
Facilities taken as a whole (inclusive of all overhead, administrative and other
costs allocable to those facilities) is negative and in the reasonable opinion
of Sun is likely to remain negative under the then current circumstances for
more than two (2) years, or (ii) Sun and Omega otherwise jointly agree (in the
exercise of their respective good faith reasonable business judgment) that it is
no longer economically feasible for the applicable Lessee to continue to operate
the Future Transition Facilities, Lessee is permitted as to all, but not fewer
than all, of the Future Transition Facilities on written notice to Lessor (the
“Future Transition Facilities Notice”) to (A) transition, in one or more
transactions the Future Transition Facilities to one or more new operators
acceptable to Omega in its reasonable business discretion (the “Future
Operators”) and/or (B) with respect to any of the Future Transition Facilities
which have not been transitioned to Future Operators within a period of one (1)
year after the delivery to Lessor of the Future Facilities Transition Notice, to
close any of the Future Transition Facilities in accordance with the laws of the
State, it being understood and agreed that in the event Lessee delivers the
Future Facilities Transition Notice to Lessor, then Lessee shall be required to
use its commercially reasonable efforts for a period of one (1) year thereafter
to transition to Future Operators all, but not less than all, of the Future
Transition Facilities. 
 
3.7.2 The affected Lessee shall negotiate an Operations Transfer Agreement
(“OTA”) in good faith, provided that such OTA shall be substantially in the form
of Exhibit E. Omega shall negotiate in good faith the terms of a new Lease with
the Future Operators (the “Future Operator Lease”) provided that the Future
Operator Lease shall be in substantially the same form as Omega’s standard form
lease for similar size transactions.
 
3.7.3 Prior to the Effective Date, Lessor has entered into a Term Sheet
proposing the sale (the “Proposed Sale”) of the Future Transition Facilities to
Vibra Healthcare, LLC, a Delaware limited liability company, or an entity owned
or controlled by or under common control therewith.  Lessee has agreed to
cooperate in such sale and shall negotiate in good faith the terms of an OTA
with the proposed purchaser thereof.  Lessee hereby agrees to pay all of
Lessor’s reasonable attorneys fees and reasonable expenses of Lessor’s attorneys
incurred in connection with the Proposed Sale, up to a maximum of Fifty Thousand
and no/100 Dollars ($50,000).
 
3.7.4 Upon completion of the transition of any or all of the Future Transition
Facilities pursuant to Section 3.7.1, (i) upon the effective date of the
applicable Future Operator Lease, this Master Lease shall terminate as to the
applicable Future Transition Facility(ies), (ii) upon the effective date of the
applicable Future Operator Lease, the
 
-18-

--------------------------------------------------------------------------------


 Base Rent under this Master Lease shall be reduced by the Allocated Current
Rent with respect to the applicable Future Transition Facility(ies) and (iii)
from and after the effective date of the applicable Future Operator Lease and
throughout the remainder of the Initial Continued Term or the then applicable
Renewal Term (if the transition or closure occurs during a Renewal Term), Lessor
shall deliver to Lessee on a quarterly basis a statement (the “Future Transition
Facilities Rent Shortfall Statement”) setting forth in reasonable detail (A) the
amount of the Base Rent actually received by Lessor, on an aggregate basis,
during the preceding quarter from the Future Operators of the Future Transition
Facilities (the “Future Transition Facilities Rent”) and (B) the amount due from
Lessee, if any, with respect to the Future Transition Facilities Rent Shortfall,
it being understood and agreed that during any quarter when the Future
Transition Facilities Rent is equal to or greater than the Allocated Current
Rent, Lessee shall have no Future Transition Facilities Rent Shortfall
obligation to Lessor. The Future Transition Facilities Rent Shortfall shall be
due and payable within ten (10) Business Days after Lessee’s receipt from Lessor
of the Future Transition Facilities Rent Shortfall Statement.  Lessee shall have
the right on reasonable notice to Lessor and during normal business hours to
review the books and records of Lessor in order to verify the accuracy of the
information and calculations contained in the Future Transition Facilities Rent
Shortfall Statement and the cost thereof shall be borne by Lessee unless the
same discloses that Lessor overbilled Lessee for the Future Transition
Facilities Rent Shortfall by five percent (5%) or more, in which case the cost
of such review shall be borne by Lessor.
 

3.7.5 Upon completion of the transition of any or all of the Future Transition
Facilities pursuant to the Proposed Sale (but not otherwise) (i) upon the
effective date of the sale of the Future Transition Facilities this Master Lease
shall terminate as to the applicable Future Transition Facility(ies), and (ii)
upon the closing of the sale of the Future Transition Facilities pursuant to
Proposed Sale, the Non-Litchfield Base Rent shall be reduced at the time of the
closing of the Proposed Sale by an amount equal to 5.862% of the gross purchase
price for the Future Transition Facilities, it being understood and agreed that
the Proposed Sale currently contemplates a purchase price of $29,000,000 and
that in such event the Base Rent shall be reduced by One Million Seven Hundred
Thousand and no/100 Dollars ($1,700,000) concurrently with the closing of the
sale of such Future Transitioned Facilities.
 
3.7.6 For purposes of applying the provisions of this Section 3.7, as of January
1, 2007, the Allocated Current Rent for the Future Transition Facilities shall,
in the aggregate, be One Hundred Thirty Four Thousand Eight Hundred Forty Two
and 27/100 Dollars ($134,842.27) per month and shall be allocated among the
Future Transition Facilities in the manner set forth in Schedule II.  The
Allocated Current Rent shall increase by 2.5% on January 1, 2008 and on each
January 1 thereafter. 
 
ARTICLE IV                                
 
4.1 Payment of Impositions.  Subject to Section 12.1 relating to permitted
contests, Lessee will pay, or cause to be paid, all Impositions before any fine,
penalty, interest or cost may be added for non-payment, such payments to be made
directly to the taxing authorities where feasible, and will promptly, upon
request, furnish to Lessor copies of official receipts or other
 
-19-

--------------------------------------------------------------------------------


satisfactory proof evidencing such payments.  If any such Imposition may, at the
option of the taxpayer, lawfully be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Imposition), Lessee may
exercise the option to pay the same (and any accrued interest on the unpaid
balance of such Imposition) in installments and in such event, shall pay such
installments during the Term hereof (subject to Lessee’s right of contest
pursuant to the provisions of Section 12.1) as the same respectively become due
and before any fine, penalty, premium, further interest or cost may be added
thereto.  If any provision of any Facility Mortgage requires deposits for
payment of real estate taxes or other Impositions to be made with such Facility
Mortgagee, Lessee shall either pay to Lessor monthly the amounts required and
Lessor shall transfer the amounts to such Facility Mortgagee, or, pursuant to
written direction by Lessor, Lessee shall make such deposits directly with such
Facility Mortgagee.  Lessor, at its expense, shall, to the extent required or
permitted by applicable law, prepare and file all tax returns and reports as may
be required by governmental authorities in respect of Lessor’s net income, gross
receipts, sales and use, single business, transaction privilege, rent, ad
valorem, franchise taxes and taxes on its capital stock, and Lessee, at its
expense, shall, to the extent required or permitted by applicable laws and
regulations, prepare and file all other tax returns and reports in respect of
any Imposition as may be required by governmental authorities.  If any refund is
due from any taxing authority in respect of any Imposition paid by Lessee, the
same shall be paid over to or retained by Lessee if no Event of Default has
occurred hereunder and is continuing.  Any such funds retained by Lessor due to
an Event of Default shall be applied as provided in Article XVI.  Lessor and
Lessee shall, upon request of the other, provide such data as is maintained by
the party to whom the request is made with respect to the Leased Properties as
may be necessary to prepare any required returns and reports.  In the event
governmental authorities classify any property covered by this Master Lease as
personal property, Lessee shall file all required personal property tax
returns.  Lessor, to the extent it possesses the same, and Lessee, to the extent
it possesses the same, will provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property classified as
personal property.  Lessee may, upon Notice to and with the consent of Lessor
(which consent shall not be unreasonably withheld), at Lessee’s sole cost and
expense, protest, appeal, or institute such other proceedings as Lessee may deem
appropriate to effect a reduction of real estate or personal property
assessments and Lessor, at Lessee’s expense as aforesaid, shall cooperate with
Lessee in such protest, appeal, or other action. Lessee shall reimburse Lessor
for Lessor’s direct costs of cooperating with Lessee for such protest, appeal or
other action.  Billings for reimbursement by Lessee to Lessor of personal
property taxes shall be accompanied by copies of a bill therefor and payments
thereof which identify the personal property with respect to which such payments
are made.  Unless otherwise agreed by Lessor and Lessee, notwithstanding the
foregoing, upon the expiration or earlier termination of the Term, all
Impositions applicable to the final Lease Year of the Term (if a partial
calendar year) shall be prorated between Lessee and Lessor as set forth in
Section 4.3 hereof.
 
4.2 Notice of Impositions.  Lessor shall give prompt Notice to Lessee of all
Impositions payable by Lessee hereunder of which Lessor at any time has
knowledge, but Lessor’s failure to give any such Notice shall in no way diminish
Lessee’s obligation hereunder to pay such Impositions, but such failure shall
obviate any default hereunder for a reasonable time after Lessee receives Notice
of any Imposition which it is obligated to pay.
 
-20-

--------------------------------------------------------------------------------


4.3 Adjustment of Impositions.  Impositions imposed in respect of the tax-fiscal
period during which the Term terminates or expires shall be adjusted and
prorated between Lessor and Lessee, whether or not such Imposition is imposed
before or after termination or expiration, and Lessee’s obligation to pay its
prorated share thereof if the same becomes due after such termination or
expiration shall survive such termination or expiration.
 
4.4 Utility Charges.  Lessee will pay or cause to be paid when due all charges
for electricity, power, gas, oil, water and other utilities used in the Leased
Properties during the Term.
 
4.5 Insurance Premiums.  Lessee will pay or cause to be paid when due all
premiums for the insurance coverage required to be maintained pursuant to
Article XIII during the Term.
 
ARTICLE V                                
 
5.1 No Termination, Abatement, etc.  Except as otherwise specifically provided
in this Master Lease, Lessee shall remain bound by this Master Lease in
accordance with its terms and shall not take any action without the consent of
Lessor to modify, surrender or terminate the same, and shall not seek or be
entitled to any abatement, deduction, deferment or reduction of Rent, or setoff
against the Rent.  Except as expressly set forth herein, the respective
obligations of Lessor and Lessee shall not be affected by reason of (i) any
damage to, or destruction of, any of the Leased Properties or any portion of any
Leased Property from whatever cause or any Taking of any Leased Property or any
portion thereof, (ii) the lawful or unlawful prohibition of, or restriction
upon, Lessee’s use of any Leased Property, or any portion thereof, or the
interference with such use by any person, corporation, partnership or other
entity, or the eviction of Lessee by paramount title; (iii) any claim which
Lessee has or might have against Lessor or by reason of any default or breach of
any warranty by Lessor under this Master Lease or any other agreement between
Lessor and Lessee, or to which Lessor and Lessee are parties, (iv) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Lessor or any assignee or
transferee of Lessor, or (v) for any other cause whether similar or dissimilar
to any of the foregoing other than a discharge of Lessee from any such
obligations as a matter of law.  Lessee hereby specifically waives all rights,
arising from any occurrence whatsoever, which may now or hereafter be conferred
upon it by law to (a) modify, surrender or terminate this Master Lease or quit
or surrender the Leased Properties or any portion thereof, or (b) entitle Lessee
to any abatement, reduction, suspension or deferment of the Rent or other sums
payable by Lessee hereunder except as otherwise specifically provided
herein.  The obligations of Lessor and Lessee hereunder shall be separate and
independent covenants and agreements and the Rent and all other sums payable by
Lessee hereunder shall continue to be payable in all events unless the
obligations to pay the same are terminated pursuant to the express provisions of
this Master Lease.
 
ARTICLE VI                                
 
6.1 Ownership of the Leased Properties.  Lessor warrants and represents that it
has the right to lease the Leased Properties to Lessee, and, if Lessor acquired
the Leased Properties from anyone other than Lessee or an Affiliate of Lessee,
Lessor warrants and represents it has good and marketable fee simple title to
the Leased Properties, subject only to the Permitted Encumbrances and any Lessee
Encumbrances.  Lessee acknowledges that the Leased Properties are the property
of Lessor and that Lessee has only the right to the possession and use of the
Leased Properties upon the terms and conditions of this Master Lease.  Lessee
will not, at any time during the Term:  (i) file any income tax return or other
associated documents; (ii) file any other document with or submit any document
to any governmental body or authority; (iii) enter into any written contractual
arrangement with any Person; or (iv) release any financial statements of Lessee,
in each case that takes a position other than that Lessor is the owner of the
Leased Properties for federal, state and local income tax purposes and that this
Master Lease is a “true lease.”  If Lessee should reasonably conclude that GAAP
or the SEC require treatment different from that set forth in the subsections
(i), (ii), (iii) and (iv) of the previous sentence, then Lessee (y) shall give
prior Notice to Lessor, and (z) notwithstanding the prior sentence, Lessee may
comply with such requirements.
 
-21-

--------------------------------------------------------------------------------


6.2 Lessor’s Personal Property.  Lessee hereby acknowledges and agrees that, as
of the Commencement Date, all Personal Property located on the Land or in the
Leased Improvements on the Effective Date is the Personal Property of Lessor,
except for the Excluded Lessee’s Personal Property.  Lessee shall, during the
entire Term, maintain all of Lessor’s Personal Property in good order, condition
and repair as shall be necessary in order to operate the Facilities for the
Primary Intended Use in compliance with all applicable licensure and
certification requirements, all applicable Legal Requirements and Insurance
Requirements, and customary industry practice for the Primary Intended Use,
reasonable wear and tear and obsolescence excepted.  If any of Lessor’s Personal
Property requires replacement in order to comply with the foregoing, Lessee
shall replace it with similar property of the same or better quality at Lessee’s
sole cost and expense, and when such replacement property is placed in service
with respect to any Leased Property it shall become Lessor’s Personal
Property.  At the expiration or earlier termination of this Master Lease, all of
Lessor’s Personal Property shall be surrendered to Lessor with the Leased
Properties at or before the time of the surrender of the Leased Properties in
good operating condition.
 
6.3 Lessee’s Personal Property.  Lessee shall provide and maintain during the
Term such Personal Property, in addition to Lessor’s Personal Property, as shall
be reasonably necessary and appropriate in order to operate the Facilities for
the Primary Intended Use in compliance with all licensure and certification
requirements and in compliance with all applicable Legal Requirements and
Insurance Requirements. Upon the expiration or earlier termination of this
Master Lease as to any or all of the Leased Properties other than as a result of
Lessee’s purchase of the Leased Properties or any portion thereof in accordance
with the terms of this Master Lease (i) Lessee shall have the right, at its sole
cost and expense, to remove from the Leased Properties or the Leased
Property(ies) as to which this Master Lease has terminated, as applicable, the
Excluded Lessee’s Personal Property unless there is then outstanding an Event of
Default hereunder and Lessor elects to exercise its rights with respect to the
Excluded Lessee’s Personal Property in accordance with the terms of the Amended
Security Agreement and (ii) the Relinquished Lessee’s Property shall be and
remain the property of Lessor and Lessee shall, upon request, execute such
documents as may be reasonably necessary to convey to Lessor all of Lessee’s
right, title and interest therein free and clear of all liens, claims, charges
and encumbrances. Any of the Excluded Lessee’s Personal Property which Lessee
fails to remove from the affected Leased Property(ies) within twenty (20) days
following the expiration or earlier termination of this Master Lease shall be
considered abandoned by Lessee and may be appropriated, sold, destroyed or
otherwise disposed of by Lessor without giving notice thereof to Lessee and
without any payment to Lessee or any obligation to account therefore.  Lessee
shall reimburse Lessor for any and all expenses reasonably incurred by Lessor in
disposing of any of the Excluded Lessee’s Personal Property in accordance with
the immediately preceding sentence and shall either at its own expense restore
the Leased Properties to the condition required by Section 9.1.7, including
repair of all damages to the Leased Properties caused by the removal of any of
the Excluded Lessee’s Personal Property, or reimburse Lessor for any and all
expense reasonably incurred by Lessor for such restoration and repair. 
 
-22-

--------------------------------------------------------------------------------


6.4 Grant of Security Interest in Lessee’s Personal Property.  Lessee has
concurrently granted to Lessor a security interest in the “Collateral” (as
defined in the Amended Security Agreement), as more particularly described in
the Amended Security Agreement.
 
ARTICLE VII                                
 
7.1 Condition of the Leased Properties.  Lessee has been and currently is in
possession of the Leased Properties and otherwise has knowledge of the condition
of the Leased Properties and has found the same to be in good order and repair
and satisfactory for its purposes hereunder.  Lessee continues to lease the
Leased Properties “as is” in their condition at the time this Master Lease is
entered into.  Lessee waives any claim or action against Lessor in respect of
the condition of any Leased Property.  LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, TO LESSEE OR TO ANY PARTY WITH WHICH LESSEE
ENTERS INTO A MANAGEMENT CONTRACT, IN RESPECT OF ANY LEASED PROPERTY OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE
TO BE BORNE BY LESSEE.  LESSEE ACKNOWLEDGES THAT EACH LEASED PROPERTY HAS BEEN
INSPECTED BY LESSEE AND IS SATISFACTORY TO LESSEE.  Lessee further acknowledges
that Lessee is solely responsible for the condition of the Leased Properties
from and after the Commencement Date.  Unless any Leased Property was acquired
from Lessee, and to the extent permitted by law, Lessor hereby assigns to
Lessee, all of Lessor’s rights, if any, to proceed against any predecessor in
title for breaches of warranties or representations, or for latent defects in
such Leased Property and Lessee agrees to fully prosecute any and all such
claims.  Lessor shall cooperate with Lessee in the prosecution of any such
claims, in Lessor’s or Lessee’s name, all at Lessee’s sole cost and expense.
 
7.2 Use of Leased Properties.
 
7.2.1 Lessee covenants that it will obtain and maintain all approvals, licenses
and permits needed to use and operate the Leased Properties and the Facilities
under applicable local, state and federal law, including, but not limited to,
licensure as a licensed nursing home or other applicable designation, such as
rehabilitation hospital, and Medicare or Medicaid certification, to the extent
applicable to the operation of each Facility from time to time.
 
-23-

--------------------------------------------------------------------------------


7.2.2 After the Commencement Date and during the entire Term, Lessee shall use
or cause each Leased Property to be used as the applicable Facility thereon is
currently licensed, and for such other uses as may be necessary or incidental to
such use (the particular such use is herein referred to as the “Primary Intended
Use”).  Lessee shall not use any Leased Property or any portion thereof for any
other use without the prior written consent of Lessor.  No use shall be made or
permitted to be made by Lessee, its agents and employees of any Leased
Properties, and no acts shall be done by Lessee, its agents and employees, which
will cause the cancellation of any insurance policy covering any Leased Property
or any part thereof, nor shall Lessee sell or otherwise provide to residents or
patients therein, or permit to be kept, used or sold in or about any Leased
Property any article which may be prohibited by law or by the standard form of
fire insurance policies, or any other insurance policies required to be carried
hereunder, or fire underwriter’s regulations.
 
7.2.3 Lessee covenants and agrees that during the Term it will continuously
operate the Facilities on the Leased Properties as providers of health care
services in accordance with the Primary Intended Use and that it will maintain
its certification for reimbursement and licensure and its accreditation, if
applicable.
 
7.2.4 Lessee shall not commit or suffer to be committed any waste on any Leased
Property nor shall Lessee cause or permit any nuisance thereon.
 
7.2.5 Lessee shall neither suffer nor permit any Leased Property or any portion
thereof, or Lessee’s Personal Property, to be used in such a manner as (i) might
reasonably tend to impair Lessor’s (or Lessee’s, as the case may be) title
thereto or to any portion thereof, or (ii) may reasonably make possible a claim
or claims of adverse usage or adverse possession by the public, as such, or of
implied dedication of such Leased Property or any portion thereof.
 
7.3 Certain Environmental Matters.
 
7.3.1 Definitions.  The terms defined in this Section have the meanings assigned
to them in this Section and include the plural as well as the singular:
 
(a) Clean-Up:  The investigation, removal, restoration, remediation and/or
elimination of, or other response to, Contamination (as hereinafter defined) to
the satisfaction of all governmental agencies having jurisdiction, in compliance
with or as may be required by Environmental Laws (as hereinafter defined).
 
(b) Contamination.  The presence, Release or threatened Release of any Hazardous
Substance at any Leased Property in violation of any Environmental Law, or in a
quantity that would give rise to any affirmative Clean-Up obligation under an
Environmental Law, including, but not limited to, the existence of any injury or
potential injury to public health, safety, natural resources or the environment
associated therewith, or any other environmental condition at, in, about, under
or migrating from or to such Leased Property.
 
-24-

--------------------------------------------------------------------------------


(c) Environmental Documents:  Each and every (i) document received by Lessee or
any Affiliate from, or submitted by Lessee or any Affiliate to, the United
States Environmental Protection Agency and/or any other federal, state, county
or municipal agency responsible for enforcing or implementing Environmental Laws
with respect to the condition of a Leased Property, or Lessee’s operations at a
Leased Property; and (ii) review, audit, report, or other analysis data
pertaining to environmental conditions, including, but not limited to, the
presence or absence of Contamination, at, in, or under or with respect to a
Leased Property that have been prepared by, for or on behalf of Lessee.
 
(d) Environmental Laws: All federal, state and local laws (including, without
limitation, common law), statutes, codes, ordinances, regulations, rules,
orders, permits or decrees relating to the introduction, emission, discharge or
release of  Hazardous Substances into the indoor or outdoor environment
(including, without limitation, air, surface water, groundwater, land or soil)
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, transportation or disposal of Hazardous Substances; or the
Cleanup of Contamination, all as are now or may hereinafter be in effect.
 
(e) Environmental Report:  The environmental review, audit and/or report
relating to any Leased Property provided to Lessor in connection with Lessor’s
acquisition of such Leased Property.
 
(f) Hazardous Substances:  Any and all dangerous, toxic or hazardous material,
substance, pollutant, contaminant, chemical, waste (including medical waste), or
substance including petroleum products, asbestos and PCB’s defined, listed or
described as such under any Environmental Law.
 
(g) Regulatory Actions:  With respect to any Leased Property, any claim, demand,
notice, action or proceeding brought, threatened or initiated by any
governmental authority in connection with any Environmental Law, including,
without limitation, civil, criminal and/or administrative proceedings, and
whether or not seeking costs, damages, equitable remedies, penalties or
expenses.
 
(h) Release:  The intentional or unintentional spilling, leaking, dumping,
pouring, emptying, seeping, disposing, discharging, emitting, depositing,
injecting, leaching, escaping, abandoning, or any other release or threatened
release, however defined, of any Hazardous Substance.
 
(i) Third Party Claims:  Any claims, actions, demands or proceedings (other than
Regulatory Actions) howsoever based (including without limitation those based on
negligence, trespass, strict liability, nuisance, toxic tort or detriment to
health welfare or property) due to Contamination, and whether or not seeking
costs, damages, penalties or expenses, brought by any person or entity other
than a governmental agency.
 
-25-

--------------------------------------------------------------------------------


7.3.2 Prohibition Against Use of Hazardous Substances.  Lessee shall not permit,
conduct or allow on any Leased Property, the generation, introduction, presence,
maintenance, use, receipt, acceptance, treatment, manufacture, production,
installation, management, storage, disposal or release of any Hazardous
Substance except for those types and quantities of Hazardous Substances
necessary for and ordinarily associated with the conduct of Lessee’s business
and in full compliance with all Environmental Laws.
 
7.3.3 Notice of Environmental Claims, Actions or Contaminations.  Lessee will
notify Lessor, in writing, promptly upon learning of any existing, pending or
threatened: (i) investigation, inquiry, claim or action by any governmental
authority with respect to any Leased Property in connection with any
Environmental Law, (ii) Third Party Claims, (iii) Regulatory Actions, and/or (d)
Contamination of any Leased Property.
 
7.3.4 Costs of Remedial Actions with Respect to Environmental Matters.  If any
investigation and/or Clean-Up of any Hazardous Substance or other environmental
condition on, under, about or with respect to any Leased Property is required by
any Environmental Law, then Lessee shall complete, at its own expense, such
investigation and/or Clean-Up or cause each such other person as may be
responsible for any of the foregoing to conduct such investigation and/or
Clean-Up.
 
7.3.5 Delivery of Environmental Documents.  Lessee shall deliver to Lessor
complete copies of any and all Environmental Documents that may now be in or at
any time hereafter come into the possession of Lessee.
 
7.3.6 Environmental Audit.  At Lessee’s expense, Lessee shall from time to time,
after Lessor’s request therefor, provide to Lessor a written certificate, in
form and substance satisfactory to Lessor, from an environmental firm acceptable
to Lessor, which states that there is no Contamination on the Leased Property
identified by Landlord in such request and that such Leased Property is
otherwise in strict compliance with Environmental Laws (the “Environmental
Audit”).  All tests and samplings shall be conducted using generally accepted
and scientifically valid technology and methodologies.  Lessee shall give the
engineer or environmental consultant reasonable access to such Leased Property
and to all records in the possession of Lessee that may indicate the presence
(whether current or past) or a Release or threatened Release of any Hazardous
Substances on, in, under or about such Leased Property.  Lessee shall also
provide the engineer or environmental consultant an opportunity to interview
such persons employed in connection with such Leased Property as the engineer or
consultant deems appropriate.  However, Lessor shall not be entitled to request
such certificate or certificates from Lessee unless (i) there have been any
changes, modifications or additions to any Environmental Laws as applied to or
affecting such Leased Property; (ii) a significant change in the condition of
any Leased Property has occurred; or (iii) Lessor has another good reason for
requesting such certificate or certificates.  If the Environmental Audit
discloses the presence of Contamination or any noncompliance with Environmental
Laws, Lessee shall immediately perform all of Lessee’s obligations hereunder
with respect to such Hazardous Substances or noncompliance.
 
-26-

--------------------------------------------------------------------------------


7.3.7 Entry onto Leased Property for Environmental Matters.  If Lessee fails to
provide the Environmental Audit contemplated by Section 7.3.6 hereof, Lessee
shall permit Lessor from time to time, by its employees, agents, contractors or
representatives, to enter upon such Leased Property for the purposes of
conducting such soil and chemical tests or any other environmental
investigations, examinations, or analyses (hereafter collectively referred to as
“Investigation”) as Lessor may desire.  Lessor, and its employees, agents,
contractors, consultants and/or representatives, shall conduct any such
investigation in a manner which does not unreasonably interfere with Lessee’s
use of and operations on any Leased Property (however, reasonable temporary
interference with such use and operations is permissible if the investigation
cannot otherwise be reasonably and inexpensively conducted).  Other than in an
emergency, Lessor shall provide Lessee with prior notice before entering any of
the Leased Properties to conduct such Investigation, and shall provide copies of
any reports or results to Lessee, and Lessee shall cooperate fully in such
Investigation.
 
7.3.8 Environmental Matters Upon Termination or Expiration of Term of This
Master Lease.  Upon the termination of the Term or the expiration of the Term of
this Master Lease, Lessee shall cause the Leased Properties to be delivered free
of any and all Contamination, Regulatory Actions and Third Party Claims and
otherwise in strict compliance with all Environmental Laws with respect thereto.
 
7.3.9 Compliance with Environmental Laws.  Lessee shall comply with, and cause
its agents, servants and employees, to comply with, and shall use reasonable
efforts to cause each tenant and other occupant and user of each Leased
Property, and the agents, servants and employees of such tenants, occupants and
users, to comply with each and every Environmental Law applicable to Lessee and
each such tenant, occupant or user with respect to each Leased
Property.  Specifically, but without limitation:
 
(a) Maintenance of Licenses and Permits.  Lessee shall obtain and maintain (and
Lessee shall use reasonable efforts to cause each tenant, occupant and user to
obtain and maintain) all permits, certificates, licenses and other consents and
approvals required by any applicable Environmental Law from time to time with
respect to Lessee, each and every part of the Leased Properties and/or the
conduct of any business at the Facilities or related thereto;
 
(b) Contamination.  Lessee shall not cause, suffer or permit any Contamination;
 
(c) Clean-Up.  If a Contamination occurs, Lessee promptly shall cause the
Clean-Up and the removal of any Hazardous Substance and in any such case such
Clean-Up and removal of the Hazardous Substance shall be effected in strict
compliance with and in accordance with the provisions of the applicable
Environmental Laws;
 
(d) Discharge of Lien.  Within twenty (20) days of the date any lien is imposed
against any Leased Property or any part thereof under any Environmental Law (or,
in the event that under the applicable Environmental Law, Lessee is unable,
acting diligently, to do so within twenty (20) days, then within such period as
is required for Lessee, acting diligently, to do so), Lessee shall cause such
lien to be discharged (by payment, by bond or otherwise to Lessor’s absolute
satisfaction);
 
-27-

--------------------------------------------------------------------------------


(e) Notification of Lessor.  Promptly upon receipt by Lessee of notice or
discovery by Lessee of any fact or circumstance which might result in a breach
or violation of any covenant or agreement, Lessee shall notify Lessor in writing
of such fact or circumstance; and
 
(f) Requests, Orders and Notices.  Promptly upon receipt of any request, order
or other notice relating to any Leased Property under any Environmental Law,
Lessee shall forward a copy thereof to Lessor.
 
7.3.10 Environmental Related Remedies.  In the event of a breach by Lessee
beyond any applicable notice and/or grace period of its covenants with respect
to environmental matters, Lessor may, in its sole discretion, do any one or more
of the following (the exercise of one right or remedy hereunder not precluding
the simultaneous or subsequent taking of any other right hereunder):
 
(a) Cause a Clean-Up.  Cause the Clean-Up of any Hazardous Substance or other
environmental condition on or under any Leased Property, or both, at Lessee’s
cost and expense; or
 
(b) Payment of Regulatory Damages.  Pay on behalf of Lessee any damages, costs,
fines or penalties imposed on Lessee as a result of any Regulatory Actions; or
 
(c) Payments to Discharge Liens.  Make any payment on behalf of Lessee or
perform any other act or cause any act to be performed which will prevent a lien
in favor of any federal, state or local governmental authority from attaching to
any Leased Property or which will cause the discharge of any lien then attached
to such Leased Property; or
 
(d) Payment of Third Party Damages.  Pay, on behalf of Lessee, any damages,
cost, fines or penalties imposed on Lessee as a result of any Third Party
Claims; or
 
(e) Demand of Payment.  Demand that Lessee make immediate payment of all of the
costs of such Clean-Up and/or exercise of the remedies set forth in this Section
7.3 incurred by Lessor and not theretofore paid by Lessee as of the date of such
demand, whether or not such costs exceed the amount of Rent and Additional
Charges that are otherwise to be paid pursuant to this Master Lease, and whether
or not any court has ordered the Clean-Up, and payment of said costs shall
become immediately due, without notice.
 
7.3.11 Environmental Indemnification.  Lessee shall and does hereby agree to
defend Lessor, its principals, officers, directors, agents and employees
(hereinafter, all “Indemnitees”)
 
-28-

--------------------------------------------------------------------------------


from and against each and every incurred and potential claim, cause of action,
demand or proceeding, and does hereby agree to indemnify, defend and hold
harmless Indemnitees from and against each and every obligation, fine,
laboratory fee, liability, loss, penalty, imposition, settlement, levy, lien
removal, litigation, judgment, disbursement, expense and/or cost (including
without limitation the cost of each and every Clean-Up), however defined and of
whatever kind or nature, known or unknown, foreseeable or unforeseeable,
contingent, incidental, consequential or otherwise (including, but not limited
to, attorneys’ fees, consultants’ fees, experts’ fees and related expenses,
capital, operating and maintenance costs, incurred in connection with (i) any
investigation or monitoring of site conditions at any Leased Property, and (ii)
any Clean Up required or performed by any federal, state or local governmental
entity or performed by any other entity or person because of the presence of any
Hazardous Substance, Release, threatened Release or any Contamination on, in,
under or about any of the Leased Properties) which may be asserted against,
imposed on, suffered or incurred by, each and every Indemnitee arising out of or
in any way related to, or allegedly arising out of or due to any environmental
matter including, but not limited to, any one or more of the following:
 
(a) Release Damage or Liability.  The presence of Contamination in, on, at,
under, or near any Leased Property or migrating to any Leased Property from
another location;
 
(b) Injuries.  All injuries to health or safety (including wrongful death), or
to the environment, by reason of environmental matters relating to the condition
of or activities past or present on, at, in or under any Leased Property;
 
(c) Violations of Law.  All violations, and alleged violations, of any
Environmental Law relating to any Leased Property or any activity on, in, at,
under or near any Leased Property;
 
(d) Misrepresentation.  All material misrepresentations relating to
environmental matters in any documents or materials furnished by Lessee to
Lessor and/or its representatives in connection with this Master Lease;
 
(e) Event of Default.  Each and every Event of Default hereunder relating to
environmental matters;
 
(f) Lawsuits.  Any and all lawsuits brought or threatened against any one or
more of the Indemnitees, settlements reached and governmental orders relating to
any Hazardous Substances at, on, in, under or near any Leased Property, and all
demands of governmental authorities, and all policies and requirements of
Lessor’s, based upon or in any way related to any Hazardous Substances at, on,
in or under any Leased Property; and
 
(g) Presence of Liens.  All liens imposed upon any Leased Property and charges
imposed on any Indemnitee in favor of any governmental entity or any person as a
result of the presence, disposal, release or threat of release of Hazardous
Substances at, on, in, from or under any Leased Property.
 
-29-

--------------------------------------------------------------------------------


7.3.12 Rights Cumulative and Survival.  The rights granted Lessor under this
Section are in addition to and not in limitation of any other rights or remedies
available to Lessor hereunder or allowed at law or in equity.  The obligations
of Lessee to defend, indemnify and hold Lessor harmless, as set forth in this
Section 7.3, arising as a result of an act, omission, condition or other matter
occurring or existing during the Term, whether or not the act, omission,
condition or matter as to which such obligations relate is discovered during the
Term, shall survive the expiration or earlier termination of the Term of this
Master Lease.
 
ARTICLE VIII                                
 
8.1 Representations and Warranties of Lessee and Sun.  Each of Lessee and Sun
hereby represents and warrants to Lessor as of the Effective Date (except as
otherwise set forth below) as follows:
 
(a) Good Standing; Due Authorization.  Sun is duly incorporated and is validly
existing in good standing under the laws of the State of Delaware.  Each of the
Lessees has been duly formed or organized and is validly existing in good
standing under the laws of the state or jurisdiction of its organization or
formation.  The execution, delivery and performance of this Master Lease
(including the authorization, sale, issuance and delivery of the Common Stock)
by Sun and each Lessee have been duly authorized by all requisite corporate
action and no further consent or authorization of any Lessee, Sun, the Board or
Sun’s shareholders is required.
 
(b) Enforceability.  This Master Lease has been duly executed and delivered by
each of Sun and each Lessee and, when this Master Lease is duly authorized,
executed and delivered by Lessor, will be a valid and binding agreement
enforceable against Sun and Lessee in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity.  The issuance of the Common Stock was not be
subject to any preemptive or similar rights.
 
(c) Authority.  Each of Lessee and Sun has full corporate power and authority
necessary to (i) own and operate its properties and assets, execute and deliver
this Master Lease, (ii) perform its obligations hereunder (including, but not
limited to, the issuance of the Common Stock) and (iii) carry on its business as
presently conducted and as presently proposed to be conducted.  Each Lessee is
duly qualified and authorized to do business and is in good standing as a
foreign corporation in all jurisdictions in which the nature of its activities
and of its properties (both owned and leased) makes such qualification
necessary, except for those jurisdictions in which failure to do so would not
have a material adverse effect on the business affairs, assets or results of
operations of Sun and its subsidiaries, taken as a whole.
 
-30-

--------------------------------------------------------------------------------


(d) Consents.  No consent, approval, authorization or order of any court,
governmental agency or other body is required for execution and delivery by Sun
or any Lessee of this Master Lease or the performance by Sun or any Lessee of
any of its obligations hereunder to be performed on or before the Effective Date
other than such as may already have been received.
 
(e) No Conflicts.  Neither the execution and delivery by Sun or any Lessee of
this Master Lease nor the performance by Sun or any Lessee of any of its
obligations hereunder:
 
(i) violates, conflicts with, results in a breach of, or constitutes a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) or creates any rights in respect
of any person under (A) the certificates of incorporation, by-laws or other
organizational documents of Sun or any of its subsidiaries, including Lessee,
(B) any decree, judgment, order, or determination of any court, governmental
agency or body, or arbitrator having jurisdiction over Sun or any Lessee or any
of their subsidiaries or any of their respective properties or assets or any
material law, treaty, rule or regulation, (C) the terms of any bond, debenture,
note, indenture, credit agreement or any other evidence of indebtedness, or any
material agreement, stock option or other similar plan, lease, mortgage, deed of
trust or other instrument to which Sun, any Lessee or any of their subsidiaries
is a party, by which Sun, any Lessee or any of its subsidiaries is bound, or to
which any of the properties or assets of Sun, any Lessee or any of its
subsidiaries is subject; or
 
(ii) results in the creation or imposition of any material lien, charge or
encumbrance upon any of the properties or assets of Sun, any Lessee or any of
its subsidiaries.
 
(f) Proceedings. There is no pending or, to the best knowledge of Sun or any
Lessee, threatened action, suit, proceeding or investigation before any court,
governmental agency or body or arbitrator having jurisdiction over Sun, any
Lessee or any of their Affiliates that would materially affect the execution by
Sun or any Lessee of this Master Lease.
 
8.2  Representations and Warranties of Lessor.  Lessor hereby represents and
warrants to Sun as of the Effective Date (except as otherwise set forth below)
as follows:
 
(a) Good Standing; Due Authorization.  Omega is duly incorporated and validly
existing in good standing under the laws of the State of Maryland.  Each of the
entities comprising Lessor has been duly formed or organized and is validly
existing in good standing under the laws of the state or jurisdiction of its
organization or formation.  The principal place of business of Omega and each
Lessor is in the State of Maryland. The execution, delivery and performance of
this Master Lease and the acquisition of the Conversion Shares in accordance
with the terms of the Existing Sun Master Lease by each Lessor have been duly
authorized by all requisite corporate action and no further consent or
authorization of any Lessor, Omega, the Board or Omega’s shareholders is
required.
 
-31-

--------------------------------------------------------------------------------


(b) Enforceability.  This Master Lease has been duly executed and delivered by
each of Omega and each Lessor and, when this Master Lease is duly authorized,
executed and delivered by Lessee, will be a valid and binding agreement
enforceable against Omega and each Lessor in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.
 
(c) Authority.  Each of each Lessor and Omega has full corporate power and
authority necessary to (i) own and operate its properties and assets, execute
and deliver this Master Lease, (ii) perform its obligations hereunder and (iii)
carry on its business as presently conducted and as presently proposed to be
conducted.
 
(d) Consents.  No consent, approval, authorization or order of any court,
governmental agency or other body is required for execution and delivery by
Omega or any Lessor of this Master Lease or the performance by Omega or any
Lessor of any of its obligations hereunder other than such as may already have
been received. In furtherance and not in limitation of the foregoing, Omega and
Lessor (i) represent and warrant that (A) all of the amendments, modifications
and waivers to the Existing Sun Master Lease provided for herein, have been
consented to under the terms of that certain Credit Agreement dated as of March
31, 2006 among Bank of America, NA (“BofA”) and the other financial institutions
who are or thereafter become parties thereto (the “Omega Lenders”), as Lender
and Lessor and certain affiliates of Lessor, as Borrowers (the “BofA Credit
Agreement”) and (B) in particular that the requirements of Section 7.08 of the
BofA Credit Agreement will be satisfied after the execution by Omega, Lessor and
Lessee of this Master Lease.
 
(e) No Conflicts.  Neither the execution and delivery by Omega or any Lessor of
this Master Lease nor the performance by Omega or any Lessor of any of its
obligations hereunder violates, conflicts with, results in a breach of, or
constitutes a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default) or creates
any rights in respect of any person under (A) the certificates of incorporation,
by-laws or other organization documents of Omega or any of its subsidiaries,
including Lessor, (B) any decree, judgment, order, or determination of any
court, governmental agency or body, or arbitrator having jurisdiction over Omega
or any Lessor or any of their subsidiaries or any of their respective properties
or assets or any material law, treaty, rule or regulation, (C) the terms of any
bond, debenture, note, indenture, credit agreement or any other evidence of
indebtedness, or any material agreement, stock option or other similar plan,
lease, mortgage, deed of trust or other instrument to which Omega, any Lessor or
any of their subsidiaries is a party, by which Omega, any Lessor or any of its
subsidiaries is bound, or to which any of the properties or assets of Omega, any
Lessor or any of its subsidiaries is subject, or (D) any material rule or
regulation of the quotation services or any markets where Omega’s securities are
publicly traded or quoted, applicable either to Omega or the transactions
contemplated hereby.
 
-32-

--------------------------------------------------------------------------------


8.3 Limitation on Remedies.  Notwithstanding any provision of this Master Lease
to the contrary, with respect to any breach as of the Effective Date of the
representations and warranties set forth in Sections 8.1 and 8.2, each of the
parties shall have any and all rights or remedies available at law or in equity,
other than the right (i) to recover incidental and consequential damages or (ii)
to seek any remedy designed to result in a termination of Lessee’s leasehold
rights hereunder or (iii) to enforce the remedies specified in Article XVI
hereof.
 
8.4 Compliance with Legal and Insurance Requirements.  Subject to Section 12.1
relating to permitted contests, Lessee, at its expense, will promptly (i) comply
with all applicable Legal Requirements and Insurance Requirements in respect of
the use, operation, maintenance, repair and restoration of the Leased Properties
and Lessee’s Personal Property, whether or not compliance therewith requires
structural changes in any of the Leased Improvements (any such structural
changes, nevertheless, being subject to Lessor’s prior written approval, which
approval shall not be unreasonably withheld or unreasonably delayed) or
interferes with the use and enjoyment of the Leased Properties including such
expenditures as are required to conform the Leased Properties to such standards
as may from time to time be required by Federal Medicare  (Title 18) or Medicaid
(Title 19) Skilled Care Nursing Programs, if applicable, or any other applicable
programs or legislation, or capital improvements required by any other
governmental agency having jurisdiction over any Leased Property as a condition
to the continued operation of such Leased Property, approved for Medicare,
Medicaid or similar programs, pursuant to present or future laws or governmental
regulation and (ii) procure, maintain and comply with all licenses, certificates
of need, provider agreements and other authorizations required for any use of
any Leased Property and Lessee’s Personal Property then being made, and for the
proper erection, installation, operation and maintenance of any Leased Property
or any part thereof.
 
8.5 Legal Requirement Covenants.  Lessee covenants and agrees that the Leased
Properties and Lessee’s Personal Property shall not be used for any unlawful
purpose.  Lessee further covenants and agrees that Lessee’s use of the Leased
Properties and maintenance, alteration, and operation of the same, and all parts
thereof, shall at all times conform to all applicable local, state, and federal
laws, ordinances, rules, and regulations (including but not limited to the
Americans with Disabilities Act) unless the same are held by a court of
competent jurisdiction to be unlawful.  Lessee may, however, upon prior written
Notice to Lessor, contest the legality or applicability of any such law,
ordinance, rule or regulation, or any licensure or certification decision as
provided in Section 12.1.  The judgment of any court of competent jurisdiction
or the admission of Lessee in any action or proceeding against Lessee, whether
Lessor is a party thereto or not, that Lessee has violated any such Legal
Requirements or Insurance Requirements shall be conclusive of that fact as
between Lessor and Lessee.
 
8.6 Certain Covenants Regarding Management.
 
8.6.1 Limitation of Management Fees.  A condition to the effectiveness of the
Term with respect to this Master Lease shall be the disclosure to Lessor of the
terms of any management agreement between Lessee and any other entity affecting
the operational control of any Facility, and Lessor’s approval, which shall not
be unreasonably withheld, of such terms and of such other entity. Each manager
shall subordinate its right to receive any management fee from any Facility to
Lessee’s obligation to pay Lessor the Base Rent and Additional Charges for such
Facility.
 
-33-

--------------------------------------------------------------------------------


8.6.2 Management Agreements.  Lessee covenants that during the Term of this
Lease it shall neither (i) enter into any management agreement with respect to a
Facility without Lessor’s approval, which Lessor shall not unreasonably
withhold  (provided the proposed manager does not fail to meet the criteria set
forth in paragraphs 2 and 3 set forth on Exhibit G which would be applicable to
it if it were a proposed “Transferee” and it is not proposed that the use of the
affected Leased Property change from the Primary Intended Use or violate any
other agreement affecting the affected Leased Property), or (ii) amend, modify,
renew, replace or otherwise change the terms of any existing management
agreement for a Facility without the prior written consent of Lessor, which
Lessor may not unreasonably withhold, and, in either case, without a
satisfac­tory subordination by such manager of its right to receive its
management fee to the obligation of Lessee to pay the Base Rent and Additional
Charges to Lessor.
 
ARTICLE IX                                
 
9.1 Maintenance and Repair.
 
9.1.1 Lessee, at its expense, will keep the Leased Properties and all fixtures
thereon and all landscaping, private roadways, sidewalks and curbs appurtenant
thereto and which are under Lessee’s control and Lessee’s Personal Property in
good order and repair (whether or not the need for such repairs occurs as a
result of Lessee’s use, the elements or the age of the Leased Properties or any
portion thereof, or any cause whatever except the failure of Lessor to make any
payment or to perform any act expressly required under this Master Lease or any
willful misconduct of Lessor), and, except as otherwise provided in Article XIV,
with reasonable promptness, make all necessary and appropriate repairs thereto
of every kind and nature, whether interior or exterior, structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition whether or not existing prior to the commencement of the
Term (concealed or otherwise).  Lessee shall not make any changes or alterations
to any Leased Property, except as permitted pursuant to Article X.
 
9.1.2 Lessee shall do or cause others to do all shoring of any Leased Property
or adjoining property (whether or not owned by Lessor) or of the foundations and
walls of the Leased Improvements, and every other act necessary or appropriate
for the preservation and safety thereof, by reason of or in connection with any
subsidence, settling or excavation or other building operation upon any of the
Leased Properties or adjoining property, whether or not Lessor shall, by any
Legal Requirements, be required to take such action or be liable for the failure
to do so.  All repairs shall, to the extent reasonably achievable, be at least
equivalent in quality to the original work, and, subject to the provisions of
paragraph 9.1.6, where, by reason of age or condition, such repairs cannot be
made to the quality of the original work, the property to be repaired shall be
replaced.
 
9.1.3 It is the intention of these provisions that the level of maintenance of
the Leased Properties shall be not less than the standard applied by Lessee in
its operation of other similar licensed health care facilities it owns and/or
operates. At all times Lessee shall maintain, operate and otherwise manage the
Leased Properties on a quality basis and in a manner consistent with the
standards of other facilities in the market area for the Leased Properties.
 
-34-

--------------------------------------------------------------------------------


9.1.4 Lessor shall not under any circumstances be required to build or rebuild
any improvements on any Leased Property, or to make any repairs, replacements,
alterations, restorations or renewals of any nature or description to any Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or upon any adjoining property, whether to provide
lateral or other support for any Leased Property or abate a nuisance affecting
any Leased Property, or otherwise, or to make any expenditure whatsoever with
respect thereto, in connection with this Master Lease, or to maintain any Leased
Property in any way.  Lessee hereby waives, to the extent permitted by law, the
right to make repairs at the expense of Lessor pursuant to any law in effect at
the time of the execution of this Master Lease or hereafter enacted.
 
9.1.5 Nothing contained in this Master Lease, and no action or inaction by
Lessor, shall be construed for the benefit of any contractor, subcontractor,
laborer, materialman or vendor as (i) constituting the consent or request of
Lessor, expressed or implied, to or for the performance of any labor or services
or the furnishing of any materials or other property for the construction,
alteration, addition, repair or demolition of or to any Leased Property or any
part thereof, or (ii) subject to the provisions of Section 12.1 , giving Lessee
any right, power or permission to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Lessor in respect
thereof or to make any agreement that may create, or in any way be the basis for
any right, title, interest, lien, claim or other encumbrance upon the estate of
Lessor in any Leased Property, or any portion thereof.  Lessor shall have the
right to give, record and post, as appropriate, notices of non-responsibility
under any mechanics’ lien laws now or hereafter existing.
 
9.1.6 Lessee shall, from time to time, replace with other operational equipment
or parts or property (the “Replacement Property”) any of the Fixtures or
Lessor’s Personal Property (the “Replaced Property”) which shall have (i) become
worn out, obsolete or unusable for the purpose for which it is intended, (ii)
been taken by Condemnation, in which event Lessee shall be entitled to that
portion of any Award made therefor, or (iii) been lost, stolen, damaged or
destroyed; provided, however, that the Replacement Property shall (1) be in good
operating condition, (2) have a then value (as adjusted for inflation) and
useful life at least equal to the value and estimated useful life of the
Replaced Property as of the date hereof for Replaced Property specified in
Subparagraph 9.1.6(i), or have a value and useful life at least equal to the
value and estimated useful life of the Replaced Property immediately prior to
the time that the Replaced Property specified in Subparagraphs 9.1.6 (ii) and
9.1.6 (iii) had become so taken or so lost, stolen, damaged or destroyed, and
(3) be suitable for a use which is the same or similar to that of the Replaced
Property.  Lessee shall repair at its sole cost and expense all damage to the
Leased Properties caused by the removal of Replaced Property or other personal
property of Lessee or the installation of Replacement Property.  All Replacement
Property shall become the property of Lessor and shall become a part of the
Fixtures or Lessor’s Personal Property, as the case may be, to the same extent
as the
 
-35-

--------------------------------------------------------------------------------


Replaced Property had been.  Lessee shall promptly advise Lessor of all such
Replacement Property, and if so requested by Lessor in writing, Lessee shall
promptly cause to be executed and delivered to Lessor an invoice, bill of sale
or other appropriate instrument evidencing the transfer or assignment to Lessor
of all estate, right, title and interest (other than the leasehold estate
created hereby) of Lessee or any other Person in and to the Replacement
Property, free from all liens and other exceptions to title, and Lessee shall
pay all taxes, fees, costs and other expenses that may become payable as a
result thereof.  At the expiration of the Term or the sooner termination of this
Master Lease, the Leased Properties covered by this Master Lease, including all
Leased Improvements, Fixtures and Personal Property shall be in good operating
condition, ordinary wear and tear excepted.  Notwithstanding the foregoing,
Lessee shall be deemed to be in compliance with the requirements of this Section
9.1.6 if the total amount of the Permitted Personal Property Leases or Liens (as
calculated by summing the annual amount of rental, principal and interest
payments for all such leases and financings) affecting the Replaced Property or
Lessee’s Personal Property (other than the Excluded Lessee’s Personal Property)
for any Facility at any time does not exceed, (i) in the case of a Facility, the
Primary Intended Use of which is as a nursing home, $420 per bed and (i) in the
case of a Facility, the Primary Intended Use of which is as a rehabilitation
hospital, $1,260 per bed, which per bed limit shall be increased in the case of
each of clauses (i) and (ii) on each anniversary of the Commencement Date by the
percentage change in the CPI.  For the avoidance of doubt, nothing herein shall
be construed as limiting the liens or other exceptions to title which may affect
the Excluded Lessee’s Personal Property. 
 
9.1.7 Upon the expiration or earlier termination of the Term, Lessee shall
vacate and surrender the Leased Properties to Lessor as a fully equipped,
licensed nursing home or rehabilitation hospital or other healthcare facility,
as applicable, with all equipment required by the laws of the State to maintain
its then current license.  The Leased Properties shall be returned in the
condition in which it was originally received from Lessor, ordinary wear and
tear excepted, and except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Master Lease.
 
9.2 Encroachments, Restrictions, etc.  Except in the case of Permitted
Encumbrances, if any of the Leased Improvements, at any time, encroaches upon
any property, street or right-of-way adjacent to the Leased Properties, or
violates the agreements or conditions contained in any lawful restrictive
covenant or other agreement affecting any Leased Property, or any part thereof,
or impairs the rights of others under any easement or right-of-way to which the
Leased Properties is subject, then promptly upon the request of Lessor or at the
behest of any person affected by any such encroachment, violation or impairment,
Lessee shall, at its expense, subject to its right to contest the existence of
any encroachment, violation or impairment as provided in Section 12.1 and in
such case, in the event of an adverse final determination, either (i) obtain
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Lessor or Lessee or (ii) make such changes to the Leased
Improvements, and take such other actions, as Lessee in the good faith exercise
of its judgment deems reasonably practicable, to remove such encroachment, and
to end such violation or impairment, including, if necessary, the alteration of
any of the Leased Improvements, and in any event take all such actions as may be
necessary in order to be able to continue the operation of the Leased Properties
for the Primary Intended Use substantially in the manner and to the extent the
Leased Properties were operated prior to the assertion of such violation,
impairment or encroachment.  Lessee shall in no event have any claim or offset
with respect to any such violation, impairment or encroachment.  Any such
alteration must be made in conformity with the applicable requirements of
Article X.
 
-36-

--------------------------------------------------------------------------------


9.3 Facility Improvements.  As of the Effective Date, Lessee hereby represents
and warrants to Lessor that the “Work” has been completed and Lessor and Lessee
acknowledge and agree that the “Escrow” has been fully disbursed (as such terms
are defined in the Second Amendment to the Existing Sun Master Lease).
 
ARTICLE X                                
 
10.1 Construction of Alterations and Additions to the Leased Properties.  Lessee
shall not make or permit to be made any alterations, improvements or additions
of or to any Leased Property or any part thereof, unless and until Lessee has
obtained Lessor’s written approval thereof if and as required pursuant to the
terms of this Article X, which approval shall not be unreasonably withheld, and,
if and as required by the terms of a Facility Mortgage, the approval of the
Facility Mortgagee. Routine landscaping, painting, floor and wallcovering
replacements shall not be deemed to be alterations within the meaning of this
Article X.
 
10.1.1 Without the prior written consent of Lessor, Lessee shall not make any
structural alterations to any Leased Property (other than replacement with the
same materials in the same configuration) the cost of which in any period of
twelve (12) consecutive months exceeds Fifty Thousand Dollars ($50,000),
including, without limitation, any alterations to the roof, exterior and other
load-bearing walls, windows and foundation of such Leased Property.
 
10.1.2 Without the prior written consent of Lessor, Lessee shall not make any
non-structural alterations to any Leased Property (other than replacement with
the same materials in the same configuration) the cost of which in any period of
twelve (12) consecutive months exceeds the Self Administered Amount. 
 
10.1.3 As to any proposed alterations that do not require the approval of
Lessor, before commencing the proposed alterations Lessee shall give Lessor at
least fifteen (15) Business Days’ Notice, and, in the case of structural
alterations not requiring the approval of Lessor, Lessee shall deliver a copy of
the plans and specifications therefor to Lessor within thirty (30) days after
the commencement of such alterations.
 
10.1.4 If the approval of Lessor of a proposed structural alteration is
required, at least thirty (30) days prior to the date upon which Lessee wishes
to commence construction of such alteration, Lessee shall cause a copy of the
plans and specifications therefor, prepared at Lessee’s expense by a licensed
architect, to be submitted to Lessor and, if and as required by a Facility
Mortgage, to the Facility Mortgagee. Lessor’s approval shall not be unreasonably
withheld or delayed.
 
10.1.5 If a required approval is granted, Lessee shall cause the work described
in the approved plans and specifications to be performed at its expense,
promptly and in a first class workmanlike manner, by a licensed general
contractor and in compliance with
 
-37-

--------------------------------------------------------------------------------


all applicable Insurance Requirements and Legal Requirements and the standards
herein.  Each alteration, alone or in conjunction with each affected portion of
any Leased Property, shall constitute a complete architectural unit in keeping
with the character of such Leased Property and the area in which such Leased
Property is located, and shall not diminish the value of such Leased Property or
change the Primary Intended Use of such Leased Property.  Each and every such
alteration shall immediately become a part of any Leased Property and shall
belong to Lessor subject to the terms and conditions of this Master Lease.
Lessee shall have no claim against Lessor at any time in respect of the cost or
value of any such alteration.  All materials which are scrapped or removed in
connection with the making of such alteration shall be the property of Lessee.
There shall be no adjustment in the Base Rent by reason of any such alteration.
 
10.1.6 In connection with any alteration which involves the removal, demolition
or disturbance of  any asbestos-containing material, Lessee shall cause to be
prepared at its expense a full asbestos assessment applicable to such
alteration, and shall carry out such asbestos monitoring and
maintenance  program as shall reasonably be required thereafter in light of the
results of such assessment.
 
ARTICLE XI                                
 
11.1 Liens.  Subject to the provisions of Section 12.1 relating to permitted
contests, Lessee will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon any Leased Property or any attachment, levy,
claim or encumbrance in respect of the Rent, not including, however, (i) this
Master Lease, (ii) the Permitted Encumbrances, (iii) restrictions, liens and
other encumbrances which are consented to in writing by Lessor (Lessor’s consent
to such liens not to be unreasonably withheld or delayed) and any Facility
Mortgagee or any easements granted by or consented to in writing by Lessor, (iv)
liens for those taxes of Lessor which Lessee is not required to pay hereunder,
(v) subleases permitted by Article XXIII, (vi) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (a) the same are
not yet payable, or (b) such liens are in the process of being contested as
permitted by Section 12.1, (vii) liens of mechanics, laborers, materialmen,
suppliers or vendors for sums either disputed or not yet due, provided that (a)
the payment of such sums shall not be postponed for more than sixty (60) days
after the completion of the action giving rise to such lien and such reserve or
other appropriate provisions as shall be required by law or GAAP shall have been
made therefor and (b) any such liens are in the process of being contested as
permitted by Section 12.1, (viii) any liens which are the responsibility of
Lessor hereunder, and (ix) any other liens expressly permitted by the terms
hereof.
 
ARTICLE XII                                
 
12.1 Permitted Contests.  Lessee, on its own or on Lessor’s behalf (or in
Lessor’s) name, but at Lessee’s sole cost and expense, may contest the amount or
validity of any Imposition or any Legal Requirement or Insurance Requirement or
any lien, attachment, levy, encumbrance, charge or claim, or any encroachment or
restriction burdening any Leased Property as provided in Section 9.2 (“Claims”),
not otherwise permitted by Article XI, by appropriate legal proceedings in good
faith and with due diligence (but this shall not be deemed
 
-38-

--------------------------------------------------------------------------------


or construed in any way as relieving, modifying or extending Lessee’s covenants
to pay or its covenants to cause to be paid any such charges at the time and in
the manner as in this Article provided), on condition, however, that such legal
proceedings shall not operate to relieve Lessee from its obligations hereunder
and shall not cause the sale of any Leased Property, or any part thereof, to
satisfy the same or cause Lessor or Lessee to be in default under any
Encumbrance or in violation of any Legal Requirements or Insurance Requirements
upon any Leased Property or any interest therein.  Upon request of Lessor,
Lessee shall either (i) provide a bond, letter of credit or other assurance
reasonably satisfactory to Lessor and any court having jurisdiction thereof that
all Claims which may be assessed against any Leased Property together with
interest and penalties, if any, thereon will be paid, or (ii) deposit within the
time otherwise required for payment with a bank or trust company selected by
Lessor as trustee, as security for the payment of such Claims, money in an
amount sufficient to pay the same, together with interest and penalties in
connection therewith and all Claims which may be assessed against or become a
Claim on any Leased Property, or any part thereof, in said legal proceedings, or
(iii) deposit in the court having jurisdiction thereof an amount required by the
laws of the State in which a Facility is located, to release any lien from any
Leased Property.  Lessee shall furnish Lessor and any lender of Lessor and any
other party entitled to assert or enforce any Legal Requirements or Insurance
Requirements with evidence of such deposit within five (5) days of the
same.  Lessor agrees to join in any such proceedings if required to legally
prosecute such contest of the validity of such Claims; provided, however, that
Lessor shall not thereby be subjected to any liability for the payment of any
costs or expenses in connection with any such proceedings; and Lessee covenants
to indemnify and save harmless Lessor from any such costs or expenses, including
but not limited to reasonable attorneys’ fees incurred in any arbitration
proceeding, trial, appeal and post-judgment enforcement proceedings.  Lessee
shall be entitled to any refund of any Claims and such charges and penalties or
interest thereon which have been paid by Lessee or paid by Lessor and for which
Lessor has been fully reimbursed.  If Lessee fails to pay or satisfy the
requirements or conditions of any Claims when due or to provide the security
therefor as provided in this paragraph and to diligently prosecute any contest
of the same, Lessor may, upon thirty (30) days’ advance written Notice to
Lessee, pay such charges or satisfy such claims together with any interest and
penalties and the same (or the cost thereof) shall be repayable by Lessee to
Lessor  as Additional Charges upon presentation of a written statement setting
forth the amounts so claimed.  If Lessor reasonably determines that the giving
of such Notice would risk loss to any Leased Property or cause damage to Lessor,
then Lessor shall give such written Notice as is practical under the
circumstances.
 
12.2 Lessor’s Requirement for Deposits. Upon and at any time after Lessee has
failed on three (3) consecutive occasions to fulfill its obligations hereunder
with respect to the payment of Rent or Impositions or the compliance with any
Insurance Requirements or Legal Requirements, whether or not Lessor has declared
an Event of Default hereunder, Lessor, in its sole discretion, shall thereafter
be entitled to require Lessee to pay monthly a pro rata portion of the amounts
required to comply with the relevant Insurance Requirements, any Imposition and
any Legal Requirements, and when such obligations become due, Lessor shall pay
them (to the extent of the deposit) upon Notice from Lessee requesting such
payment.  In the event that sufficient funds have not been deposited to cover
the amount of the obligations due at least thirty (30) days in advance of the
due date, Lessee shall forthwith deposit the same with Lessor upon written
request from Lessor.  Lessor shall not be obligated to pay Lessee any interest
on any deposit so held by Lessor.  Upon an Event of Default, any of the funds
remaining on deposit may be applied in any manner and on such priority, as
determined by Lessor and without Notice to Lessee.
 
-39-

--------------------------------------------------------------------------------


ARTICLE XIII                                
 
13.1 General Insurance Requirements.  During the Term, Lessee shall at all times
keep the Leased Properties, and all property located in or on Leased Property,
including Lessor’s Personal Property and Lessee’s Personal Property, insured
with the kinds and amounts of insurance described below. Except as otherwise
provided in this Article XIII, (a) this insurance shall be written by companies
authorized to do insurance business in the State and, (b) all such policies
provided and maintained during the Term shall be written by companies having a
rating classification of not less than “A-” and a financial size category of
“Class X,” according to the then most recent issue of Best’s Key Rating
Guide.  The policies (other than Workers’ Compensation policies) must name
Lessor as an additional insured.  Losses shall be payable to Lessor or Lessee as
provided in Article XIV.  In addition, the policies shall name as an additional
insured, the holder of any mortgage deed of trust or other security agreement on
the Leased Properties (“Facility Mortgagee”) securing any Assumed Indebtedness
and any other Encumbrance placed on the Leased Properties in accordance with the
provisions of Article XXXIV (“Facility Mortgage”), as its interest may appear,
by way of a standard form of mortgagee’s loss payable endorsement in use in the
State and in accordance with any such other requirements as may be established
by the Facility Mortgagee.  Any loss adjustment in the excess of the
Self-Administered Amount shall require the written consent of Lessor, Lessee,
and the Facility Mortgagee, which consent shall not be unreasonably withheld by
either Lessor or Lessee.  Evidence of insurance shall be deposited with Lessor
and, if requested, with the Facility Mortgagee(s).  If any provision of a
Facility Mortgage requires deposits of premiums for insurance to be made with
the Facility Mortgagee, Lessee shall either pay to Lessor monthly the amounts so
required and Lessor shall transfer such amounts to the Facility Mortgagee, or,
pursuant to written direction by Lessor, Lessee shall make such deposits
directly with such Facility Mortgagee.  Upon Lessee’s request, Lessor shall
provide Lessee with evidence of its transfer of such amounts.  The policies on
the Leased Properties, including the Leased Improvements, Fixtures and Lessor’s
Personal Property, and on Lessee’s Personal Property, shall insure against the
following risks:
 
13.1.1 Loss or damage by fire, vandalism and malicious mischief, earthquake (if
available at commercially reasonable rates) and extended coverage perils
commonly known as “Special Risk,” and all physical loss perils normally included
in such Special Risk insurance, including but not limited to sprinkler leakage,
in an amount not less than one hundred percent (100%) of the then full
replacement cost thereof (as defined below in Section 13.2);
 
13.1.2 Loss or damage by explosion of steam boilers, pressure vessels or similar
apparatus, now or hereafter installed in any Facility, in such amounts with
respect to any one accident as may be required by Lessor from time to time;
 
13.1.3 Loss of rental included in a business income or rental value insurance
policy covering risk of loss during reconstruction necessitated by the
occurrence of any of the hazards described in Sections 13.1.1 or 13.1.2 (but in
no event for a period of less than twelve (12) months) in an amount sufficient
to prevent either Lessor or Lessee from becoming a co-insurer;
 
-40-

--------------------------------------------------------------------------------


13.1.4 Claims for personal injury or property damage under a policy of
commercial general public liability insurance with a combined single limit per
occurrence in respect of bodily injury and death and property damage of One
Million Dollars ($1,000,000), and an aggregate limitation of Three  Million
Dollars ($3,000,000), which insurance shall include contractual liability
insurance;
 
13.1.5 Claims arising out of professional malpractice in an amount not less than
One Million Dollars ($1,000,000) for each person and for each occurrence and an
aggregate limit of Three Million Dollars ($3,000,000);
 
13.1.6 Flood (when any Leased Property is located in whole or in part within a
designated flood plain area) and such other hazards and in such amounts as may
be customary for comparable properties in the area;
 
13.1.7 During such time as Lessee is constructing any improvements, Lessee, at
its sole cost and expense, shall carry, or cause to be carried (i) workers’
compensation insurance and employers’ liability insurance covering all persons
employed in connection with the improvements in statutory limits, (ii) a
completed operations endorsement to the commercial general liability insurance
policy referred to above, (iii) builder’s risk insurance, completed value form,
covering all physical loss, in an amount and subject to policy conditions
satisfactory to Lessor, and (iv) such other insurance, in such amounts, as
Lessor deems necessary to protect Lessor’s interest in the Leased Properties
from any act or omission of Lessee’s contractors or subcontractors;
 
13.1.8 Lessee shall procure, and at all times during the Term of this Master
Lease shall maintain, a policy of primary automobile liability insurance with
limits of One Million Dollars ($1,000,000) per occurrence for owned and
non-owned and hired vehicles; and
 
13.1.9 If Lessee chooses to carry umbrella liability coverage to obtain the
limits of liability required hereunder, all such policies must cover in the same
manner as the primary commercial general liability policy and must contain no
additional exclusions or limitations materially different from those of the
primary policy.
 
13.2 Replacement Cost.  The term “full replacement cost” as used herein, shall
mean as to each Leased Property, the actual replacement cost of the Leased
Improvements, Fixtures and Personal Property, including an increased cost of
construction endorsement, less exclusions provided in the standard form of fire
insurance policy, of such Leased Property.  In all events, full replacement cost
shall be an amount sufficient that neither Lessor nor Lessee is deemed to be a
co-insurer of a Leased Property.  If Lessor believes that full replacement cost
(the then replacement cost less such exclusions) of a Leased Property has
increased at any time during the Term, it shall have the right to have such full
replacement cost reasonably redetermined by an appraiser reasonably acceptable
to the fire insurance company which is then carrying the largest amount of fire
insurance carried on the Leased Properties, hereinafter referred to as
“impartial appraiser”.  The determination of the impartial appraiser shall be
final and binding on Lessor and Lessee, and Lessee shall forthwith increase, but
not decrease, the amount of the insurance carried pursuant to this Section, as
the case may be, to the amount so determined by the impartial appraiser, subject
to the approval of the Facility Mortgagee, as applicable.  Lessor and Lessee
shall each pay one-half (½) of the fee, if any, of the impartial appraiser.
 
-41-

--------------------------------------------------------------------------------


13.3 Additional Insurance.  In addition to the insurance described above, Lessee
shall within ninety (90) days after the receipt of Notice of any such
requirement maintain such additional insurance as may be required from time to
time by the Facility Mortgagee and shall further at all times maintain worker’s
compensation insurance coverage for all persons employed by Lessee on the Leased
Properties to the extent required under applicable State laws.  Such worker’s
compensation insurance shall be in accordance with the requirements of
applicable local, state and federal law.
 
13.4 Waiver of Subrogation.  All insurance policies carried by either party
covering the Leased Properties, the Fixtures, the Facilities, Lessor’s Personal
Property or Lessee’s Personal Property, including without limitation, contents,
fire and casualty insurance, shall expressly waive any right of subrogation on
the part of the insurer against the other party.  Lessee shall pay any
additional costs or charges for obtaining such waiver.
 
13.5 Form Satisfactory, etc.
 
13.5.1 All of the policies of insurance referred to in this Article XIII shall
be written in a form reasonably satisfactory to Lessor and any Facility
Mortgagee.  The property loss insurance policy shall contain a Replacement Cost
Endorsement.  If Lessee obtains and maintains the professional malpractice
insurance described in Section 13.1.5 above on a “claims-made” basis, Lessee
shall provide continuous liability coverage for claims arising during the Term
either by obtaining an endorsement providing for an extended reporting period
reasonably acceptable to Lessor in the event such policy is canceled or not
renewed for any reason whatsoever, or by obtaining either (a) “tail” insurance
coverage converting the policies to “occurrence” basis policies providing
coverage for a period of at least three (3) years beyond the expiration of the
Term, or (b) retroactive coverage back to the commencement date (which date
shall be at least three (3) years prior to the expiration of the Term) for the
policy in effect prior to the expiration of the Term and maintaining such
coverage for a period of at least three (3) years beyond the expiration of the
Term.  Lessee shall (i) pay when due all of the premiums therefor, and deliver
such policies or certificates thereof to Lessor prior to their effective date,
(ii) with respect to any renewal policy, prior to the expiration of the existing
policy, Lessee shall furnish a new policy or binder to Lessor) and (iii)
promptly thereafter, deliver the certificate or the new policy and in the event
of the failure of Lessee either to effect such insurance as herein called for or
to pay the premiums therefor, or to deliver such policies or certificates
thereof to Lessor at the times required, Lessor shall be entitled, but shall
have no obligation, to effect such insurance and pay the premiums therefor when
due, which premiums shall be repayable to Lessor upon written demand therefor as
Rent, and failure to repay the same shall constitute an Event of Default within
the meaning of Section 16.1.
 
-42-

--------------------------------------------------------------------------------


13.5.2 Each insurer mentioned in this Article XIII shall agree, by endorsement
on the policy or policies issued by it, or by independent instrument furnished
to Lessor, that it will give to Lessor (and to any Facility Mortgagee, if
required by the same) at least thirty (30) days’ written notice before the
policy or policies in question shall be materially altered or canceled.
 
13.5.3  Notwithstanding any provision of this Article XIII to the contrary, each
Lessor acknowledges and agrees that the coverage required to be maintained by
Lessee, including but not limited to the coverages required under Sections
13.1.4, 13.1.5, 13.1.8 and any workers’ compensation insurance, may be provided
under one or more policies of self-insurance maintained by Sun and/or one or
more of the Lessees or their respective Affiliates.
 
13.6 Increase in Limits.  If, from time to time after the Commencement Date,
Lessor determines in the exercise of its reasonable business judgment that the
limits of the personal injury or property damage-public liability insurance then
carried are insufficient, Lessor may give Lessee Notice of acceptable limits for
the insurance to be carried; and within ninety (90) days after the receipt of
such Notice, the insurance shall thereafter be carried with limits as prescribed
by Lessor until further increase pursuant to the provisions of this Section.
 
13.7 Blanket Policy.  Notwithstanding anything to the contrary contained in this
Article XIII, Lessee’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Lessee; provided, however, that the coverage
afforded Lessor will not be reduced or diminished or otherwise be materially
different from that which would exist under a separate policy meeting all other
requirements hereof by reason of the use of the blanket policy, and provided
further that the requirements of this Article XIII (including satisfaction of
the Facility Mortgagee’s requirements and the approval of the Facility
Mortgagee) are otherwise satisfied, and provided further that Lessee maintains
specific allocations acceptable to Lessor.
 
13.8 No Separate Insurance.
 
13.8.1 Lessee shall not on Lessee’s own initiative or pursuant to the request or
requirement of any third party, take out separate insurance concurrent in form
or contributing in the event of loss with that required in this Article, to be
furnished by, or which may reasonably be required to be furnished by, Lessee, or
increase the amount of any then existing insurance by securing an additional
policy or policies, unless all parties having an insurable interest in the
subject matter of the insurance, including in all cases Lessor and all Facility
Mortgagees are included therein as additional insureds, and the loss is payable
under said insurance in the same manner as losses are payable hereunder.
 
13.8.2 Nothing herein shall prohibit Lessee from insuring against risks not
required to be insured hereby, and as to such insurance, Lessor and any Facility
Mortgagee need not be included therein as additional insureds, nor must the loss
thereunder be payable in the same manner as losses are payable hereunder except
to the extent required to avoid a default under the Facility Mortgage or any
other Permitted Encumbrance.
 
-43-

--------------------------------------------------------------------------------


ARTICLE XIV                                           
 
14.1 Insurance Proceeds.  All proceeds, net of any costs incurred by Lessor in
obtaining such proceeds, payable by reason of any loss or damage to any Leased
Property, or any portion thereof, insured under (i) any policy of insurance
required by Article XIII or (ii) under any other policies of insurance owned or
maintained by Lessee with respect to any Leased Property shall be paid to Lessor
and held by Lessor as provided herein.  If such proceeds, net of collection
costs, but inclusive of the proceeds with respect to the Personal Property which
Lessee elects to restore or replace pursuant to Section 14.2 (the “Net
Proceeds”) are less than the Self-Administered Amount, and, if no Event of
Default has occurred and is continuing, Lessor shall pay the Net Proceeds to
Lessee promptly upon the completion of any restoration or repair, as the case
may be, of any damage to or destruction of any Leased Property, or any portion
thereof.  If the Net Proceeds equal or exceed the Self-Administered Amount, and
if no Event of Default has occurred and is continuing, the Net Proceeds shall be
made available for restoration or repair, as the case may be, of any damage to
or destruction of any Leased Property, or any portion thereof, as provided in
Section 14.9; provided, however, that within fifteen (15) days of the receipt of
the Net Proceeds, Lessor and Lessee shall agree as to the portion, if any,
thereof attributable to Lessee’s Personal Property (and failing such shall
submit the matter to arbitration pursuant to the provisions hereof) and those
Net Proceeds which the parties agree are payable by reason of any loss or damage
to any of Lessee’s Personal Property shall be disbursed in the manner specified
in Section 14.4.
 
14.2 Restoration in the Event of Damage or Destruction Covered by Insurance.
 
14.2.1 If during the Term any Leased Property is totally or partially damaged or
destroyed from a risk covered by the insurance described in Article XIII and
such Leased Property thereby is rendered Unsuitable for its Primary Intended
Use, Lessee shall give Lessor Notice of such damage or destruction within five
(5) Business Days of the occurrence thereof.  Lessee shall, within sixty (60)
days of the occurrence, either (i) commence the restoration of the affected
Leased Property to substantially the same (or better) condition as the condition
of such Leased Property immediately prior to such damage or destruction, and
complete such restoration within the Reconstruction Period of the occurrence, or
(ii) purchase the affected Leased Property from Lessor for a purchase price
equal to the Minimum Purchase Price at the time of the damage or destruction.
 
14.2.2 If during the Term, any Leased Property is totally or partially destroyed
from a risk covered by the insurance described in Article XIII, but such Leased
Property is not thereby rendered Unsuitable for its Primary Intended Use, Lessee
shall give Lessor Notice of such damage or destruction within five (5) Business
Days of the occurrence thereof.  Within sixty (60) days of the occurrence,
Lessee shall commence to restore such Leased Property to substantially the same
(or better) condition as existed immediately before the damage or destruction
and complete the restoration within the Reconstruction Period. Lessor shall make
the Net Proceeds available to Lessee for such purpose as provided in this
Article XIV.  Such damage or destruction shall not terminate this Master Lease
with respect to such Leased Property; provided, however, if Lessee cannot within
a reasonable time obtain all necessary government approvals, including building
permits, licenses, conditional use permits and any certificates of need, after
diligent efforts to do so, in order to be able to perform all required repair
and restoration work and to operate such Leased Property for its Primary
Intended Use in substantially the same manner as that existing immediately prior
to such damage or destruction, Lessee shall purchase such Leased Property for a
purchase price equal to the Minimum Purchase Price at the time of the damage or
destruction.
 
-44-

--------------------------------------------------------------------------------


14.3 Restoration in the Event of Damage or Destruction Not Covered by
Insurance.  Except as provided in Section 14.7 below, if during the Term, a
Leased Property is totally or partially destroyed from a risk not covered by the
insurance described in Article XIII, Lessee shall give Lessor Notice of such
damage or destruction within five (5) Business Days of the occurrence
thereof.  Whether or not such damage or destruction renders such Leased Property
Unsuitable for Its Primary Intended Use, Lessee at its option shall either
restore such Leased Property to substantially the same condition it was in
immediately before such damage or destruction, and such damage or destruction
shall not terminate this Master Lease as to such affected Leased Property, or
purchase such Leased Property for the Minimum Purchase Price.  If Lessee fails
to make the election within sixty (60) days of the occurrence or if Lessee
elects not to restore, or if Lessee fails to commence or complete the
restoration within the Reconstruction Period, then Lessee shall be deemed to
have elected to purchase such affected Leased Property and upon the closing of
such purchase, this Master Lease shall terminate as to the affected Leased
Property.  Lessee shall complete the purchase within the Reconstruction Period.
 
14.4 Lessee’s Property.  All insurance proceeds payable by reason of any loss of
or damage to any of Lessee’s Personal Property shall be paid to Lessee, and
Lessee shall hold such insurance proceeds in trust to pay the cost of repairing
or replacing damaged Lessee’s Personal Property.
 
14.5 Restoration of Lessee’s Property.  If Lessee is required or elects to
restore a Leased Property as provided in Section 14.2 or 14.3, Lessee shall also
restore all alterations and improvements made by Lessee and all of Lessee’s
Personal Property, to the extent required to maintain the then current license
of such Leased Property.
 
14.6 Damage Near End of Term.   Notwithstanding any provisions of Section 14.2
or 14.3 appearing to the contrary, if damage to or destruction of a Leased
Property occurs during the last twelve (12) months of the Continuing Initial
Term, Litchfield Initial Term or any Renewal Term, and if such damage or
destruction cannot be fully repaired and restored within six (6) months
immediately following the date of loss as reasonably estimated by Lessor, then
Lessee shall have the option, in lieu of restoring such Leased Property to
substantially the same (or better) condition as existed immediately before the
damage or destruction, to purchase such Leased Property from Lessor for a price
equal to the Minimum Purchase Price at the time of the damage or destruction
occurred.  If Lessee fails to exercise such option by written Notice to Lessor
within thirty (30) days following the occurrence, or if Lessee elects not to
restore, or if Lessee elects to restore but fails to commence or complete the
restoration within the time limits specified in this Article XIV, then Lessee
shall be deemed to have elected to purchase such Leased Property for the price
set forth above.  Lessee shall complete the purchase within (i) one hundred
eighty (180) days of the occurrence if Lessee elects not to restore or (ii)
sixty (60) days after the end of the Reconstruction Period in the event Lessee
elects, but fails, to restore the affected Leased Property.  In any such
purchase, Lessee shall receive a credit for any Net Proceeds received and
retained by Lessor, less such amounts as may be necessary to cure any default by
Lessee. 
 
-45-

--------------------------------------------------------------------------------


14.7 Waiver.  Except as provided elsewhere herein, Lessee hereby waives any
statutory or common law rights of termination which may arise by reason of any
damage to or destruction of all or any portion of the Leased Properties.
 
14.8 Procedure for Disbursement of Insurance Proceeds Equal to or Greater Than
The Self-Administered Amount.  In the event Lessee restores or repairs a Leased
Property pursuant to any Subsection of this Article XIV and if the Net Proceeds
equal or exceed the Self-Administered Amount, the restoration or repair shall be
performed in accordance with the following procedures:
 
(i) The restoration or repair work shall be done pursuant to a written proposal
and, if applicable, plans and specifications, in either case approved by Lessor,
and Lessee shall cause to be prepared and presented to Lessor a certified
construction statement, acceptable to Lessor, showing the total cost of the
restoration or repair; to the extent such cost exceeds the available insurance
proceeds, the amount of such excess cost shall be paid, in cash, by Lessee, to
Lessor, before any disbursement is made by Lessor pursuant hereto (which
insurance proceeds and any additional funds paid by Lessee to Lessor are
hereinafter called the “Construction Funds”).
 
(ii) The Construction Funds shall be made available to Lessee as the restoration
and repair work progresses pursuant to certificates of an architect acceptable
to Lessor, which certificates shall be in form and substance reasonably
acceptable to Lessor and subject to a ten percent (10%) holdback until the
architect certifies that the work is fifty percent (50%) complete after which,
so long as there is no uncured Event of Default and so long as the architect
certifies work is proceeding in accordance with schedule and budget, there shall
be no further retainage. Any funds paid by Lessee to Lessor to pay all excess
costs shall be disbursed prior to disbursement of any insurance proceeds. The
architect shall be selected by Lessee, but in the judgment of Lessor, reasonably
exercised, shall be highly qualified in the design and construction of nursing
homes, or of the type of property for which the restoration or repair work is
being done.
 
(iii) There shall be delivered to Lessor, with such certificates, sworn
statements and lien waivers in an amount at least equal to the amount of
Construction Funds to be paid out to Lessee pursuant to each architect’s
certificate and dated as of the date of the disbursement to which they relate.
 
(iv) There shall be delivered to Lessor such other evidence as Lessor may
reasonably request, from time to time, during the restoration and repair, as to
the progress of the work, compliance with the approved plans and specifications,
the cost of restoration and repair and the total amount needed to complete the
restoration and repair.
 
(v) There shall be delivered to Lessor such other evidence as Lessor may
reasonably request, from time to time, showing that there are no liens against
such Leased Property arising in connection with the restoration and repair and
that the cost of such restoration and repair at least equals the total amount of
Construction Funds then disbursed to Lessee hereunder.
 
-46-

--------------------------------------------------------------------------------


(vi) If such Construction Funds are at any time reasonably determined by Lessor
not to be adequate for completion of the restoration and repair, Lessee shall
immediately pay any deficiency to Lessor to be held and disbursed as
Construction Funds and prior to any other funds then held by Lessor for
disbursement pursuant hereto.
 
(vii) Construction Funds may be disbursed by Lessor to Lessee or to the persons
entitled to receive payment thereof from Lessee.  Lessor may make such
disbursement in either case directly or through a third party escrow agent, such
as, but not limited to, a title insurance company, or its agent, as Lessor may
determine in its sole discretion.  Any excess Construction Funds shall be paid
to Lessee upon completion of the restoration or repair.
 
(viii) In the event Lessee at any time shall fail to promptly and fully perform
the conditions and covenants set out in subparagraphs (i) through (vi) above,
and such failure is not corrected within twenty (20) days of written Notice
thereof, or in the event during the Reconstruction Period an Event of Default
occurs hereunder, Lessor may, at its option, immediately cease making any
further payments to Lessee for such restoration and repair until cured.
 
14.9 Insurance Proceeds Paid to Facility Mortgagee.  Notwithstanding anything
herein to the contrary, in the event that any Facility Mortgagee is entitled to
any insurance proceeds, or any portion thereof, under the terms of any Facility
Mortgage, such proceeds shall be applied, held and/or disbursed in accordance
with the terms of the Facility Mortgage.  In the event that the Facility
Mortgagee elects to apply the insurance proceeds to the indebtedness secured by
the Facility Mortgage, Lessee shall either (i) restore such Facility to
substantially the same (or better) condition as existed immediately before the
damage or destruction, or (ii) offer to acquire such Facility from Lessor for
the Minimum Purchase Price within the time periods provided for in this Master
Lease.  In such case, Lessee shall receive a credit against the purchase price
for amounts applied to pay the Facility Mortgage.  Lessor shall make
commercially reasonable efforts to cause the Net Proceeds to be applied to the
restoration of such Facility.  If Lessee fails to make the election or if Lessee
elects not to restore, or if Lessee fails to commence or complete the
restoration within the time limits specified in this Article XIV, then Lessee
shall be deemed to have elected to purchase the affected Leased Property.
 
14.10 Termination of Master Lease; Abatement of Rent. In the event Lessee
purchases the affected Leased Property pursuant to this Article XIV as a result
of damage or to destruction of all or any portion of the Leased Property, then
(i) this Master Lease shall terminate as to such Leased Property upon payment of
the purchase price set forth herein, (ii) the Base Rent due hereunder from and
after the effective date of such termination shall be reduced by an amount
determined by multiplying a fraction, the numerator of which shall be the
Minimum Purchase Price for the affected Leased Property and the denominator of
which shall be the Minimum Purchase Price for all of the Leased Properties then
subject to the terms of this Master Lease by the Base Rent payable under this
Master Lease immediately prior to the effective date of the termination of this
Master Lease as to the affected Leased Property, (iii) provided that Lessee is
not then in default under this Master Lease and then only to the extent not
previously applied by Lessor, Lessor shall remit to Lessee all Net Proceeds
pertaining to such Leased Property being held by Lessor and (iv) Lessor shall
retain any claim which Lessor may have against Lessee for failure to insure such
Leased Property as required by Article XIII.  Unless this Master Lease shall
terminate pursuant to this Article XIV as to the affected Leased Property, this
Master Lease shall remain in full force and effect and Lessee’s obligation to
make rental payments and to pay all other charges required thereunder shall
remain unabated during any period required for repair and restoration.
 
-47-

--------------------------------------------------------------------------------


ARTICLE XV                                
 
15.1 Condemnation Article Definitions.
 
15.1.1 “Condemnation” or “Taking” means (i) the exercise of any governmental
power, whether by legal proceedings or otherwise, by a Condemnor, or (ii) a
voluntary sale or transfer by Lessor to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending.
 
15.1.2 “Date of Taking” means the date the Condemnor has the right to possession
of a Leased Property being condemned.
 
15.1.3 “Award” means all compensation, sums or anything of value awarded, paid
or received on a total or partial Condemnation.
 
15.1.4 “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.
 
15.2 Parties’ Rights and Obligations.  If during the Term there is any Taking of
all or any part of a Leased Property or any interest in this Master Lease by
Condemnation, the rights and obligations of the parties to this Master Lease
shall be determined by this Article XV.
 
15.3 Total Taking.  If title to the fee of the whole of a Leased Property shall
be taken or condemned by any Condemnor, this Master Lease shall cease and
terminate as to such Leased Property as of the Date of Taking by said
Condemnor.  If title to the fee of less than the whole of such Leased Property
shall be so taken or condemned, which nevertheless renders such Leased Property
Unsuitable for Its Primary Intended Use, Lessee and Lessor shall each have the
option by written Notice to the other, at any time prior to the taking of
possession by, or the date of vesting of title in, such Condemnor, whichever
first occurs, to terminate this Master Lease as to such Leased Property as of
the date so determined.  Upon such date so determined, if such Notice has been
given, this Master Lease shall thereupon cease and terminate as to such Leased
Property.  In either of such events, all Base Rent and Additional Charges paid
or payable by Lessee hereunder shall be apportioned as to the affected Leased
Property as of the date this Master Lease shall have been so terminated as
aforesaid.  In the event of any such termination, the provisions of Section 15.4
shall apply.
 
15.4 Allocation of Portion of Award.  The Condemnation Award made with respect
to all or any portion of a Leased Property or for loss of rent shall be the
property of and payable to Lessor to the extent of the Minimum Purchase
Price.  To the extent that the laws of the State
 
-48-

--------------------------------------------------------------------------------


permit Lessee to make a claim which does not have the effect, directly or
indirectly, of reducing Lessor’s claim, for Lessee’s leasehold interest, moving
expenses, or for loss of goodwill or Lessee’s business, Lessee shall have the
right to pursue such claim in the Condemnation proceeding and shall be entitled
to the Award therefor (“Lessee’s Leasehold Award”).  Lessee hereby assigns to
Lessor its interest in Lessee’s Leasehold Award to the extent of the difference
between the total Condemnation Award and the Minimum Purchase Price. Any Award
made for the taking of Lessee’s Personal Property, or for removal and relocation
expenses of Lessee in any such proceedings shall be the sole property of and
payable to Lessee (“Lessee’s Personal Property Award”).  In any Condemnation
proceedings, Lessor and Lessee shall each seek its own Award in conformity
herewith, at its own expense.  To assure that Lessor is made whole first from
the Condemnation Award, the total of the Condemnation Award payable to Lessor
and Lessee’s Leasehold Award shall be allocated in the following order of
priority:
 
(i) To Lessor, to the extent of the Minimum Purchase Price (plus the amount of
any additional capital investments made by Lessor in such Leased Property) as of
the date the Award is paid to Lessor; 
 
(ii) To Lessor, to the extent of Lessor’s costs incurred, including reasonable
legal fees, in connection with obtaining the Award; and
 
(iii) To Lessor and Lessee, in the ratio of seventy five percent (75%) to Lessor
and twenty five percent (25%) to Lessee.
 
The provisions of this Section 15.4 shall not apply in the event Lessee
purchases the Leased Property pursuant to this Article XV but, in such event,
the provisions of Section 15.8 shall control with respect to the disposition of
the Condemnation Award.
 
15.5 Partial Taking.  If title to the fee of less than the whole of a Leased
Property shall be so taken or condemned, Lessee shall give Lessor Notice of such
partial taking or condemnation within five (5) Business Days of the occurrence
thereof.  If such Leased Property is still suitable for its Primary Intended
Use, or if Lessee or Lessor shall be so entitled, but shall not elect to
terminate this Master Lease with respect to such Leased Property as provided in
Section 15.3 hereof, Lessee shall with all reasonable dispatch restore the
untaken portion of the Leased Improvements on such Leased Property so that such
Leased Improvements shall constitute a complete architectural unit of the same
general character and condition (as nearly as may be possible under the
circumstances) as the Leased Improvements existing immediately prior to such
Condemnation or Taking.  Lessee shall commence the restoration of the Facility
on such Leased Property within sixty (60) days of the Partial Taking, and shall
complete the restoration within the Reconstruction Period following such Partial
Taking.  Lessor shall contribute to the cost of restoration such portion of the
Condemnation Award payable to Lessor, if any, together with severance and other
damages awarded for taken Leased Improvements, provided, however, the amount of
such contribution shall not exceed the cost of restoration.  As long as no Event
of Default has occurred hereunder, if the Award is in an amount less than the
Self-Administered Amount, Lessor shall pay the same to Lessee.  As long as no
Event of Default has occurred hereunder, if the Award is in an amount more than
the Self-Administered Amount, Lessor shall make the portion of the Award to
which it is entitled available to Lessee in the same manner as is provided in
Section 14.9 for insurance proceeds in excess of the Self-Administered
 
-49-

--------------------------------------------------------------------------------


Amount.  The Base Rent shall be reduced by reason of such Partial Taking to an
amount agreed upon by Lessor and Lessee.  If Lessor and Lessee cannot agree upon
a new Base Rent, then the Base Rent for such Facility shall be proportionately
reduced in accordance with the number of licensed beds no longer operable at
such Facility solely by reason of the Partial taking.  If Lessee fails to make
the election or if it elects not to restore, or if it fails to commence or
complete the restoration within the time limits specified in this Section 15.5,
then Lessee shall be deemed to have elected to purchase such affected Leased
Property for a purchase price equal to the Minimum Purchase Price. If Lessee
fails to make the election to terminate this Lease as to the affected Leased
Property or if it is required to restore the affected Leased Property but
thereafter fails to commence or complete the restoration within the time periods
specified in this Section 15.5, then Lessee shall be deemed to have elected to
purchase such affected Leased Property for a purchase price equal to the Minimum
Purchase Price. Lessee shall complete the purchase within (i) one hundred eighty
(180) days of the Partial Taking if Lessee elects not to restore or (ii) sixty
(60) days after the end of the Reconstruction Period in the event Lessee elects,
but fails, to restore the affected Leased Property.  In any such purchase,
Lessee shall receive a credit for the portion of any Award retained by Lessor.
 
15.6 Temporary Taking.  The Taking of a Leased Property, or any part thereof, by
military or other public authority shall constitute a Taking by condemnation
only when the use and occupancy by the Condemnor has continued for longer than
six (6) months.  During any such six (6) month period, all the provisions of
this Master Lease shall remain in full force and effect.  In the event of any
Temporary Taking as in this Section 15.6 described, the entire amount of any
Award made for such Taking allocable to the Term of this Master Lease, whether
paid by way of damages, rent or otherwise, shall be paid to Lessee, net of any
amount required to cure any then uncured Event of Default.  Lessee covenants
that upon the termination of any such period of temporary use or occupancy as
set forth in this Section 15.6, it will restore such Leased Property as nearly
as may be reasonably possible to the condition existing immediately prior to
such Taking.  If any Temporary Taking continues for longer than six (6) months,
such Taking shall be considered a Total Taking governed by Section 15.3, and the
parties shall have the rights provided thereunder.
 
15.7 Condemnation Awards Paid to Facility Mortgagee.  Notwithstanding anything
herein to the contrary, in the event that any Facility Mortgagee is entitled to
any Condemnation Award, or any portion thereof, under the terms of any Facility
Mortgage, such award shall be applied, held and/or disbursed in accordance with
the terms of the Facility Mortgage.  In the event that the Facility Mortgagee
elects to apply the Condemnation Award to the indebtedness secured by the
Facility Mortgage in the case of a Taking as to which the restoration provisions
of Section 15.5 apply, this Master Lease shall terminate as of the date of the
Taking as to the affected Leased Property, unless within fifteen (15) days of
the notice from the Facility Mortgagee Lessor agrees to make available to Lessee
for restoration of such Leased Property funds equal to the amount applied by the
Facility Mortgagee. Unless the Taking is such as to entitle Lessor or Lessee to
terminate this Master Lease as to the affected Leased Property and Lessor or
Lessee, as the case may be, shall elect to terminate this Master Lease as to the
affected Leased Property in the time and in the manner provided, Lessor shall
disburse such funds to Lessee as provided in Section 14.9 and Lessee shall
restore such Leased Property (as nearly as possible under the circumstances) to
a complete architectural unit of the same general character and condition as
such Leased Property existing immediately prior to such Taking.
 
-50-

--------------------------------------------------------------------------------


15.8.                      Termination of Master Lease; Abatement of Rent. In
the event Lessee purchases the affected Leased Property pursuant to this Article
XV as a result of the Taking of all or any portion of the Leased Property, then
(i) this Master Lease shall terminate as to such Leased Property upon payment of
the purchase price set forth herein, (ii) the Base Rent due hereunder from and
after the effective date of such termination shall be reduced by an amount
determined by multiplying a fraction, the numerator of which shall be the
Minimum Purchase Price for the affected Leased Property and the denominator of
which shall be the Minimum Purchase Price for all of the Leased Properties then
subject to the terms of this Master Lease by the Base Rent payable under this
Master Lease immediately prior to the effective date of the termination of this
Master Lease as to the affected Leased Property and (iii) provided that Lessee
is not then in default under this Master Lease and then only to the extent not
previously applied by Lessor, Lessor shall remit to Lessee the entire Award
pertaining to such Leased Property being held by Lessor. Unless this Master
Lease shall terminate pursuant to this Article XV as to the affected Leased
Property, this Master Lease shall remain in full force and effect and Lessee’s
obligation to make rental payments and to pay all other charges required
thereunder shall remain unabated during any period required for repair and
restoration required as a result of such Taking.
 
ARTICLE XVI                                           
 
16.1 Events of Default.  If any one or more of the following events
(individually, an “Event of Default”) occurs, then Lessee will be in default
under this Master Lease and Lessor shall have the rights and remedies
hereinafter provided:
 
16.1.1 If any Lessee fails to make payment of Rent under this Master Lease when
the same becomes due and payable and such failure is not cured within a period
of two (2) Business Days after Notice thereof from Lessor, provided that Lessee
shall be entitled to such Notice and may avail itself of such cure period no
more than two (2) times in any Lease Year; or
 
16.1.2 If any Lessee or Guarantor:
 
(a) admits in writing its inability to pay its debts generally as they become
due,
 
(b) files a petition in bankruptcy or a petition to take advantage of any
insolvency law,
 
(c) makes a general assignment for the benefit of its creditors,
 
(d) consents to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or
 
(e) files a petition or answer seeking reorganization or arrangement under the
Federal Bankruptcy Laws or any other applicable law or statute of the United
States of America or any State thereof; or
 
16.1.3 If any Lessee or Guarantor, on a petition in bankruptcy filed against it,
is adjudicated a bankrupt or has an order for relief thereunder entered against
it, or a court of competent jurisdiction enters an order or decree appointing a
receiver of a Lessee or Guarantor or of the whole or substantially all of such
Lessee’s or Guarantor property, or approving a petition filed against any Lessee
or Guarantor or seeking reorganization or arrangement of any Lessee or Guarantor
under the Federal Bankruptcy Laws or any other applicable law or statute of the
United States of America or any State thereof, and such judgment, order or
decree is not vacated or set aside or stayed within sixty (60) days from the
date of the entry thereof; or
 
-51-

--------------------------------------------------------------------------------


16.1.4 If any Lessee or Guarantor is liquidated or dissolved, or begins
proceedings toward liquidation or dissolution, or has filed against it a
petition or other proceeding to cause it to be liquidated or dissolved and the
proceeding is not dismissed within thirty (30) days thereafter, or, in any
manner, permits the sale or divestiture of substantially all of its assets
except in connection with a dissolution or liquidation following or related to a
merger or transfer of all or substantially all of the assets and liabilities of
such Lessee with or to its parent corporation or with or to another direct or
indirect wholly owned subsidiary of its parent corporation; or
 
16.1.5 If the estate or interest of any Lessee in the Leased Properties leased
by it or any part thereof is levied upon or attached in any proceeding and the
same is not vacated or discharged within thirty (30) days after commencement
thereof (unless such Lessee is in the process of contesting such lien or
attachment in good faith in accordance with Section 12.1 hereof); or
 
16.1.6 If, except as a result of damage, destruction or a Partial or Total
Taking or Temporary Taking, any Lessee voluntarily ceases operations on any of
the applicable Leased Properties for a period in excess of thirty (30) days; or
 
16.1.7 If with respect to more than ten percent (10%) of the Facilities then
subject to the terms of this Master Lease either (i) the licenses to operate
such Facilities for the Primary Intended Use are permanently revoked or are
suspended and not reinstated within sixty (60) days thereafter or are reinstated
subject to conditions not approved by Lessor in its sole but reasonable
discretion or (ii) an order is imposed terminating the right of the applicable
Lessee to operate or accept patients, which order is not promptly stayed and
promptly cured; or
 
16.1.8 If any Lessee defaults, or permits a default, under any Facility
Mortgage, related documents or obligations thereunder by which such Lessee is
bound or to which Lessee has agreed to become bound, which default is not cured
within the applicable time period; or
 
16.1.9 If a default occurs under the Guaranty which default is not cured within
any applicable cure period; or
 
16.1.10  If any Lessee transfers, by means not expressly provided for in this
Master Lease, the operational control or management of the Facility leased by
such Lessee without the prior written consent of Lessor; or
 
-52-

--------------------------------------------------------------------------------


16.1.11  If any obligation of any Lessee to repay borrowed money in excess of
Two Million Dollars ($2,000,000) is accelerated by the creditor thereof after
default or any other remedy available to such creditor or obligee is exercised
because of such default; or
 
16.1.12  A default occurs under any contract or agreement or other lease between
Lessor (or any of its Affiliates) and Lessee (or any of its Affiliates),
including, but not limited to, the Amended Security Agreement and the Letter of
Credit Agreement, which is not cured within applicable cure periods, provided
Lessor elects to treat such default as an Event of Default; and provided further
that nothing herein shall be construed as including within the scope hereof a
default under any contract or agreement between an Affiliate of Lessor and an
Affiliate of Lessee relating to properties located outside of the United States;
or
 
16.1.13  If any Lessee fails to observe or perform any other term, covenant or
condition of this Master Lease and the failure is not cured by such Lessee
within a period of thirty (30) days after Notice thereof from Lessor, unless the
failure cannot with due diligence be cured within a period of thirty (30) days,
in which case the failure shall not be deemed to continue if Lessee proceeds
promptly and with due diligence to cure the failure and diligently completes the
curing thereof, provided, however, that Lessee completes the cure prior to
either (x) the time that the same causes a default under any provision of the
Facility Mortgage by which Lessee is bound or to which Lessee has agreed to be
bound or under any other lease to which Lessee is subject or (y) the time that
the same results in civil or criminal penalties to any Lessor, any Lessee or any
Affiliates of either, or to any Leased Property.
 
If any Event of Default occurs, Lessor may terminate this Master Lease by giving
Lessee not less than ten (10) days’ Notice, whereupon as provided herein, the
Term of this Master Lease shall terminate and all rights of Lessee hereunder
shall cease.  The Notice provided for herein shall be in lieu of and not in
addition to any notice required by the laws of the State as a condition to
bringing an action for possession of the Facilities or to recover damages under
this Master Lease.  In addition thereto, Lessor shall have all rights at law and
in equity available as a result of Lessee’s breach.
 
Notwithstanding anything herein to the contrary, upon the occurrence of an Event
of Default as set forth in Section 16.1.2., 16.1.3, 16.1.9 or 16.1.10, Lessor
may terminate this Master Lease immediately without Notice of any kind.
 
Lessee will, to the extent permitted by law, be liable for the payment, as
Additional Charges, of costs of and expenses incurred by or on behalf of Lessor
as a consequence of an Event of Default, including, without limitation,
reasonable attorneys’ fees (whether or not litigation is commenced, and if
litigation is commenced, including fees and expenses incurred in appeals and
post-judgment proceedings) as a result of any default of Lessee hereunder.
 
No Event of Default (other than a failure to make payment of money) shall be
deemed to exist under Section 16.1 during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Lessee remedies the default without further delay.
 
-53-

--------------------------------------------------------------------------------


16.2 Certain Remedies.  If an Event of Default has occurred, and whether or not
this Master Lease has been terminated pursuant to Section 16.1, Lessee shall, to
the extent permitted by law, if required by Lessor so to do, immediately
surrender to Lessor all of the Leased Properties pursuant to the provisions of
Section 9.1.7 and quit the same, and Lessor may enter upon and repossess all of
the Leased Properties by reasonable force, summary proceedings, ejectment or
otherwise, and may remove Lessee and all other persons and any and all Personal
Property from the Leased Properties subject to rights of any residents or
patients and to any requirement of law.  Lessor shall not have the right to
exercise its remedies as to less than all of the Leased Properties since such
Leased Properties constitute a single integrated economic unit as stated in
Section 1.2.
 
16.3 Damages.  Neither (i) the termination of this Master Lease pursuant to
Section 16.1, (ii) the repossession of the Leased Properties, (iii) the failure
of Lessor to relet the Leased Properties, (iv) the reletting of all or any
portion of any of the Leased Properties, nor (v) the inability of Lessor to
collect or receive any rentals due upon any such reletting, shall relieve Lessee
of its liability and obligations hereunder, all of which shall survive any such
termination, repossession or reletting.  In the event of any termination, Lessee
shall be liable for the payment to Lessor of all Rent due and payable to and
including the date of the termination, including without limitation all interest
and late charges payable under Section 3.4 hereof and thereafter for the payment
to Lessor at Lessor’s option, as and for liquidated and agreed current damages
for such default, either:
 
 
(1)
the sum of:

 
(a) the worth at the time of award of the unpaid Base Rent and Additional
Charges which had been earned at the time of termination,
 
(b) the worth at the time of award of the amount by which the unpaid Base Rent
and Additional Charges which would have been earned after termination until the
time of award exceeds the amount of the rental loss that Lessee proves was
avoided or could have been reasonably avoided,
 
(c) the worth at the time of award of the amount by which the unpaid Base Rent
and Additional Charges for the balance of the Term after the time of award
exceeds the amount of such rental loss that Lessee proves could be avoided, and
 
(d) intentionally omitted, and
 
(e) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform its obligations under the
terminated Lease or which in the ordinary course of things would be likely to
result therefrom.
 
-54-

--------------------------------------------------------------------------------


In making the above determinations, the “worth at the time of award” shall be
determined using the lowest rate of capitalization (highest present worth)
applicable at the time of the determination and allowed by applicable laws of
the State.  If the laws of the State do not provide for a rate of
capitalization, then the worth at the time of award shall be computed by
discounting such amount at the Federal Reserve Discount rate for the State,
applicable at the time of the award, plus one percent (1%).  Lessor’s net income
from its operation of the Leased Property, if any, shall be included in the
determination of amounts of rental loss that Lessee proves could reasonably be
or were avoided.


OR


(2)           without termination of Lessee’s right to possession of the Leased
Property, each installment of the Rent and other sums payable by Lessee to
Lessor as the same becomes due and payable, which Rent and other sums shall bear
interest at the maximum annual rate permitted by the law of the State from the
date when due until paid, and Lessor may enforce, by action or otherwise, any
other term or covenant of this Master Lease.
 
16.4 Waiver.  If this Master Lease is terminated pursuant to Section 16.1,
Lessee waives, to the extent permitted by applicable law, (i) any right of
reentry, repossession or redesignation, (ii) any right to a trial by jury in the
event of summary proceedings to enforce the remedies set forth in this Article
XVI, and (iii) the benefit of any laws now or hereafter in force exempting
property from liability for rent or for debt.  Acceptance of Rent at any time
does not prejudice or remove any right of Lessor as to any right or remedy.  No
course of conduct shall be held to bar Lessor from literal enforcement of the
terms of this Master Lease.
 
16.5 Application of Funds.  Any payments received by Lessor during the existence
or continuance of any Event of Default (and any payment made to Lessor rather
than Lessee due to the existence of an Event of Default, shall be applied to
Lessee’s obligations in the order which Lessor may determine or as may be
prescribed by the laws of the State.
 
16.6 Availability of Remedies.  Lessor may exercise its remedies hereunder to
the maximum extent permitted by the laws of the State. It shall not be a defense
in any proceeding brought in connection with this Master Lease that with respect
to other leases or contracts to which Lessor (or Lessor’s Affiliates) and Lessee
(or Lessee’s Affiliates) are parties, Lessor or its Affiliates have sought
different remedies in different states or in the State.
 
ARTICLE XVII                                           
 
17.1 Rights to Cure Default.
 
17.1.1 Lessor’s Rights.  If Lessee fails to make any payment or to perform any
act required to be made or performed under this Master Lease, and fails to cure
the same within the relevant time periods provided in Section 16.1, without
further Notice to or demand upon Lessee, and without waiving or releasing any
obligation of Lessee or waiving or releasing any default, Lessor may (but shall
be under no obligation to) at any time thereafter make such payment or perform
such act for the account and at the expense of Lessee, and may, to the extent
permitted by law, enter upon all or any part of any Leased Property for such
purpose and take all such action thereon as, in Lessor’s reasonable opinion, may
be necessary or appropriate therefor, provided, however, that if Notice is
required under Section 16 but Lessor reasonably determines that the giving of
the required Notice before making such payment or taking such action would risk
material loss to the Facilities, then Lessor will give such Notice as is
practical under the circumstances.  No such entry shall be deemed an eviction of
Lessee.  All sums so paid by Lessor and all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) so incurred,
together with a late charge thereon (to the extent permitted by law) at the
Overdue Rate from the date on which such sums or expenses are paid or incurred
by Lessor, shall be paid by Lessee to Lessor on written demand.  The obligations
of Lessee and rights of Lessor contained in this Article shall survive the
expiration or earlier termination of this Master Lease.
 
-55-

--------------------------------------------------------------------------------


17.1.2 Lessee’s Rights.  If Lessor fails to make any payment or to perform any
act expressly required under this Master Lease, and fails to cure the same
within the relevant time periods provided in Section 33.1 upon Notice to Lessor
but without waiving or releasing any obligation of Lessor, Lessee may (but shall
be under no obligation to) at any time thereafter make such payment or perform
such act for the account and at the expense of Lessor, and may, take all such
action thereon as may be reasonably necessary or appropriate therefor.  All sums
so paid by Lessee and all costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) so incurred, shall be paid by Lessor to
Lessee following written demand.  The obligations of Lessor and the rights of
Lessee contained in this Article shall survive the expiration or earlier
termination of this Master Lease.
 


ARTICLE XVIII                                           
 
18.1 Holding Over.  Except as provided in Sections 18.2 and 18.3, if Lessee
shall for any reason remain in possession of any Leased Property after the
expiration or earlier expiration of the Term, such possession shall be as a
month-to-month tenant during which time Lessee shall pay as rental each month,
two (2) times the aggregate of (i) one-twelfth (1/12th) of the aggregate Base
Rent payable with respect to the affected portion of the Leased Property during
the last Lease Year of the preceding Term, (ii) all Additional Charges related
to the affected portion of the Leased Property accruing during the month, and
(iii) all other sums, if any, payable by Lessee pursuant to the provisions of
this Master Lease with respect to the affected portion of the Leased
Property.  During such period of month-to-month tenancy, Lessee shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Master Lease, but shall have no rights thereunder other than the right, to
the extent given by law to month-to-month tenancies, to continue its occupancy
and use of such Leased Property until the month-to-month tenancy is
terminated.  Except as provided in Section 18.2, nothing contained herein shall
constitute the consent, express or implied, of Lessor to the holding over of
Lessee after the expiration or earlier termination of this Master Lease. For
purposes hereof, the Base Rent to be allocated to the affected Leased
Property(ies) shall be determined by multiplying a fraction, the numerator of
which shall be the Minimum Purchase Price of the affected Leased Property(ies)
and the denominator of which shall be the Minimum Purchase Price of all of the
Leased Properties subject to the terms of this Master Lease on the last day of
the Term, by the Base Rent payable hereunder on the last day of the Term.
 
-56-

--------------------------------------------------------------------------------


18.2 Continuing Clean-Up.  If on the last day of the Term of this Master Lease
Lessee is obligated to complete a Clean-Up of any Leased Property which Clean-Up
was commenced prior to the last day of the Term of this Master Lease, then at
the option of Lessor either (i) Lessee shall remain in possession of such Leased
Property subject to the terms of this Master Lease, for such period as may
reasonably be required for Lessee to diligently complete the Clean-Up, which
period, unless otherwise agreed by Lessor and Lessee, shall not exceed three
hundred sixty-five (365) consecutive days, or (ii) Lessee shall vacate the
Leased Premises on the last day of the Term of this Master Lease as elsewhere
required herein and at such time pay to Lessor the amount reasonably required to
complete the Clean-Up after the expiration of the Term, together with the
reasonably estimated Fair Market Rental Value of such Leased Property to be lost
by Lessor during the remaining period of Clean-Up assuming a diligent effort to
complete such Clean-Up.  If Lessor elects alternative “(i)” in the preceding
sentence, the Base Rent for such Leased Property shall be one hundred five
percent (105%) of the Base Rent allocated to the affected portion of the Leased
Property for the Lease Year during which the last day of the Term of such
occurred, and Lessee shall not be deemed to be holding over pursuant to Section
18.1 hereof. For purposes hereof, the Base Rent to be allocated to the affected
Leased Property(ies) shall be determined by multiplying a fraction, the
numerator of which shall be the Minimum Purchase Price of the affected Leased
Property(ies) and the denominator of which shall be the Minimum Purchase Price
of all of the Leased Properties subject to the terms of this Master Lease on the
last day of the Term, by the Base Rent payable hereunder on the last day of the
Term.
 
18.3 Post Termination Transition. In the event Lessee remains in possession of
all or any portion of the Leased Properties after the expiration or earlier
termination of this Master Lease at the request of Lessor pending the transition
of all or any portion of the Leased Properties to Lessor or its designee
pursuant to Section 34.2 hereof, the Rent due from Lessee hereunder shall be
equal to the Rent paid by Lessee immediately prior to the expiration or earlier
termination of this Master Lease with respect to such Leased Property(ies).
 
18.4 Indemnity.  If Lessee fails to surrender any Leased Property in a timely
manner and in accordance with the provisions of Section 9.1.7 upon the
expiration or termination of this Master Lease, in addition to any other
liabilities to Lessor accruing therefrom, Lessee shall indemnify and hold
Lessor, its principals, officers, directors, agents and employees harmless from
loss or liability resulting from such failure, including, without limiting the
generality of the foregoing, loss of rental with respect to any new lease in
which the rental payable thereunder exceeds any rental paid by Lessee and any
claims by any proposed new tenant founded on such failure.  The provisions of
this Section 19.3 shall survive the expiration or termination of this Master
Lease.
 
ARTICLE XIX                                           
 
19.1 Subordination.  Upon written request of Lessor, any Facility Mortgagee, or
the beneficiary of any deed of trust of Lessor, Lessee will subordinate its
rights in writing (i) to the lien of any mortgage, deed of trust or the interest
of any lease in which Lessor is the lessee and to all modifications, extensions,
substitutions thereof (or, at Lessor’s option, cause the lien of said mortgage,
deed of trust or the interest of any lease in which Lessor is the lessee to be
subordinated to the  Lease), and (ii) to all advances made or hereafter to be
made  thereunder.  In
 
-57-

--------------------------------------------------------------------------------


connection with any such request, Lessor shall provide Lessee with a
Non-Disturbance Agreement reasonably acceptable to such mortgagee, beneficiary
or lessor providing that if such mortgagee, beneficiary or lessor acquires such
Leased Property by way of foreclosure or deed in lieu of foreclosure  (or
termination of any lease in which Lessor is the Lessee), that such mortgagee,
beneficiary or lessor will not disturb Lessee’s possession under its Lease and
will recognize Lessee’s rights thereunder provided that no Event of Default has
occurred thereunder.  Lessee agrees to consent to amend this Master Lease as
reasonably required by a Facility Mortgagee; Lessee shall be deemed to have
unreasonably withheld or delayed its consent to changes or amendments to this
Master Lease requested by the holder of a mortgage or deed of trust or such
similar financing instrument encumbering Lessor’s fee interest in such Leased
Property if such changes do not materially (i) alter the economic terms of this
Master Lease, (ii) diminish the rights of Lessee, or (iii) increase the
obligations of Lessee, provided that Lessee shall also have received the
Non-Disturbance Agreement provided for in this Section.
 
19.2 Attornment.  If any proceedings are brought for foreclosure, or if the
power of sale is exercised under any mortgage or deed of trust made by Lessor
encumbering any Leased Property, or if a lease in which Lessor is the lessee is
terminated, Lessee shall attorn to the purchaser or lessor under such lease upon
any foreclosure or deed in lieu thereof, sale or lease termination and recognize
the purchaser or lessor as Lessor under this Master Lease, provided that the
purchaser or lessor acquires and accepts such Leased Property subject to this
Master Lease. For purposes hereof, the Base Rent to be allocated to the affected
Leased Properties shall be determined by multiplying a fraction, the numerator
of which shall be the Minimum Purchase Price of the affected Leased Property and
the denominator of which shall be the Minimum Purchase Price of all of the
Leased Properties subject to the terms of this Master Lease immediately prior to
such foreclosure or the conveyance of title to the affected Leased Property(ies)
by deed in lieu of foreclosure, by the Base Rent payable hereunder immediately
prior to such foreclosure or the conveyance of title to the affected Leased
Property(ies) by deed in lieu of foreclosure.
 
19.3 Estoppel Certificate.  Lessee and Lessor each agree, upon not less than ten
(10) days prior Notice from the other (“Requesting Party”), to execute,
acknowledge and deliver to the other, a statement in writing in substantially
the same form as Exhibit H attached hereto (with such changes thereto as may
reasonably be requested by the person relying on such certificate) (“Estoppel
Certificate”).  It is intended that any Estoppel Certificate delivered pursuant
hereto may be relied upon by the Requesting Party, any prospective tenant or
purchaser of any Leased Property, any mortgagee or prospective mortgagee, or by
any other party who may reasonably rely on such statement.  Lessee’s failure to
deliver the Estoppel Certificate within such time shall constitute an Event of
Default, and Lessor’s failure to deliver the Estoppel Certificate within such
time shall be subject to the provisions of Section 33.1, below.  If the Estoppel
Certificate is not delivered within the ten (10) day period, then, in addition,
the Requesting Party is authorized to execute and deliver a certificate to the
effect that (i) this Master Lease is in full force and effect without
modification, and (ii) the other party is not in breach or default of any of its
obligations under this Master Lease.
 
-58-

--------------------------------------------------------------------------------


ARTICLE XX                                
 
20.1 Risk of Loss.  Except as otherwise specifically provided for herein, during
the Term of this Master Lease, the risk of loss or of decrease in the enjoyment
and beneficial use of the Leased Properties in consequence of the damage thereto
or destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than those caused by Lessor and those claiming from, through or under
Lessor) is assumed by Lessee, and, in the absence of gross negligence, willful
misconduct or material breach of this Master Lease by Lessor pursuant to Section
33.1, Lessor shall in no event be answerable or accountable therefor nor shall
any of the events mentioned in this Section entitle Lessee to (i) terminate this
Master Lease or (ii) to any abatement of Rent except as specifically provided in
this Master Lease.
 
ARTICLE XXI                                           
 
21.1 Lessee Indemnification.  Notwithstanding the existence of any insurance or
self-insurance provided for in Article XIII, and without regard to the policy
limits of any such insurance or self-insurance, Lessee will protect, indemnify,
save harmless and defend Lessor, its principals, officers, directors and agents
and employees from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses), to the extent permitted by law,
imposed upon or incurred by or asserted against Lessor by reason of:  (i) any
accident, injury to or death of persons or loss of or damage to property
occurring on or after the Possession Date on or about any Leased Property or
adjoining sidewalks which are under Lessee’s control, including without
limitation any claims of malpractice, (ii) any use, misuse, non-use, condition,
maintenance or repair by Lessee of any Leased Property, (iii) the failure to pay
any Impositions which are the obligations of Lessee to pay pursuant to the
applicable provisions of this Master Lease, (iv) any failure on the part of
Lessee to perform or comply with any of the terms of this Master Lease,
including, but not limited to, a breach of Lessee’s representations or
warranties set forth in Section 8.1, and (v) the nonperformance of any
contractual obligation, express or implied, assumed or undertaken by Lessee or
any party in privity with Lessee with respect to any Leased Property or any
business or other activity carried on with respect to any Leased Property during
the period commencing on the Possession Date and continuing through the Term or
thereafter during any time in which Lessee or any such other party is in
possession of any Leased Property or thereafter to the extent that any conduct
by Lessee or any such person (or failure of such conduct thereby if the same
should have been undertaken during such time of possession and leads to such
damage or loss) causes such loss or claim.  Any amounts which become payable by
Lessee under this Section shall be paid within ten (10) days after liability
therefor on the part of Lessee is determined by litigation or otherwise, and if
not timely paid, shall bear a late charge (to the extent permitted by law) at
the Overdue Rate from the date of such determination to the date of
payment.  Nothing herein shall be construed as indemnifying Lessor against its
own grossly negligent acts or omissions or willful misconduct.
 
21.2 Lessor Indemnification.  Lessor will indemnify Lessee, its principals,
officers, directors and agents and employees from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses), to the
extent permitted by law, imposed upon or incurred by or asserted against Lessee
by reason of (i) a breach of Lessor’s representations or warranties set forth in
Section 8.2 or (ii) Lessor’s gross negligence or willful misconduct.
 
-59-

--------------------------------------------------------------------------------


21.3 Survival.  The liability of each indemnifying party under the provisions of
this Article for a claim arising out of events occurring during the Term shall
survive any termination of this Master Lease.  The respective representations
and warranties made in this Master Lease by or on behalf of the parties hereto
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the other party to this Master Lease or any officer, director or
employee of, or person controlling or under common control with, such party.
 
ARTICLE XXII                                           
 
22.1 General Prohibition against Assignment.  Lessee shall not voluntarily,
involuntarily or by operation of law, assign, mortgage or otherwise encumber all
or any part of Lessee’s interest in this Master Lease or in any Leased Property
or sublet the whole or any part of any Leased Property or enter any other
arrangement (other than a management agreement which shall be governed by
Section 8.6 above) under which any Facility is operated by or licensed to be
operated by an entity other than Lessee (any and all of which are herein
referred to as a “Transfer”), except as specifically permitted hereunder or
consented to in advance by Lessor in writing, which consent shall not be
unreasonably withheld or delayed (provided that the proposed transferee does not
fall within the prohibited conditions set forth in Exhibit G). Consent to any
subletting or assignment shall not be deemed to be consent to any further
subletting or assignment.  In the event of any such Transfer, Lessor may collect
rent and other charges from the assignee, subtenant or other occupant (any and
all of which are herein referred to as a “Transferee”) and apply the amounts
collected to the rent and other charges herein reserved, but no Transfer or
collection of rent and other charges shall be deemed to be a waiver of Lessor’s
rights to enforce Lessee’s covenants under this Master Lease or the acceptance
of the Transferee as lessee, or a release of Lessee from the performance of any
covenants on the part of Lessee to be performed.  Notwithstanding any Transfer,
Lessee and any Guarantor shall remain fully liable for the performance of all
terms, covenants and provisions of this Master Lease.  Any violation of this
Master Lease by any Transferee shall be deemed to be a violation of this Master
Lease by Lessee.  Lessee’s incidental space sharing arrangements (by lease
agreement or otherwise) with third parties for beauty shop and similar services
shall not be deemed to constitute a Transfer.  Notwithstanding any provision of
this Master Lease to the contrary, each Lessee shall have the right, upon notice
to Lessor, to transfer its interest under this Master Lease (whether by
assignment, merger or otherwise) to any entity that is an Affiliate of Sun so
long as (i) such Affiliate is duly licensed under applicable State law to
operate the affected portion of the Leased Properties and, if applicable,
certified to participate in Medicare or Medicaid in connection with its
operations thereat and (ii) such Affiliate agrees in writing to be bound by the
terms of this Master Lease and Sun acknowledges in writing that such transfer
shall not impair or in any way exonerate Sun’s obligations as Guarantor pursuant
to the terms of the Guaranty.
 
22.2 Corporate or Partnership Transactions.  If any Lessee, any Guarantor, any
Facility manager which is an Affiliate of Lessee or any Guarantor or any member
of any Lessee is a corporation or limited liability company, then, except as
otherwise provided in this Section 22.2, the merger, consolidation or
reorganization of such corporation or limited liability company and/or the sale,
issuance, or transfer, cumulatively or in one transaction, of any voting stock
or
 
-60-

--------------------------------------------------------------------------------


other equity interests, by Lessee, any Guarantor or any manager which is an
Affiliate of Lessee or any Guarantor or the members or stockholders of record of
any of them as of the date of this Master Lease, which results in a change in
the voting control of such entity, shall constitute a Transfer, provided,
however, that Lessor’s consent shall not be required with respect to Lessee’s
transfer of all or substantially all of its assets and liabilities to, or its
merger or consolidation with, its parent corporation or a subsidiary, direct or
indirect, of its parent corporation, but (i) the obligations of any Guarantor
shall remain in full force and effect notwithstanding such transfer, merger or
consolidation, and (ii) no such transfer, merger or consolidation shall diminish
or in any way adversely affect any of Lessor’s cross-default and
cross-collateralization rights with respect to any other lease and this Master
Lease.  If Lessee, any Guarantor of this Master Lease, or any manager which is
an Affiliate of Lessee or any Guarantor is a joint venture, partnership or other
association, then the sale, issuance or transfer, cumulatively or in one
transaction, within any five (5) year period of either voting control or of a
twenty percent (20%) or greater interest in, or the termination of, such joint
venture, partnership or other association, shall constitute a Transfer.  The
provisions of this Section 22.2 shall not apply to transaction involving the
securities of any Guarantor so long as such Guarantor is a reporting company
under Section 12(g) of the Securities Act of 1934, as amended or its stock is
traded on the New York Stock Exchange or other national securities market, nor
to any transaction involving the securities of Lessee if, after giving effect to
such transaction, such Guarantor retains voting control over Lessee.
 
22.3 Subordination and Attornment.  Lessee shall insert in any sublease
permitted by Lessor provisions to the effect that (i) such sublease is subject
and subordinate to all of the terms and provisions of this Master Lease and to
the rights of Lessor thereunder, (ii) if this Master Lease terminates before the
expiration of such sublease, the sublessee thereunder will, at Lessor’s option,
attorn to Lessor and waive any right the sublessee may have to terminate the
sublease or to surrender possession thereunder, as a result of the termination
of  this Master Lease, and (iii) if the sublessee receives a written Notice from
Lessor or Lessor’s assignee, if any, stating that an Event of Default has
occurred under this Master Lease, the sublessee shall thereafter be obligated to
pay all rentals accruing under said sublease directly to the party giving such
Notice, or as such party may direct.  All rentals received from the sublessee by
Lessor or Lessor’s assignees, if any, as the case may be, shall be credited
against the amounts owing by Lessee under this Master Lease.
 
22.4 Sublease Limitation.  No sublease of any Leased Property is permitted,
except as specifically set forth in attached Exhibit G.  If a sublease of any
Leased Property is permitted under attached Exhibit G, nonetheless, Lessee shall
not sublet such Leased Property on any basis such that the rental to be paid by
the sublessee thereunder would be based, in whole or in part, on either (i) the
income or profits derived by the business activities of the sublessee, or (ii)
any other formula such that any portion of the sublease rental received by
Lessor would fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto.  The
parties agree that this paragraph shall not be deemed waived or modified by
implication, but may be waived or modified only by an instrument in writing
explicitly referring to this paragraph by number.
 
-61-

--------------------------------------------------------------------------------


ARTICLE XXIII                                           
 
23.1 Officer’s Certificates and Financial Statements.  Lessee will furnish and
will cause any Guarantor to furnish the following statements to Lessor:
 
(a) Within ninety-five (95) days after the end of Lessees’ Fiscal Years or
concurrently with the filing by Sun of its annual report on Form 10K with the
SEC, whichever is later:  (i) Sun’s Financial Statements; (ii) Financials for
each of the Facilities for the fiscal year last completed (and, if any such
Financials are thereafter provided to a Guarantor for such Fiscal Year, a copy
thereof within fifteen (15) days after the same are so provided) in each case
certified by an Executive Officer of Lessee; (iii) an Officer’s Certificate of
Lessee stating that Lessee is not in default in the performance or observance of
any of the terms of this Master Lease, or if Lessee is in default, specifying
all such defaults, the nature thereof, and the steps being taken to remedy the
same and (iv) a report with respect to the financial statements from Sun’s
accountants, which report shall be unqualified as to going concern and scope of
audit of Sun and its subsidiaries and shall provide in substance that (a) such
consolidated financial statements present fairly the consolidated financial
position of Sun and its subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (b) that the examination by Sun’s accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
 
(b) Within fifty (50) days after the end of each of Lessee’s Fiscal Year
quarters or concurrently with the filing by Sun of its quarterly report on Form
10Q with the SEC, whichever is later (i) a copy of any and all Financials for
such period, and (ii) an Officer’s Certificate of each Lessee, stating that
Lessee is not in default of any covenant set forth in Article VIII of this
Master Lease, or if Lessee is in default, specifying all such defaults, the
nature thereof and the steps being taken to remedy the same;
 
(c) Upon Lessor’s request from time to time, such additional information and
unaudited quarterly financial information concerning the Leased Properties and
Lessee as Lessor may require for its on-going filings with the Securities and
Exchange Commission, under both the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, including, but not limited to, 10-Q
Quarterly Reports, 10-K Annual Reports and registration statements to be filed
by Lessor during the Term of this Master Lease, subject to the conditions that
neither Lessee nor Guarantor shall be required to disclose information that is
material non-public information or is subject to the quality assurance immunity
or is subject to attorney-client privilege or the attorney work product
doctrine;
 
(d) Within forty (40) days after the end of each month, a financial report for
each of the Facilities for such month, including detailed statements of income
and expense and detailed operational statis­tics regarding occupancy rates,
patient mix and patient rates by type for each Facility;
 
-62-

--------------------------------------------------------------------------------


(e) Within thirty (30) days of receipt thereof, copies of surveys performed by
the appropriate governmental agencies for licensing or certification purposes,
and any plan of correction as approved by the State;
 
(f) Prompt Notice to Lessor of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity, (any of which is called
a “Proceeding”), known to Lessee, the result of which Proceed­ing would
reasonably be expected to be to (i) revoke or suspend or terminate or modify in
a way adverse to Lessee, or fail to renew or fully continue in effect, any
license or certificate or operating authority pursuant to which Lessee carries
on any part of the Primary Intended Use of all or any portion of the Leased
Properties, or (ii) suspend, terminate, adversely modify, or fail to renew or
fully continue in effect any cost reimbursement or cost sharing program by any
state or federal governmental agency, including but not limited to Medicaid or
Medicare or any successor or substitute therefor, if the effect thereof is or
reasonably could be anticipated to be materially adverse to Lessee or the Leased
Properties, or (iii) seek return of or reimbursement for any funds previously
advanced or paid pursuant to any such program, if the effect thereof is or
reasonably could be anticipated to be materially adverse to Lessee or the Leased
Properties, or (iv) impose any bed hold, limitation on patient admission or
similar restriction on the Leased Properties, or (iv) prosecute any party with
respect to the operation of any activity on the Leased Properties or enjoin any
party or seek any civil penalty in excess of Twenty Thousand Dollars
($20,000.00) in respect thereof;
 
(g) As soon as it is prepared in a Lease Year, a capital and operating budget
for each  Facility for that and the following Lease Year; and
 
(h) Within fifteen (15) days of Lessee’s receipt thereof, copies of Medicaid
rate letters.
 
23.2 Public Offering Information.  Lessee specifically agrees that Lessor may
include financial information and such information concerning the operation of
the Facilities which does not violate the confidentiality of the
facility-patient relationship and the physician-patient privilege under
applicable laws, in offering memoranda or prospectuses, or similar publications
in connection with syndications, private placements or public offerings of
Lessor’s securities or interests, and any other reporting requirements under
applicable Federal and State Laws, including those of any successor to
Lessor.  Unless otherwise agreed by Lessee or Guarantor, Lessor shall not revise
or change the wording of information previously publicly disclosed by Lessee or
Guarantor and furnished to Lessor pursuant to Section 23.1 or this Section
23.2.  Lessee agrees to provide such other reasonable information necessary with
respect to Lessee and its Leased Property to facilitate a public offering or to
satisfy SEC or regulatory disclosure requirements.  Lessor shall provide to
Lessee a copy of any information prepared by Lessor to be published, and Lessee
shall have a reasonable period of time (not to exceed three (3) days) after
receipt of such information to notify Lessor of any corrections.
 
23.3 Lessor’s Obligations.  Lessor acknowledges and agrees that certain of the
information contained in the Financial Statements and/or in the Financials may
be non-public financial or operational information with respect to the Sun, the
Lessees and/or the Leased Properties. Lessor further agrees (i) to maintain the
confidentiality of such non-public information; provided, however, Lessor shall
have the right to share such information with its accountants, attorneys and
other consultants provided such disclosure is not prohibited by applicable state
or federal securities laws and (ii) that it shall not engage in any transactions
with respect to the stock or other equity or debt securities of Sun based on any
such non-public information.
 
-63-

--------------------------------------------------------------------------------


ARTICLE XXIV                                           
 
24.1 Lessor’s Right to Inspect.  Upon reasonable advance notice to Lessee,
Lessee shall permit Lessor and its authorized representatives to inspect its
Leased Property during usual business hours.  Lessor shall take care to minimize
any disturbance of or inconvenience to any residents of any Leased Property,
except in the case of emergency, and to conduct such inspections in compliance
with applicable laws governing the confidentiality of patient information,
including the Health Insurance Portability and Accountability Act.
 
ARTICLE XXV                                           
 
25.1 No Waiver.  No failure by Lessor to insist upon the strict performance of
any term hereof or to exercise any right, power or remedy consequent upon a
breach thereof, and no acceptance of full or partial payment of Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of any such term.  No waiver of any breach shall affect or alter this Master
Lease, which shall continue in full force and effect with respect to any other
then existing or subsequent breach.
 
ARTICLE XXVI                                           
 
26.1 Remedies Cumulative.  To the extent permitted by law, each legal, equitable
or contractual right, power and remedy of Lessor now or hereafter provided
either in this Master Lease or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power and remedy, and
the exercise or beginning of the exercise by Lessor of any one or more of such
rights, powers and remedies shall not preclude the simultaneous or subsequent
exercise by Lessor of any or all of such other rights, powers and remedies.
 
ARTICLE XXVII                                           
 
27.1 Acceptance of Surrender.  No surrender to Lessor of this Master Lease or of
any Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Lessor, and no
act by Lessor or any representative or agent of Lessor, other than such a
written acceptance by Lessor, shall constitute an acceptance of any such
surrender.
 
ARTICLE XXVIII                                           
 
28.1 No Merger of Title.  There shall be no merger of this Master Lease or of
the leasehold estate created thereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (i) this Master Lease or the leasehold estate created hereby or any
interest in this Master Lease or such leasehold estate, and (ii) the fee estate
in each Leased Property.
 
-64-

--------------------------------------------------------------------------------


28.2 No Partnership.  Nothing contained in this Master Lease shall be deemed or
construed to create a partnership or joint venture between Lessor and Lessee or
to cause either party to be responsible in any way for the debts or obligations
of the other or any other party, it being the intention of the parties that the
only relationship hereunder is that of lessor and lessee.
 
ARTICLE XXIX                                           
 
29.1 Conveyance by Lessor.  If Lessor or any successor owner of any Leased
Property conveys such Leased Property in accordance with the terms hereof other
than as security for a debt, Lessor or such successor owner, as the case may be,
shall thereupon be released from all future liabilities and obligations of
Lessor under this Master Lease arising or accruing from and after the date of
such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner upon Lessor’s delivery
to the new owner of any prepaid Rent then held by Lessor with respect to such
Leased Property.
 
ARTICLE XXX                                           
 
30.1 Quiet Enjoyment.  So long as Lessee pays all Rent as it becomes due and
complies with all of the terms of this Master Lease and performs its obligations
thereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Properties hereby leased for the Term, free of any claim or other action by
Lessor or anyone claiming by, through or under Lessor, but subject to all liens
and encumbrances of record as of the Commencement Date or thereafter provided
for in this Master Lease or consented to by Lessee.  Except as otherwise
provided in this Master Lease, no failure by Lessor to comply with the foregoing
covenant shall give Lessee any right to cancel or terminate this Master Lease or
abate, reduce or make a deduction from or offset against the Rent or any other
sum payable under such  Lease, or to fail to perform any other obligation of
Lessee.  Lessee shall, however, have the right, by separate and independent
action, to pursue any claim it may have against Lessor as a result of a breach
by Lessor of the covenant of quiet enjoyment contained in this Article.
 
ARTICLE XXXI                                           
 
31.1 Notices.  Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:
 
To Lessee:                                           c/o Sun Healthcare Group,
Inc.
101 Sun Avenue, NE
Albuquerque, NM  87109
Attention: Director of Real Estate
Fax Number: 505-468-4998
Attention: General Counsel
Fax Number: 505-468-4747
 
-65-

--------------------------------------------------------------------------------




With a copy to:                                SunBridge Healthcare Corporation
(that shall not                                           18831 Von Karman,
Suite 400
constitute notice)                                           Irvine, CA  92612
Attention:  General Counsel
Fax Number:  949-255-7055


And with a copy to:                                           The Nathanson
Group PLLC
(that shall not                                           One Union Square
constitute notice)                                           600 University
Street, Suite 2000
Seattle, WA 98101
Attn:                      Randi S. Nathanson
Fax Number:                                206-623-1738


To Lessor:                                                      c/o Omega
Healthcare Investors, Inc.
9690 Deereco Road,  Suite 100
Timonium, MD 21093
Attn.: Daniel J. Booth
Telephone No.: (410) 427-1700
Facsimile No.:  (410) 427-8800
 
And with copy to                                                      Doran
Derwent, PLLC
(which shall not
125 Ottawa Ave., Suite 420

 
constitute notice):
Grand Rapids, Michigan 49503

 
Attn: Mark E. Derwent

Telephone No.: (616) 451-8690
Facsimile No.: (616) 451-8697
 
or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.  If Lessee has vacated the Leased Properties,
Lessor’s Notice may be posted on the door of a Leased Property.
 
ARTICLE XXXII                                           
 
32.1 Right of First Opportunity. Except as otherwise specifically provided
herein, in the event Lessor determines that it wants to sell the Non-Litchfield
Facilities at any time during the Initial Continuing Term or any Renewal Term,
Lessor shall first in writing offer to enter into negotiations for such sale
with the applicable Lessee or any Affiliate of such Lessee (a “Seller’s
Notice”). If the applicable Lessee or an Affiliate thereof (“Buyer”) shall
within ten (10) days from receipt of Seller’s Notice give Seller Notice ( a
“Buyer’s Notice”) that it wishes to enter into good faith negotiations for the
purchase of the Leased Properties (a “Notice of Interest”) within the
above-described ten (10) day period, Seller and Buyer shall enter into good
faith negotiations for a period of thirty (30) days from Seller’s receipt of the
Notice of Interest (the “Negotiation Period”) for the sale and purchase of the
Leased Properties. If during the
 
-66-

--------------------------------------------------------------------------------


Negotiation Period a written agreement with respect to the purchase and sale of
the Leased Properties (a “Purchase Agreement”) is executed by Seller and Buyer,
Seller shall sell and Buyer shall purchase the Leased Properties on the terms
and conditions set forth in the Purchase Agreement.  If (i) a Notice of Interest
is not given as set forth above, then, for a period of one (1) year after the
expiration of the time within which a Notice of Interest was required to be
given, or (ii) a Notice of Interest is given but Seller and Buyer do not execute
a Purchase Agreement during the Negotiation Period, for a period of one (1) year
from the expiration of the Negotiation Period, if Seller in its sole discretion
continues to desire to sell all, but not less than all, of the Leased
Properties, Seller shall be free to sell all but not less than all of the Leased
Properties to any third party for a Cash Price that is not less than ninety
eight percent (98%) of a Cash Price offered by written notice to Seller by Buyer
during the Negotiation Period, free from any claim of any right to purchase the
Leased Properties by Buyer, Sun or any Affiliate of Buyer or Sun but subject in
each instance to the rights of the Lessee under this Master Lease, including
under this Section 32 with respect to future sales of the Leased
Properties.  For purposes of the preceding sentence, a “Cash Price” shall be the
amount to be received by Seller in cash or equivalent upon the closing of the
sale net of prorations and expenses to be borne by Seller.  If the Leased
Properties are not sold within such one (1) year period, before entering into
negotiations with any third party for the sale of the Leased Properties Seller
shall first offer to enter into negotiations for the sale thereof to Buyer
pursuant to the process described above.  The foregoing right of first offer (i)
is not assignable by Lessee except to an Affiliate of Lessee, (ii) shall
simultaneously and automatically terminate upon termination of this Master
Lease, (iii) shall not under any circumstances be extended, modified or in any
way altered except by a writing executed by Lessor and Lessee and (iv) shall not
apply in the event of either (A) a sale by Omega of all or substantially all of
the assets of it and its subsidiaries or (B) a sale/leaseback transaction by
Omega with respect to the Leased Properties for financing purposes. 
 
32.2 Appraisers.  If it becomes necessary to determine the Fair Market Rental of
the Leased Property for any purpose of this Lease, Lessor and Lessee shall first
attempt to agree on such Fair Market Rental.  If Lessor and Lessee are not able
to so agree within a reasonable period of time not to exceed forty-five (45)
days, then Lessor and Lessee shall attempt to agree upon a single appraiser to
make such determination.  If Lessor and Lessee are unable to agree upon a single
arbitrator within thirty (30) days thereafter, then the party required or
permitted to give Notice of such required determination shall include in the
Notice the name of a person selected to act as appraiser on its behalf.  Within
ten (10) days after such Notice, Lessor (or Lessee, as the case may be) shall by
Notice to Lessee (or Lessor, as the case may be) appoint a second person as
appraiser on its behalf.  The appraisers thus appointed, each of whom must be a
member of the American Institute of Real Estate Appraisers (or any successor
organization thereto) and experienced in appraising nursing home properties,
shall, within forty-five (45) days after the date of the Notice appointing the
first appraiser, proceed to appraise the Leased Property to determine the Fair
Market Rental thereof as of the relevant date (giving effect to the impact, if
any, of inflation from the date of their decision to the relevant date);
provided, however, that if only one appraiser has been so appointed, or if two
appraisers have been so appointed but only one such appraiser has made such
deter­mination within fifty (50) days after the making of Lessee’s or Lessor’s
request, then the determination of such appraiser shall be final and binding
upon the parties.  If two appraisers have been appointed and have made their
determinations within the respective requisite periods set forth above and if
the difference between the amounts so determined does not exceed ten percent
(10%) of the lesser of such amounts, then the Fair
 
-67-

--------------------------------------------------------------------------------


Market Rental shall be an amount equal to fifty percent (50%) of the sum of the
amounts so determined.  If the difference between the amounts so determined
exceeds ten percent (10%) of the lesser of such amounts, then such two
appraisers shall have twenty (20) days to appoint a third appraiser.  If no such
appraiser has been appointed within such twenty (20) days or within ninety (90)
days of the original request for a determination of Fair Market Rental,
whichever is earlier, either Lessor or Lessee may apply to any court having
jurisdiction to have such appointment made by such court.  Any appraiser
appointed by the original appraisers or by such court shall be instructed to
determine the Fair Market Rental within forty-five (45) days after appointment
of such appraiser.  The determination of the appraiser which differs most in
terms of dollar amount from the determinations of the other two appraisers shall
be excluded, and the average of the sum of the remaining two determinations
shall be final and binding upon Lessor and Lessee as the Fair Market Rental of
the Leased Property, as the case may be.
 
This provision for determining by appraisal shall be specifically enforceable to
the extent such remedy is available under applicable law, and any determination
hereunder shall be final and binding upon the parties except as otherwise
provided by applicable law.  Lessor and Lessee shall each pay the fees and
expenses of the appraiser appointed by it and each shall pay one-half (½) of the
fees and expenses of the third appraiser and one-half (½) of all other costs and
expenses incurred in connection with each appraisal.
 
ARTICLE XXXIII                                           
 
33.1 Breach by Lessor.  Lessor shall not be in breach of this Master Lease
unless Lessor fails to observe or perform any term, covenant or condition of
this Master Lease on its part to be performed and such failure continues for a
period of thirty (30) days after Lessor receives written Notice from Lessee
specifying such failure and the necessary curative action.  If the failure
cannot with due diligence be cured within a period of thirty (30) days, the
failure shall not be deemed to continue if Lessor, within said thirty (30) day
period, proceeds promptly and with due diligence to cure the failure and
diligently completes the curing thereof, such additional time not to exceed
thirty (30) days.  The time within which Lessor shall be obligated to cure any
such failure shall also be subject to extension of time due to the occurrence of
any Unavoidable Delay.
 
33.2 Compliance With Facility Mortgages.  Lessee covenants and agrees that it
will duly and punctually observe, perform and comply with all of the terms,
covenants and conditions (including, without limitation, covenants requiring the
keeping of books and records and delivery of Financial Statements) of any
Facility Mortgage(s) and that it will not directly or indirectly do any act or
suffer or permit any condition or thing to occur which would or might constitute
a default under the Facility Mortgage.  Anything hereof to the contrary
notwithstanding, Lessee shall be obligated to conform to the additional
reporting and other requirements of a Facility Mortgage which are not also
requirements hereunder, only if Lessee is specifically made aware of such
additional requirements and consents thereto in advance.  Lessee shall have no
liability for any payments of principal or interest under any Facility Mortgage.
 
-68-

--------------------------------------------------------------------------------


ARTICLE XXXIV                                           
 
34.1 Facility Trade Names.  If this Master Lease is terminated by reason of an
Event of Default or Lessor exercises its option to purchase Lessee’s Personal
Property pursuant to Section 35.1, Lessor shall be permitted to use the name(s)
under which any Facility has done business during the Term (the “Facility Trade
Names”); provided, however, that nothing herein shall be construed as granting
Lessor any right to use the name “SunBridge” or “Sun” or “Mediplex”or
“Harborside” or “Peak” any variation thereof. Lessee shall not, after any
termination of this Master Lease, use any Facility Trade Name in the same market
in which any of the Facilities is located in connection with any business that
competes with any Facility.
 
34.2 Transfer of Operational Control of the Facilities. Upon the expiration or
earlier termination of the Term other than as a result of the purchased of the
Leased Properties by Lessee pursuant to Section 32,
 
(a) Lessee shall enter into one or more OTAs in the form of Exhibit E hereto
with respect to the Leased Properties and shall transfer operational control of
the Facilities to Lessor or Lessor’s nominee pursuant to the terms of such OTAs,
 
(b) To the extent permitted by law, Lessee shall provide all necessary
information requested by Lessor or its nominee for the preparation and filing of
any and all necessary applications or notifications of any federal or state
governmental authority having jurisdiction over a change in the operational
control of the Leased Properties, and Lessee shall use its commercially
reasonable efforts to cause the operating healthcare licenses held by Lessee to
be transferred to Lessor or to Lessor’s nominee or shall cooperate in the
efforts of Lessor or Lessor’s nominee to secure operating healthcare licenses
with respect to the Leased Properties in its own name,
 
(c) Lessee shall engage only in transactions or other activities with respect to
the Leased Properties which are in the ordinary course of business and shall
perform all maintenance and repairs reasonably necessary to keep the Leased
Properties in satisfac­tory operating condition and repair, and shall maintain
the supplies and foodstuffs at levels which are consistent and in compliance
with all health care regulations, and shall not sell or remove any Personal
Property except in the ordinary course of business; provided, however, that (i)
Lessee shall have no obligation to make any Material Capital Improvements to any
of the Leased Properties unless Lessor agrees to pay for the cost thereof and
(ii) Lessee shall have no liability for any damage which may be suffered by it
or Lessor as a result of the failure of Lessee to make any such Material Capital
Improvements; provided, further, that nothing herein shall affect any claims
which Lessor may have against Lessee in the event this Master Lease was
terminated as a result of an Event of Default,
 
(d)  To more fully preserve and protect Lessor’s rights under this Section 34.2,
Lessee does hereby make, constitute and appoint Lessor its true and lawful
attorney-in-fact, for it and in its name, place and stead to execute and deliver
all such instruments and documents, and to do all such other acts and things, as
Lessor may deem to be necessary or desirable to protect and preserve the rights
granted under this Section
 
-69-

--------------------------------------------------------------------------------


34.2, including, without limitation, the preparation, execution and filing with
the Board of Health of the State or other appropriate agency of the State or
department any and all required “Letters of Responsibility” or similar
documents.  Lessee further hereby grants to Lessor the full power and authority
to appoint one or more substitutes to perform any of the acts that Lessor is
authorized to perform under this Section 34.2, with a right to revoke such
appointment of substitution at pleasure.  The power of attorney granted pursuant
to this Section is coupled with an interest and therefore is irrevocable.  Any
person dealing with Lessor may rely upon the representation of Lessor relating
to any authority granted by this power of attorney, including the intended scope
of the authority, and may accept the written certificate of Lessor that this
power of attorney is in full force and effect.  Photographic or other facsimile
reproductions of this Master Lease may be made and delivered by Lessor, and may
be relied upon by any person to the same extent as though the copy were an
original.  Anyone who acts in reliance upon any representation or certificate of
Lessor, or upon a reproduction of the Lease, shall not be liable for permitting
Lessor to perform any act pursuant to this power of attorney.  Notwithstanding
the foregoing, Lessor shall not exercise this power of attorney  until, and only
during the continuance of, an uncured Event of Default under this Master
Lease.  Lessor shall provide to Lessee copies of any writing as to which Lessor
has exercised the power of attorney.
 
34.3 Intangibles and Personal Property.  Notwithstanding any other provision
hereof but subject to Section 6.4 relating to the security interest in favor of
Lessor, Lessor’s Personal Property shall not include goodwill nor shall it
include any other intangible personal property that is severable from Lessor’s
“interests in real property” within the meaning of Section 856(d) of the Code,
or any similar or successor provision thereto.  All of Lessor’s Personal
Property is leased to Lessee pursuant to the terms hereof.
 
ARTICLE XXXV                                           
 
35.1 Arbitration.   Except with respect to (i) the payment of Rent, and (ii) any
proceedings for possession of any Leased Property, or (iii) valuation questions
that are to be resolved by appraisal as set forth in Section 33, hereof, in case
any controversy arises between the parties hereto as to any of the requirements
of this Master Lease or the performance thereof, and the parties are unable to
settle the controversy by agreement or as otherwise provided herein, the
controversy shall be resolved by arbitration.  The arbitration shall be
conducted by three arbitrators selected in accordance with the procedures of the
American Arbitration Association and in accordance with its rules and
procedures.  The decision of the arbitrators shall be final, binding and
enforceable and judgment may be entered thereon in any court of competent
jurisdiction.  The decision shall set forth in writing the basis for the
decision.  In rendering the decision and award, the arbitrators shall not add
to, subtract from, or otherwise modify the provisions of this Master Lease.  The
expense of the arbitration shall be divided between Lessor and Lessee unless
otherwise specified in the award.  Each party in interest shall pay the fees and
expenses of its own counsel.  Lessor and Lessee shall attempt to agree on a
location for the arbitration, and if they are unable to agree within a
reasonable period of time, then the arbitration shall be conducted in Baltimore,
Maryland.  In any arbitration, the parties shall be entitled to conduct
discovery in the same manner as permitted under Federal Rules of Civil Procedure
26 through 37.  No provision in this Article shall limit the right of any party
to this Master Lease to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, after, or during the pendency of any arbitration,
and the exercise of any such remedy does not waive the right of either party to
arbitration.
 
-70-

--------------------------------------------------------------------------------


ARTICLE XXXVI                                           
 
36.1 Indemnification of Lessor.  Except with respect to matters as to which Sun
is entitled to indemnification pursuant to Section 36.2, Sun hereby agrees to
indemnify each Lessor Indemnified Party against any Proceeding, that it may
incur in connection with the issuance by Sun to Omega and subsequent sale by
Omega of the Conversion Shares arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact by Sun or any of its affiliates or
any person acting on its or their behalf contained in any of the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares
or in any Sun SEC filing incorporated by reference in either the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares
or (ii) any omission or alleged omission to state therein any material fact
necessary in order to make the statements by Sun or any of its affiliates or any
person acting on its or their behalf contained in any of the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares
or in any Sun SEC filing incorporated by reference in either the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares,
in the light of the circumstances under which they were made, not
misleading.  Sun hereby agrees to reimburse each Lessor Indemnified Party for
any reasonable legal or other expenses incurred by such Lessor Indemnified Party
in investigating or defending any such Proceeding; provided, however, that the
foregoing indemnity shall not apply to any Proceeding to the extent that it
arises out of, or is based upon, the gross negligence or willful misconduct of
Lessor in connection therewith.   Furthermore, the foregoing indemnity rights
will not take effect unless and until the total amount of the indemnification in
the aggregate is ten thousand dollars ($10,000) or greater.
 
36.2 Indemnification of Sun.  Except with respect to matters as to which Lessor
is entitled to indemnification pursuant to Section 36.1, Lessor hereby agrees to
indemnify Sun against any Proceeding, that it may incur in connection with the
issuance by Sun to Omega and subsequent sale by Omega of the Conversion Shares
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact by Lessor or any of its affiliates or any person acting on its or
their behalf included with the express written consent of Lessor in any of the
Registration Statement or any Prospectus filed by Sun with respect to the
Conversion Shares or in any Sun SEC filing incorporated by reference in any of
the Registration Statement or any Prospectus filed by Sun with respect to the
Conversion Shares or (ii) any omission or alleged omission to state any material
fact necessary in order to make the statements by Lessor or any of its
affiliates or any person acting on its or their behalf included with the express
written consent of Lessor in any of the Registration Statement or any Prospectus
filed by Sun with respect to the Conversion Shares or in any Sun SEC filing
incorporated by reference in the Registration Statement or any Prospectus filed
by Sun with respect to the Conversion Shares, in the light of the circumstances
under which they were made, not misleading.  Lessor hereby agrees to reimburse
Sun for any reasonable legal or other expenses incurred by such Sun in
investigating or defending any such Proceeding; provided, however, that the
foregoing indemnity shall not apply to any Proceeding to the extent that it
arises out of, or is based upon, the gross negligence or willful misconduct of
Sun in connection therewith.  Furthermore, the foregoing indemnity rights will
not take effect unless and until the total amount of the indemnification in the
aggregate is ten thousand dollars ($10,000) or greater.
 
-71-

--------------------------------------------------------------------------------


36.3 Conduct of Claims.
 
36.3.1 Whenever a claim for indemnification shall arise under this Section 36,
the party seeking indemnification (the “Indemnified Party”), shall notify the
party from whom such indemnification is sought (the “Indemnifying Party”) in
writing of the Proceeding and the facts constituting the basis for such claim in
reasonable detail;
 
36.3.2 Such Indemnifying Party shall have the right to retain the counsel of its
choice in connection with such Proceeding and to participate at its own expense
in the defense of any such Proceeding; provided, however, that counsel to the
Indemnifying Party shall not (except with the consent of the relevant
Indemnified Party) also be counsel to such Indemnified Party.  In no event shall
the Indemnifying Party be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from its own counsel for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; and
 
36.3.3 No Indemnifying Party shall, without the prior written consent of the
Indemnified Parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Section unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.
 
36.7.                      Survival of the Representations, Warranties,
etc.  The respective representations, warranties, and agreements made in the
Existing Sun Master Lease by or on behalf of the parties hereto with respect to
the issuance and subsequent resale of the Conversion Shares shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
other party to this Master Lease or any officer, director or employee of, or
person controlling or under common control with, such party and will survive the
amendment and restatement of the Existing Sun Master Lease.


ARTICLE XXXVII                                           
 
37.1 Survival, Choice of Law.  Anything contained elsewhere to the contrary
notwithstanding, all claims against, and liabilities of, Lessee or Lessor
arising prior to the date of termination of this Master Lease shall survive such
termination.  If any late charges provided for in any  provision of this Master
Lease are based upon a rate in excess of the maximum rate permitted by
applicable law, the parties agree that such charges shall be fixed at the
maximum permissible rate.  Neither this Master Lease nor any provision thereof
may be changed, waived, discharged or terminated except by an instrument in
writing and in recordable form signed by Lessor and Lessee.  All of the terms
and provisions of this Master Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  The
headings in this Master Lease are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof. This Master Lease shall be
governed by and construed in accordance with the laws of the state of Maryland,
except as to matters which, under applicable procedural conflicts of laws rules
require the application of laws of the applicable State.
 
-72-

--------------------------------------------------------------------------------


LESSEE CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS
OF THE STATES OF MARYLAND, AND AGREES THAT ALL DISPUTES CONCERNING THIS MASTER
LEASE BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF MARYLAND.
LESSEE FURTHER CONSENTS TO IN PESONAM JURISDICTION BEFORE THE STATE AND FEDERAL
COURTS OF EACH STATE WITH RESPECT TO ANY ACTION COMMENCED BY LESSOR SEEKING TO
RETAKE POSSESSION OF ANY OR ALL OF THE LEASED PROPERTIES. LESSEE AGREES THAT
SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE UNDER
THE LAWS OF THE STATE OF MARYLAND, AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE
IN THE STATES OF MARYLAND OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH THE
TERMS HEREOF, LOCATED IN THE STATES.
 
37.2 Limitation on Recovery.  Lessee specifically agrees to look solely to
Lessor’s interest in the Leased Properties covered by this Master Lease for
recovery of any judgment from Lessor or Omega, it being specifically agreed that
no constituent shareholder, member, manager, officer or director of Lessor shall
ever be personally liable for any such judgment or for the payment of any
monetary obligation to Lessee.  Furthermore, neither Lessor (original or
successor) nor Omega shall ever be liable to Lessee for any indirect or
consequential damages suffered by Lessee from whatever cause.
 
37.3 Consents.  Whenever the consent or approval of Lessor is required
hereunder, Lessor may in its sole discretion and without reason withhold that
consent or approval unless otherwise specifically provided.  Lessee’s consent
with respect to Legal Requirements shall not be deemed to be unreasonably
withheld or delayed if Lessee determines that the requested covenant, agreement,
restriction or encumbrance to be created by Lessor would materially and
adversely affect Lessee’s leasehold rights hereunder.
 
37.4 Counterparts.  This Master Lease may be executed in separate counterparts,
each of which shall be considered an original when each party has executed and
delivered to the other one or more copies of this Master Lease.
 
37.5 Options Personal.  The renewal options granted to the Lessee in this Master
Lease are granted solely to the Lessee and are not assignable or transferable
except in connection with a transfer or assignment of this Master Lease as
permitted in Article XXII.  Any attempt to assign or transfer such options shall
be void and of no force and effect.
 
-73-

--------------------------------------------------------------------------------


37.6 Rights Cumulative.  Except as provided herein to the contrary, the
respective rights and remedies of the parties specified in this Master Lease
shall be cumulative and in addition to any rights and remedies not specified in
this Master Lease. 
 
37.7 Entire Agreement.  There are no oral or written agreements or
representations between the parties hereto affecting this Master Lease. Except
as otherwise provided in Article XXXVI, this Master Lease supersedes and cancels
any and all previous negotiations, arrangements, representations, brochures,
agreements and understandings, if any, between Lessor and Lessee with respect to
this Master Lease including, but not limited to, the Existing Sun Master Lease
and any and all documents executed in contemplation thereof or pursuant thereto,
including the Forbearance Agreement dated as of October 13, 1999 among Lessor,
Lessees, Sun and certain Affiliates thereof (the “Forbearance
Agreement”).  Lessor and Lessee acknowledge and agree that the Harborside Master
Lease has been terminated and the Peak Litchfield Lease has expired according to
its terms.
 
37.8 Amendment in Writing.  No provision of this Master Lease may be amended
except by an agreement in writing signed by Lessor and Lessee.
 
37.9 Severability.  If any provision of this Master Lease or the application of
such provision to any person, entity or circumstance is found invalid or
unenforceable by a court of competent jurisdiction, such determination shall not
affect the other provisions of this Master Lease and all other provisions of
this Master Lease shall be deemed valid and enforceable.
 
37.10 Successors.  The term “Lessor” shall mean only the owner or owners at the
time in question of fee title to the Leased Properties.  In the event of any
transfer of the Lessor’s  interest in this Master Lease, Lessor named in this
Master Lease (and in case of any subsequent transfers, the then grantor) shall
be relieved from and after the date of the transfer of all liability as respects
Lessor’s obligations to be performed thereafter.  Any funds in the hands of
Lessor or the then grantor at the time of the transfer, in which Lessee has an
interest, shall be delivered to the grantee.  All rights and obligations of
Lessor and Lessee under this Master Lease shall extend to and bind the
respective heirs, executors, administrators and the permitted concessionaires,
successors, subtenants and assignees of the parties.  If there is more than one
(1) Lessee under this Master Lease, each shall be bound jointly and severally by
the terms, covenants and agreements contained therein.
 
37.11 Time of the Essence.  Time is of the essence of all provisions of this
Master Lease of which time is an element.
 
ARTICLE XXXVIII                                           
 
38.1 Commissions.  Each party represents and warrants to the other that no real
estate commission, finder’s fee or the like is due and owing to any person in
connection with this Master Lease.  Each party agrees to save, indemnify and
hold the other harmless from and against any and all claims, liabilities or
obligations for brokerage, finder’s fees or the like in connection with this
Master Lease or the transactions contemplated hereby, asserted by any person on
the basis of any statement or act alleged to have been made or taken by the
indemnifying party.
 
-74-

--------------------------------------------------------------------------------


ARTICLE XXXIX                                           
 
39.1 Memorandum of Lease.  Lessor and Lessee shall, promptly upon the request of
either, enter into a short form memorandum of this Master Lease, in form
suitable for recording under the laws of the State, in which reference to
the  Lease, and all options contained therein, shall be made. Lessee shall pay
all costs and expenses of recording such memorandum.
 
ARTICLE XL                                
 
40.1 Security Deposit.  Guarantor previously delivered a Security Deposit in the
amount of Three Hundred Sixty Two Thousand Five Hundred Dollars ($362,500) to
Lessor in the form of a Letter of Credit, which Lessor had been holding as
security for the full and faithful performance by Lessee of each and every term,
provision, covenant and condition of this Master Lease (the “Peak L/C”).  In
addition, pursuant to the Harborside Master Lease, the Harborside Lessee had
delivered a Security Deposit in the amount of Eight Hundred Thirty Seven
Thousand Five Hundred Dollars ($837,500) to Lessor in the form of a Letter of
Credit (the “Harborside L/C” and together with the Peak L/C, the “LCs”), which
Lessor had been holding as security for the full and faithful performance by the
Harborside Lessee of each and every term, provision, covenant and condition of
the Harborside Master Lease.  Lessor and Lessee acknowledge and agree that from
and after the Effective Date, the LCs shall be subject to the terms and
conditions of the Letter of Credit Agreement, and shall be held by Lessor as
security for the full and faithful performance by the Lessee of each and every
term, provision, covenant and condition of this Master Lease.  If at any time
the Security Deposit is in the form of cash, it shall be deposited by Lessor
into an account which shall earn interest, which interest shall be added to, and
become part of, the Security Deposit.  The Security Deposit shall not be
considered an advance payment of Rent (or of any other sum payable to Lessor
under this Lease) or a measure of Lessor’s damages in case of a default by
Lessee.  The Security Deposit shall not be considered a trust fund, and Lessee
expressly acknowledges and agrees that Lessor is not acting as a trustee or in
any fiduciary capacity in controlling or using the Security Deposit.  Lessor
shall have no obligation to maintain the Security Deposit separate and apart
from Lessor’s general and/or other funds.  The Security Deposit, less any
portion thereof applied as provided in the Letter of Credit Agreement or in
Section 40.2 shall be returned to Lessee within sixty (60) days following the
expiration of the Term.
 
40.2 Application of Security Deposit.  Upon the occurrence and during the
continuance of an Event of Default, Lessor may, but shall not be required to, in
addition to and not in lieu of any of the rights and remedies available to
Lessor, use and apply all or any part of the Security Deposit to the payment of
any sum in default, or any other sum, including, but not limited to, any damages
or deficiency in reletting the Leased Properties, which Lessor may expend or be
required to expend by reason of the existence of such Event of
Default.  Whenever, and as often as, Lessor has applied any portion of the
Security Deposit to cure (in whole or in part) an Event of Default, Lessee
shall, within ten (10) days after Notice from Lessor, deliver a new letter of
credit to Lessor (or, at Lessor’s option, deposit additional money with Lessor)
sufficient to restore the Security Deposit to the full amount originally
provided or paid, and Lessee’s failure to do so shall constitute an Event of
Default hereunder without any further Notice.
 
-75-

--------------------------------------------------------------------------------


40.3 Transfer of Security Deposit.  If Lessor transfers its interest under this
Lease, Lessor shall assign the Security Deposit to the new lessor and thereafter
Lessor shall have no further liability for the return of the Security Deposit,
and Lessee agrees to look solely to the new lessor for the return of the
Security Deposit.  The provisions of the preceding sentence shall apply to every
transfer of assignment of Lessor’s interest under this Lease.  Lessee agrees
that it will not assign or encumber or attempt to assign or encumber the
Security Deposit and that Lessor, its successors and assigns, may return the
Security Deposit to the least Lessee in possession at the last address for
Notice given by such Lessee and that Lessor shall thereafter be relieved of any
liability therefor, regardless of one or more assignments of this Lease or any
such actual or attempted assignment or encumbrances of the Security Deposit.
 
 
SIGNATURES ON FOLLOWING PAGE
 



 
 
 
-76- 

--------------------------------------------------------------------------------

 
Signature Pages
SECOND AMENDED AND RESTATED MASTER LEASE



IN WITNESS WHEREOF, the parties hereby execute this Second Amended and Restated
Master Lease effective as of the day and year first set forth above.
 
LESSOR:
 
DELTA INVESTORS I, LLC, a Maryland limited liability company, and
DELTA INVESTORS II, LLC, a Maryland limited liability company
OHI ASSET, LLC, a Delaware limited liability company
OHI ASSET (CA), LLC, a Delaware limited liability company
OHI ASSET (CO), LLC, a Delaware limited liability company
OHI ASSET (ID), LLC, a Delaware limited liability company


 
By:
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation, Its Member

 
By:           ___________________________
Name:                      ___________________________
Title:                      ___________________________
 
OHIMA, INC., a Massachusetts corporation
 


By:           ___________________________
Name:                      ___________________________
Title:                      ___________________________
 
OMEGA:
 
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
 


 
By:           ___________________________
Name:                      ___________________________
Title:                      ___________________________
 
STATE OF
MARYLAND                                                                )
) ss.
COUNTY OF
BALTIMORE                                                                )


This instrument was acknowledged before me on the   day of _____________, 2008,
by _________________________, the   of OHIMA, Inc., a Massachusetts corporation,
and Omega Healthcare Investors, Inc., a Maryland corporation, the sole member of
Delta Investors I, LLC, a Maryland limited liability company, Delta Investors
II, LLC, a Maryland limited liability company, OHI Asset, LLC, a Delaware
limited liability company, OHI Asset (CA), LLC, a Delaware limited liability
company, OHI Asset (CO), LLC, a Delaware limited liability company, OHI Asset
(ID), LLC, a Delaware limited liability company, on behalf of said corporations
and companies.


____________________________________
Notary Public, __________ County, ______
My commission expires:

Signature Page -  1 of  3
 
 

--------------------------------------------------------------------------------

 
Signature Pages
SECOND AMENDED AND RESTATED MASTER LEASE





 
LESSEE:
 
SUNBRIDGE CARE ENTERPRISES, INC., a Delaware corporation
SUNBRIDGE CIRCLEVILLE HEALTH CARE CORP., an Ohio corporation
SUNBRIDGE BECKLEY HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE PUTNAM HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE BRASWELL ENTERPRISES, INC., a California corporation
SUNBRIDGE MEADOWBROOK REHABILITATION CENTER, a California corporation
SUNBRIDGE REGENCY REHAB HOSPITALS, INC., a California corporation
SUNBRIDGE DUNBAR HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE MARION HEALTH CARE CORP., an Ohio corporation
SUNBRIDGE SALEM HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE REGENCY-NORTH CAROLINA, INC., a North Carolina corporation
SUNBRIDGE HEALTHCARE CORPORATION, a New Mexico corporation
SUNBRIDGE SAN BERNARDINO REHABILITATION HOSPITAL, INC., a California corporation
SUNBRIDGE SHANDIN HILLS REHABILITATION CENTER, a California corporation
SUNBRIDGE REGENCY-TENNESSEE, INC., a Tennessee corporation
FALMOUTH HEALTHCARE, LLC, a Delaware limited liability company
MASHPEE HEALTHCARE, LLC, a Delaware limited liability company
WAKEFIELD HEALTHCARE, LLC, a Delaware limited liability company
WESTFIELD HEALTHCARE, LLC, a Delaware limited liability company
PEAK MEDICAL COLORADO NO. 2, INC., a Delaware corporation
PEAK MEDICAL OF IDAHO, INC., a Delaware corporation
PEAK MEDICAL OF BOISE, INC., a Delaware corporation
 


By:           ___________________________
Name:                      ___________________________
Title:                      ___________________________
 
SUN / GUARANTOR:
 
SUN HEALTHCARE GROUP, INC., a Delaware corporation
 
By:           ___________________________
Name:                      ___________________________
Title:                      ___________________________
 
Signature Page - 2 of 3

--------------------------------------------------------------------------------


GUARANTOR:
 
PEAK MEDICAL CORPORATION
HARBORSIDE HEALTHCARE CORPORATION
 
By:           ___________________________
Name:                      ___________________________
Title:                      ___________________________
 
STATE OF
_____________                                                                )
) ss.
COUNTY OF
___________                                                                )


This instrument was acknowledged before me on the   day of ____________, 2008,
by _________________________, the   of Sun Healthcare Group, Inc., a Delaware
corporation, Peak Medical Corporation, a Delaware corporation, Harborside
Healthcare Corporation, a Delaware corporation, SunBridge Care Enterprises,
Inc., a Delaware corporation, SunBridge Circleville Health Care Corp., an Ohio
corporation, SunBridge Beckley Health Care Corp., a West Virginia corporation,
SunBridge Putnam Health Care Corp., a West Virginia corporation, SunBridge
Braswell Enterprises, Inc., a California corporation, SunBridge Meadowbrook
Rehabilitation Center, a California corporation, SunBridge Regency Rehab
Hospitals, Inc., a California corporation, SunBridge Dunbar Health Care Corp., a
West Virginia corporation, SunBridge Marion Health Care Corp., an Ohio
corporation, SunBridge Salem Health Care Corp., a West Virginia corporation,
SunBridge Regency-North Carolina, Inc., a North Carolina corporation, SunBridge
Healthcare Corporation, a New Mexico corporation, SunBridge San Bernardino
Rehabilitation Hospital, Inc., a California corporation, SunBridge Shandin Hills
Rehabilitation Center, a California corporation, SunBridge Regency-Tennessee,
Inc., a Tennessee corporation, Falmouth Healthcare, LLC, a Delaware limited
liability company, Mashpee Healthcare, LLC, a Delaware limited liability
company, Wakefield Healthcare, LLC, a Delaware limited liability company,
Westfield Healthcare, LLC, a Delaware limited liability company, Peak Medical
Colorado No. 2, Inc., a Delaware corporation, Peak Medical of Idaho, Inc., a
Delaware corporation, and Peak Medical of Boise, Inc., a Delaware corporation,
on behalf of said corporations and companies.


____________________________________
Notary Public, __________ County, ______
My commission expires:


 

Signature Page - 3  of 3
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE



Schedules
 
I             Original Master Leases
 
II              Future Transition Facilities
 
Exhibits
 
A              List of Facilities
 
B              Legal Descriptions
 
C              Minimum Purchase Price
 
D              Permitted Encumbrances
 
E              Form of Operations Transfer Agreement
 
F             Omitted
 
G              Provisions Governing Transfer
 
H              Form of Estoppel Certificate
 

Page -  1 of 1
 
 

--------------------------------------------------------------------------------

 
Exhibits and Schedules
SECOND AMENDED AND RESTATED MASTER LEASE



Schedule I


Original Master Leases


1.  
Master Lease Agreement, dated as of October 7, 1997, among Delta Investors I,
LLC (“Delta I”), Circleville Health Care Corp., Care Enterprises, Inc., Beckley
Health Care Corp., Putnam Health Care Corp., Care Enterprises West, Regency
Rehab Hospitals, Inc., Braswell Enterprises, Inc. and Meadowbrook Rehabilitation
Center (collectively, the “Original Delta I Tenants”), and Sun Healthcare Group,
Inc. (“Sun”), as guarantor (as such, the “Guarantor”), as amended by (i) First
Amendment of Purchase Agreement, Master Lease Agreement, Facility Leases and
Guaranty, dated as of April 24, 1998, among Delta I, the Original Delta I
Tenants and Guarantor, (ii) First Amendment of Security Agreements and Second
Amendment of Purchase Agreement, Master Lease Agreement, Facility Leases and
Guaranty, dated as of June 15, 1998, among Delta I, Delta Investors II, LLC and
Guarantor, (iii) Assumption and Amendment of Delta I Master Lease Agreement and
Delta I Transaction Documents, dated as of November 30, 1999, among Delta I, the
Original Delta I Tenants and Guarantor, (iv) Amendment to Master Lease Agreement
and Facilities Leases, dated as of March 1, 2003, between Delta I and the
Original Delta I Tenants and (v) Letter Agreements between Guarantor and Omega
dated February 18, 2003 and March 27, 2003 (the “Delta I Master Lease”).

 
2.  
Master Lease Agreement, dated as of October 7, 1997, among Delta Investors II,
LLC (“Delta II”), Care Enterprises, Inc., Dunbar Healthcare Corp., Marion Health
Care Corp., Salem Health Care Corp., Care Enterprises West, Regency-North
Carolina, Inc., Braswell Enterprises, Inc., Coalinga Rehabilitation Center,
Fullerton Rehabilitation Center, Newport Beach Rehabilitation Center, San
Bernardino Rehabilitation Hospital, Inc., Shandin Hills Rehabilitation Center
and Vista Knoll Rehabilitation Center (collectively, the “Original Delta II
Tenants”) and Sun, as Guarantor, as amended by (i) First Amendment of Purchase
Agreement, Master Lease Agreement, Facility Leases and Guaranty, dated as of
April 24, 1998, among Delta II, the Original Delta II Tenants and Guarantor,
(ii) First Amendment of Security Agreements and Second Amendment of Purchase
Agreement, Master Lease Agreement, Facility Leases and Guaranty, dated as of
June 15, 1998, among Delta I, Delta II and Guarantor, (iii) Assumption and
Amendment of Delta II Master Lease Agreement and Delta II Transaction Documents,
dated as of November 30, 1999, among Delta II, the Original Delta II Tenants and
Guarantor, (iv) Amendment to Master Lease Agreement and Facilities Leases, dated
as of March 1, 2003, between Delta II and the Original Delta II Tenants and (v)
Letter Agreements between Guarantor and Omega dated February 18, 2003 and March
27, 2003 (the “Delta II Master Lease”).

 
3.  
Facility Master Lease, dated as of June 1, 1997, among Omega Healthcare
Investors, Inc. (“Omega”) and OHI (Illinois), Inc. (“OHI”), together as lessor,
and Sun, as lessee, as amended by Assumption and Amendment of Qualicorp Master
Lease and Qualicorp Transaction Documents, dated as of November 30, 1999, among
Omega, OHI, Sun, as lessee, and Sun, as guarantor (the “Qualicorp Master
Lease”).

 
Schedule I - Page 1 of 2

--------------------------------------------------------------------------------


4.  
Amended, Restated and Consolidated Master Lease, dated February 1, 1996, between
Omega and Regency-North Carolina, Inc. (the “Regency-North Carolina Lease”), and
Amended, Restated and Consolidated Master Lease between Omega and
Regency-Tennessee, Inc. (the “Regency-Tennessee Lease”), together with (i)
Security Deposit Agreement dated as of April 11, 1996 between Omega and
Regency-North Carolina, Inc., (ii) Cash Deposit Agreement dated as of April 19,
1996 among Omega, Regency-North Carolina, Inc. and Wells Fargo Bank, N.A.,
Security Agreement dated as of April 11, 1996 between Omega and Regency-North
Carolina, Inc., (iii) Assumption and Amendment of Liberty Lease and Liberty
Transaction Documents, dated November 30, 1999, between Omega, Regency-North
Carolina, Inc. and Regency-Tennessee, Inc., which consolidated the Regency-North
Carolina Lease and the Regency-Tennessee Lease, and (iv) Letter Agreements
between Guarantor and Omega dated February 18, 2003 and March 27, 2003 (the
“Regency North Carolina Master Lease”).

 
ARTICLE I
 

Schedule I - Page  2 of 2
 
 

--------------------------------------------------------------------------------

 
Exhibits and Schedules
SECOND AMENDED AND RESTATED MASTER LEASE



Schedule II


Future Transition Facilities and Allocated Rent Amounts


Amounts below are as of January 1, 2007




Facility
 
Monthly
   
Annual
               
Continental Rehab Hospital (CA)
  $ 81,436.85     $ 977,242.19  
SunHealth Robert H. Ballard Rehab Hospital (CA)
  $ 53,405.43     $ 640,865.15                    
Total (all three facilities)
  $ 134,842.27     $ 1,618,107.34  


Schedule III - Page  1 of 1
 
 

--------------------------------------------------------------------------------

 
Schedules & Exhibits to
SECOND AMENDED AND RESTATED MASTER LEASE

Exhibit A


Facilities


1.  
Facility Name:                                           Continental Rehab
Hospital

 
Facility Address:                                      555 Washington Street,
San Diego, CA
 
Landlord:                                                   Delta Investors I,
LLC
 
Tenant:                                                      SunBridge Regency
Rehab Hospitals, Inc.
 
Primary Intended Use:                             Rehabilitation Hospital
 
2.  
Facility Name:                                              Meadowbrook Manor

 
Facility Address:                                       3951 East Blvd, Los
Angeles, CA
 
Landlord:                                                    OHI Asset (CA), LLC
 
Tenant:                                                       SunBridge
Meadowbrook Rehabilitation Center
 
Primary Intended Use:                              Skilled Nursing Facility
 
3.  
Facility Name:                                             Sierra Vista
Rehabilitation Center

 
Facility Address:                                        3455 East Highland
Avenue, Highland, CA
 
Landlord:                                                     OHI Asset (CA),
LLC
 
Tenant:                                                        SunBridge
Braswell Enterprises, Inc.
 
Primary Intended Use:                              Skilled Nursing Facility
 
4.  
Facility Name:                                             SunBridge Care &
Rehab for Circleville

 
Facility Address:                                        1155 Atwater Avenue,
Circleville, OH
 
Landlord:                                                     Delta Investors I,
LLC
 
Tenant:                                                        SunBridge
Circleville Health Care Corp.
 
Primary Intended Use:                               Skilled Nursing Facility
 
 A - Page 1 of 10

--------------------------------------------------------------------------------


5.  
Facility Name:                                                      SunBridge
Care & Rehab for Homestead

 
Facility Address:                                                 1900 E. Main
Street, Lancaster, OH
 
Landlord:                                                               Delta
Investors I, LLC
 
Tenant:                                                             
    SunBridge Care Enterprises, Inc.
 
Primary Intended Use:                                         Skilled Nursing
Facility
 
6.  
Facility Name:                                                      SunBridge
Care & Rehab for Putnam

 
Facility Address:                                                  300 Seville
Road, Hurricane, W. VA
 
Landlord:                                                                Delta
Investors I, LLC
 
Tenant:                                   
                               SunBridge Putnam Health Care Corp.
 
Primary Intended Use:                                          Skilled Nursing
Facility
 
7.  
Facility Name:                                                      SunBridge
Pine Lodge Care & Rehab

 
Facility Address:                                                 405 Stanford
Road, Beckley, W. VA
 
Landlord:                                                               Delta
Investors I, LLC
 
Tenant:                                                        
         SunBridge Beckley Health Care Corp.
 
Primary Intended Use:                                         Skilled Nursing
Facility
 
8.  
Facility Name:                                                      SunBridge
Care & Rehab for Emmett

 
Facility Address:                                                  501 W. Idaho
Blvd., Emmett, ID
 
Landlord:                                                                Delta
Investors I, LLC
 
Tenant:                                                 
                SunBridge Healthcare Corporation
 
Primary Intended Use:                                         Skilled Nursing
Facility
 
9.  
Facility Name:                                                         SunBridge
Care & Rehab for Milford

 
Facility Address:                                                   10 Veterans
Memorial Drive, Milford, MA
 
Landlord:                                                                 Delta
Investors I, LLC
 
Tenant:                                                  
                 SunBridge Healthcare Corporation
 
Primary Intended Use:                                           Skilled Nursing
Facility
 
A - Page 2 of 10

--------------------------------------------------------------------------------


10.  
Facility Name:                                                      Laurel Park

 
Facility Address:                                                      1425
Laurel Avenue, Pomona, CA
 
Landlord:                                           OHI Asset (CA), LLC
 
Tenant:                                           SunBridge Braswell
Enterprises, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
11.  
Facility Name:                                                      Olive Vista

 
Facility Address:                                                      2350
Culver Court, Pomona, CA
 
Landlord:                                           OHI Asset (CA), LLC
 
Tenant:                                           SunBridge Braswell
Enterprises, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
12.  
Facility Name:                                                      Shandin
Hills Behavior Therapy Center

 
Facility Address:                                                      4164
North 4th Avenue, San Bernardino, CA
 
Landlord:                                           OHI Asset (CA), LLC
 
Tenant:                                           SunBridge Shandin Hills
Rehabilitation Center
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
13.  
Facility Name:                                                      SunHealth
Robert H. Ballard Rehab Hospital

 
Facility Address:                                                      1760 West
16th Street, San Bernardino, CA
 
Landlord:                                           Delta Investors II, LLC
 
Tenant:                                           SunBridge San Bernardino Rehab
Hospital, Inc.
 
Primary Intended
Use:                                                      Rehabilitation
Hospital
 
A - Page 3 of 10

--------------------------------------------------------------------------------


14.  
Facility Name:                                                      SunBridge
Care & Rehab for Lexington

 
Facility Address:                                                      877 Hill
Everhart Road, Lexington, NC
 
Landlord:                                           Delta Investors II, LLC
 
Tenant:                                           SunBridge Regency-North
Carolina, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
15.  
Facility Name:                                                      SunBridge
Care & Rehab for Marion

 
Facility Address:                                                      524
Jamesway, Marion, Ohio
 
Landlord:                                           Delta Investors II, LLC
 
Tenant:                                           SunBridge Marion Health Care
Corp.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
16.  
Facility Name:                                                      SunBridge
Care & Rehab for Dunbar

 
Facility Address:                                                      501
Caldwell Lane, Dunbar, W. VA
 
Landlord:                                           Delta Investors II, LLC
 
Tenant:                                           SunBridge Dunbar Health Care
Corp.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
17.  
Facility Name:                                                      SunBridge
Care & Rehab for Parkersburg

 
Facility Address:                                                      1716
Gihon Road, Parkersburg, W. VA
 
Landlord:                                           Delta Investors II, LLC
 
Tenant:                                           SunBridge Care Enterprises,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
18.  
Facility Name:                                                      SunBridge
Care & Rehab for Salem

 
Facility Address:                                                      146 Water
Street, Salem, W. VA
 
Landlord:                                           Delta Investors II, LLC
 
Tenant:                                           SunBridge Salem Health Care
Corp.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
A - Page 4 of 10

--------------------------------------------------------------------------------


19.  
Facility Name:                                                      Ballard Care
& Rehabilitation

 
Facility Address:                                                      1760 West
16th Street, Seattle, WA
 
Landlord:                                           Delta Investors II, LLC
 
Tenant:                                           SunBridge Healthcare
Corporation
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
20.  
Facility Name:                                                      SunBridge
Care & Rehab – Shoals

 
Facility Address:                                                      500 John
Aldridge Drive, Tuscumbia, AL
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Healthcare
Corporation
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
21.  
Facility Name:                                                      SunBridge
Care & Rehab – Tuscumbia

 
Facility Address:                                                      813
Keller Lane, Tuscumbia, AL
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Healthcare
Corporation
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
22.  
Facility Name:                                                      SunBridge
Care & Rehab for Decatur

 
Facility Address:                                                      1350 14th
Avenue SE, Decatur, AL
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Healthcare
Corporation
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
23.  
Facility Name:                                                      SunBridge
Care & Rehab for Merry Wood

 
Facility Address:                                                      280 Mt.
Hebron Road, Elmore, AL
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Healthcare
Corporation
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
A - Page 5 of 10

--------------------------------------------------------------------------------


24.  
Facility Name:                                                      SunBridge
Care & Rehab for Muscle Shoals

 
Facility Address:                                                      200
Alabama Avenue, Muscle Shoals, AL
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Healthcare
Corporation
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
25.  
Facility Name:                                                      SunBridge
Care & Rehab for Alleghany

 
Facility Address:                                                      179 Combs
Street, Sparta, NC
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Regency-North
Carolina, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
26.  
Facility Name:                                                      SunBridge
Care & Rehab for Mount Olive

 
Facility Address:                                                      228 Smith
Chapel Road, Mount Olive, NC
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Regency-North
Carolina, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
27.  
Facility Name:                                                      SunBridge
Care & Rehab for Siler City

 
Facility Address:                                                      900 West
Dolphin Street, Siler City, NC
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Regency-North
Carolina, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
28.  
Facility Name:                                                      SunBridge
Care & Rehab for Triad

 
Facility Address:                                                      700 North
Elm Street, High Point, NC
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Regency-North
Carolina, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
A - Page 6 of 10

--------------------------------------------------------------------------------


29.  
Facility Name:                                                      SunBridge
Care & Rehab for LaFollette

 
Facility Address:                                                      155 Davis
Road, La Follette, TN
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Regency-Tennessee,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
30.  
Facility Name:                                                      SunBridge
Care & Rehab for Maynardville

 
Facility Address:                                                      215
Richardson Way, Maynardsville, TN
 
Landlord:                                           OHI Asset, LLC
 
Tenant:                                           SunBridge Regency-Tennessee,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
31.  
Facility Name:                                                      Idaho Falls
Care Center

 
Facility Address:                                                      3111
Channing Way, Idaho Falls, Idaho
 
Landlord:                                           OHI Asset (ID), LLC
 
Tenant:                                           Peak Medical of Idaho, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
32.  
Facility Name:                                                      Twin Falls
Care Center

 
Facility Address:                                                      674
Eastland Drive, Twin Falls, Idaho
 
Landlord:                                           OHI Asset (ID), LLC
 
Tenant:                                           Peak Medical of Idaho, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
A - Page 7 of 10

--------------------------------------------------------------------------------


33.  
Facility Name:                                                      Falmouth
Nursing & Rehabilitation Center

 
Facility Address:                                                      359 Jones
Road, Falmouth, MA
 
Landlord:                                           OHIMA, Inc.
 
Tenant:                                           Falmouth Healthcare, LLC
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
34.  
Facility Name:                                                      Mashpee
Nursing & Rehabilitation Center

 
Facility Address:                                                      161
Falmouth Road, Rte 128, Mashpee, MA
 
Landlord:                                           OHIMA, Inc.
 
Tenant:                                           Mashpee Healthcare, LLC
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
35.  
Facility Name:                                                      Wakefield
Nursing & Rehabilitation Center

 
Facility Address:                                                      1 Bathol
Street, Wakefield, MA
 
Landlord:                                           OHIMA, Inc.
 
Tenant:                                           Wakefield Healthcare, LLC
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
36.  
Facility Name:                                                      Westfield
Nursing & Rehabilitation Center

 
Facility Address:                                                      60 East
Silver Street, Westfield, MA
 
Landlord:                                           OHIMA, Inc.
 
Tenant:                                           Westfield Healthcare, LLC
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
A - Page 8 of 10

--------------------------------------------------------------------------------


37.  
Facility Name:                                                      Capitol Care
Center

 
Facility Address:                                                      8211
Ustick Road, Boise, ID
 
Landlord:                                           OHI Asset (CO), LLC
 
Tenant:                                           Peak Medical of Boise, Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
38.  
Facility Name:                                                      Cheyenne
Mountain Care Center

 
Facility Address:                                                      835
Tenderfoot Hill Road, Colorado Springs, CO
 
Landlord:                                           OHI Asset (CO), LLC
 
Tenant:                                           Peak Medical Colorado No. 2,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
39.  
Facility Name:                                                      Cheyenne
Place Retirement Center

 
Facility Address:                                                      945
Tenderfoot Hill Road, Colorado Springs, CO
 
Landlord:                                           OHI Asset (CO), LLC
 
Tenant:                                           Peak Medical Colorado No. 2,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
40.  
Facility Name:                                                      Mesa Manor
Care Center

 
Facility Address:                                                      2901
North 12th Street, Grand Junction, CO
 
Landlord:                                           OHI Asset (CO), LLC
 
Tenant:                                           Peak Medical Colorado No. 2,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
A - Page 9 of 10

--------------------------------------------------------------------------------


41.  
Facility Name:                                                      Pikes Peak
Care Center

 
Facility Address:                                                      2719
North Union Boulevard, Colorado Springs, CO
 
Landlord:                                           OHI Asset (CO), LLC
 
Tenant:                                           Peak Medical Colorado No. 2,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 
42.  
Facility Name:                                                      Pueblo
Extended Care Center

 
Facility Address:                                                      2611
Jones Avenue, Pueblo, CO
 
Landlord:                                           OHI Asset (CO), LLC
 
Tenant:                                           Peak Medical Colorado No. 2,
Inc.
 
Primary Intended
Use:                                                      Skilled Nursing
Facility
 





A- Page 10 of 10
 
 

--------------------------------------------------------------------------------

 
Schedules & Exhibits to
SECOND AMENDED AND RESTATED MASTER LEASE

Exhibit B


Leased Properties


Legal Descriptions







B- 1
 
 

--------------------------------------------------------------------------------

 
Schedules and Exhibits to
SECOND AMENDED AND RESTATED MASTER LEASE



Exhibit C
Minimum Purchase Prices as of the Commencement Date



   
Properties
 
Minimum Purchase Price
    1  
Allegheny, SunBridge Care & Rehab of
  $ 5,287,136     2  
Ballard Care and Rehabilitation
  $ 6,775,444     3  
Ballard Rehab Hosp, SunHealth Robert H.
  $ 6,484,027     4  
Capitol Care Center
  $ 15,907,900     5  
Cheyenne Mountain Care Center
  $ 5,506,554     6  
Cheyenne Place Retirement Center
  $ 12,848,625     7  
Circleville, SunBridge Care & Rehab for
  $          5,297,544     8  
Continental Rehabilitation Hospital
  $          9,877,361     9  
Decatur, SunBridge Care & Rehab for
  $ 10,948,951     10  
Dunbar, SunBridge Care & Rehab for
  $ 5,963,640     11  
Emmett, SunBridge Care & Rehab for
  $ 374,679     12  
Falmouth Nursing & Rehab Center
  $ 4,948,404     13  
Homestead, SunBridge Care & Rehab -
  $ 7,472,763     14  
Idaho Falls Care Center
  $ 7,617,467     15  
La Follette, SunBridge Care & Rehab for
  $ 9,991,438     16  
Laurel Park
  $ 863,843     17  
Lexington, SunBridge Care & Rehab for
  $ 5,297,544     18  
Marion, SunBridge Care & Rehab for
  $ 6,817,075     19  
Mashpee Nursing & Rehab Center
  $ 7,303,064     20  
Maynardville, SunBridge Care & Rehab for
  $ 5,235,097     21  
Meadowbrook Manor
  $ 701,482     22  
Merry Wood, SunBridge Care & Rehab for
  $ 4,319,215     23  
Mesa Manor Care Center
  $ 8,718,827     24  
Milford, SunBridge Care & Rehab for
  $ 6,921,153     25  
Mount Olive, SunBridge Care & Rehab for
  $ 13,040,908     26  
Muscle Shoals, SunBridge Care & Rehab for
  $ 4,017,391     27  
Olive Vista
  $          6,026,086     28  
Parkersburg, SunBridge Care & Rehab for
  $          3,153,548     29  
Pikes Peak Care Center
  $ 18,201,945     30  
Pine Lodge Care & Rehab, SunBridge
  $ 9,616,759     31  
Pueblo Extended Care Center
  $ 12,236,864     32  
Putnam, SunBridge Care & Rehab for
  $ 7,566,433     33  
Salem, SunBridge Care & Rehab for
  $ 4,194,323     34  
Shandin Hills Behavior Therapy Center
  $ 3,195,179     35  
Shoals, SunBridge Care & Rehab
  $ 4,714,710     36  
Sierra Vista Rehabilitation Center
  $ 2,393,782     37  
Siler City, SunBridge Care & Rehab for
  $ 13,228,248     38  
Triad, SunBridge Care & Rehab for the
  $ 6,046,902     39  
Tuscumbia, SunBridge Care & Rehab
  $ 3,455,372     40  
Twin Falls Care Center
  $ 5,296,208     41  
Wakefield Nursing & Rehab Center
  $ 14,386,678     42  
Westfield Nursing & Rehab Center
  $ 8,451,276                                        
TOTAL
  $ 300,711,846  






Exhibit C – Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Schedules & Exhibits to
SECOND AMENDED AND RESTATED MASTER LEASE

Exhibit D
Permitted Encumbrances


All covenants, easements, restrictions, conditions and other matters of record
with respect to the Leased Properties as of the Commencement Date as to each
Leased Property, except the following:  (a) liens for past due real estate taxes
and assessments; (b) mechanic’s liens (other than resulting from the actions of
Omega and its Affiliates); (c) judgment liens (other than against Omega and its
Affiliates); and (d) monetary liens, mortgages or financing statements for the
benefit of any third-party creditor of Lessee, other than Omega and its
Affiliates.

D- 1
 
 

--------------------------------------------------------------------------------

 
Schedules & Exhibits to
SECOND AMENDED AND RESTATED MASTER LEASE

Exhibit E
Form of OTA



E- 1
 
 

--------------------------------------------------------------------------------

 
Schedules & Exhibits to
SECOND AMENDED AND RESTATED MASTER LEASE

Exhibit G


Provisions Governing Transfers


Lessee covenants not to Transfer any Leased Property to an assignee or sublessee
in respect of which, in Lessor’s reasonable opinion, any of the following
conditions shall apply and the parties hereby acknowledge that it is reasonable
to apply each of these conditions to determine the acceptability of a
prospective assignee or sublessee (a “Transferee”) having regard to the
circumstances of the situation:


1.           The financial strength, Tangible Net Worth and creditworthiness of
the proposed Transferee, giving effect to the financial strength of any new
guarantor, are not at least equal to that of the Lessee and the Guarantor, both
at the time of the Proposed Transfer and at the Commencement Date.


2.           The business reputation of the proposed Transferee is not in
accordance with generally accepted commercial standards or is not at least equal
to that of the existing Lessee, both at the time of the Proposed Transfer and at
the Commencement Date.


3.           The gross revenues and profitability reasonably anticipated to be
received from the conduct of the business by the proposed Transferee at the
affected Leased Property(ies) are not at least equal to that of the Lessee at
the time of the proposed Transfer.


4.           The health care experience and reputation for quality care in the
particular segment of the health care industry in which the affected Leased
Property(ies) is involved or the managerial and operational skills of the
proposed Transferee are not at least equal to those of the Lessee, both at the
time of the proposed Transfer and on the Commencement Date.


5.           The use of the affected Leased Property (ies) is proposed to be
changed from the Primary Intended Use.


6.            The use of the affected Leased Property (ies) will violate any
other agreement affecting the Leased Property(ies).


7.           In connection with any assignment, the Transferee shall expressly
assume the obligations of Lessee under the Master Lease which are applicable to
the affected Leased Property and enter into a direct contractual obligation to
pay the Rent allocated to such Leased Property to Lessor.


8.           In connection with any Transfer, Lessee shall pay to Lessor a fee
equal to $10,000 per affected Facility and reimburse Lessor for its reasonable
attorneys fees, provided that such fee shall be subject to reduction in
connection with a Transfer of all Leased Properties in a single Transfer.



G - 1
 
 

--------------------------------------------------------------------------------

 
Schedules & Exhibits to
SECOND AMENDED AND RESTATED MASTER LEASE

Exhibit H


Form of Estoppel Certificate


The undersigned, ______________________________, a _________ corporation
(“______”) under that certain Second Amended and Restated Master Lease Agreement
(the “Lease”) dated _________, 2007 and effective as of October 1, 2007 and made
with ________________________ ( “_________________”),  hereby certifies:
 
1.           That it is _____ under this Lease;  that attached hereto as Exhibit
“A” is a true and correct copy of this Lease; that said Lease is now in full
force and effect and has not been amended, modified or assigned except as
disclosed or included in Exhibit “A”; and that said Lease constitutes the entire
agreement between Lessor and Lessee.
 
2.           That there exist no defenses or offsets to enforcement of this
Lease; that there are, as of the date hereof, no breaches or uncured defaults on
the part of the undersigned or, to the undersigned’s knowledge, on the part of
the other party to the Lease; and that the undersigned has no notice or
knowledge of any prior assignment, hypothecation, subletting or other transfer
of the other party’s interest in this Lease, except ____________________.
 
3.           That the Base Rent for the Lease Year under this Lease is
$        .  All Rent which is due has been paid, and there are no unpaid
Additional Charges owing to or by the undersigned under this Lease as of the
date hereof.  No Base Rent or other items (including without limitation security
deposit and any impound account or funds) have been paid by the undersigned in
advance under this Lease except for the security deposit held by Lessor [in the
form of an irrevocable letter of credit] in the amount of $_________ and the
monthly installment of Base Rent that became due on _______________________..
 
4.           That the undersigned has no claim against the other party to the
Lease for any security deposit, impound account or prepaid Rent except as
provided in paragraph 3 of this Certificate.
 
5.           That there are no actions, whether voluntary or otherwise, pending
against the undersigned under the bankruptcy laws of the United States or any
State thereof, nor has the undersigned nor, to the best of the undersigned’s
knowledge has the other party to the Lease begun any action, or given or
received any notice for the purpose of termination of this Lease.
 
6.           That there are, as of the date hereof, no breaches or uncured
defaults on the part of The undersigned under any other agreement executed in
connection with this Lease.
 
7.   This Estoppel Certificate has been requested for the benefit
of                   (“Relying Party”).  The Relying Party is entitled to rely
on the statements of The undersigned contained in this certificate.
 
8.           All capitalized terms used herein and not defined herein shall have
the meanings for such terms set forth in the Lease.
 
9.           (Add provision required by Relying Party).
 
Dated:                




(Name of Lessor or Lessee)


By:
Its:                                                  
 





H - 1
 
 

--------------------------------------------------------------------------------

 

 
 
 